Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 1 of 124




                  Exhibit 4
        Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 2 of 124

     NEW YORK                                                                                                  SHANGHAI
      LONDON                                                                                                    ATLANTA
    SINGAPORE                                                                                                  BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                      MIAMI
  WASHINGTON, DC                                                                                              BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                                CHRISTOPHER H. CASEY
  SILICON VALLEY                                                                                                NEWARK
                                              DIRECT DIAL: +1 215 979 1155
     SAN DIEGO                                                                                                 LAS VEGAS
                                             PERSONAL FAX: +1 215 689 2194
    LOS ANGELES                             E-MAIL: CHCasey@duanemorris.com                                   CHERRY HILL
      TAIWAN                                                                                                  LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                      MYANMAR
     HOUSTON                                                                                                      OMAN
      AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA



June 22, 2020

Via Electronic Mail Only
Markus H. Meier, Esq.
Federal Trade Commission
600 Pennsylvania Avenue, NW
Washington, DC 20580
mmeier@ftc.gov

          Re:        Federal Trade Commission, et al. v. Vyera Pharmaceuticals, LLC, et al.,
                     Case No. 1:20-cv-00706 (DLC) (S.D.N.Y.)

Dear Markus:

       We write in response to your June 8, 2020, letter, which was in response to my June 3,
2020, letter, regarding the FTC’s production of documents it received from the Federal Bureau of
Prisons (“BOP”).

        We appreciate your clarifying for us the universe of BOP-produced materials that Plaintiffs
have produced in this litigation so far—at least 20,700 pages of documents—and understand that
you intend to make an additional production of BOP-produced materials in the near future. We
understand that you are reviewing certain communications between the FTC and the BOP to
determine what, if any, privileges may apply. We also appreciate your agreeing not to read or
listen to any of the communications between Mr. Shkreli and his attorneys until we have had a
reasonable opportunity to seek relief from the Court with respect to our assertion of attorney-client
privilege, and your providing the subpoenas that the Commission issued to the BOP for Mr.
Shkreli’s recorded calls and the blank form BP-AO655 “Request for Inmate Transactional Data”
used to obtain all other documents produced by the BOP, including Mr. Shkreli’s email
communications. We understand that you are currently reviewing the completed BOP forms for
privilege and will either produce them or include them on your privilege log, which you intend to
produce in early July.

       Nonetheless, despite our appreciation of your assistance thus far, we still have serious
concerns about the collection and production of these materials. Our concerns are the following:



D UANE M ORRIS LLP
30 SOUTH 17TH STREET    PHILADELPHIA, PA 19103-4196                            PHONE: +1 215 979 1000    FAX: +1 215 979 1020
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 3 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 2

       (1) The collection of Mr. Shkreli’s email communications from the BOP appears to be
unauthorized by the form that the Commission used to collect those materials, Form BP-AO655;

        (2) The collection and review of Mr. Shkreli’s attorney-client communications while in
BOP custody is contrary to recent precedent in this district and, in any event, is improper, as it
frustrates Mr. Shkreli’s constitutional right to effective assistance of counsel;

      (3) The collection and production of materials that post-date the filing of the Complaint
on January 27, 2020, potentially implicates Rules 26 and 45 of the Federal Rules of Civil
Procedure; and

       (4) Your request that we change the designation of the BOP materials as Highly
Confidential pursuant to the Stipulated Protective Order “now” is unreasonable under the
circumstances and ignores the limitations imposed by the Federal Rules.

       We explain each of these points in further detail below.

I.     FORM BP-AO655, ON ITS FACE, DOES NOT PERMIT THE COLLECTION OF
       MR. SHKRELI’S EMAIL COMMUNICATIONS

       It appears that the FTC improperly used the BOP Form BP-AO655, called “Request for
Inmate Transactional Data,” (the “BOP Form”) to collect Mr. Shkreli’s email communications, for
two reasons.

        First, the BOP Form is only to be used “for intelligence purposes or in conjunction with an
ongoing criminal investigation or prosecution,” not a civil antitrust lawsuit filed by the FTC and
various state attorneys general. Second, the BOP Form only allows collection of “transactional
data,” not the entirety of an inmate’s email communications.

       The very first line of the BOP Form states as follows:

               This form should be executed by any federal law enforcement agency or
               United States Attorney’s office in situations in which such agency or office
               requests copies of inmate transactional data of a person in Bureau of Prisons
               custody for intelligence purposes or in conjunction with an ongoing
               criminal investigation or prosecution.

BOP Form (attached as Exhibit 1) (emphasis in italics added).

        This language clearly shows that the BOP Form is not intended to be used in an
investigation like the one the FTC conducted here. The FTC did not collect Mr. Shkreli’s emails
for intelligence purposes or in conjunction with an ongoing criminal investigation or prosecution.
Rather, the Commission collected the emails for use in a civil antitrust investigation.
       Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 4 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 3

         There are other indicia on the BOP Form that show that it is intended to be used only in a
criminal or intelligence investigation. The form requires information such as the inmate’s “FBI
number,” “Criminal Affiliation,” and “Position in Organization,” all terms suggesting that its use
is for a criminal investigation. Id. In addition, the form requires the signature of a Special Agent
or Assistant United States Attorney (AUSA). Id. Although we have not seen a copy of the
completed forms used, the FTC’s investigation was a civil one, and thus no special agents or
AUSAs could have been assigned to the investigation. In short, this is not the type of investigation
encompassed within the language of the BOP Form.

        But even if this were a criminal investigation, the BOP Form does not allow the collection
of the entirety of an inmate’s email communications. The BOP Form allows only the collection
of “transactional data.” The types of such data allowed are (1) “Telephone,” (2) “Electronic
Messaging,” (3) “Visiting,” and (4) “Financial.” Id. Although the term “transactional data” is
not defined on the BOP Form, the DOJ Change Notice dated April 2, 2015 states that “transactional
data” for telephone calls means only the date, time, and duration of the call, not the content of the
call. See DOJ Change Notice (the “DOJ Notice”), attached as Exhibit 2, at p. 8. The narrow
definition of “transactional data” for telephone calls in the DOJ Notice suggests that any data
concerning email communications should be similarly limited to information such as date of email,
time of email, recipient, etc., and not the content of the emails.1

        The DOJ Notice, like the BOP Form, confirms that such “transactional data” may only be
“disclosed to Federal and state authorities for use in criminal investigations or prosecutions, upon
a written request via BP-A0655, Request for Inmate Transactional Data.” Id (emphasis added).

        The DOJ Notice also casts doubt upon the Commission’s authority to collect all of Mr.
Shkreli’s call recordings pursuant to subpoena. The DOJ Notice provides that the substance of
recorded calls “shall only be disclosed to a requesting law enforcement authority when: (1)
requested in an emergency situation; (2) criminal activity is discovered as part of the routine
monitoring for prison administration purposes; or (3) requested through proper process (e.g.,
written endorsement by a U.S. Attorney or DOJ Criminal Section Chief, in connection with a
criminal investigation, grand jury subpoena, or administrative subpoena).” Id. (emphasis added).
The DOJ Notice further provides that “[a]ll requests by law enforcement agencies for access to
recordings of inmate telephone conversations shall be referred to Regional Counsel.” Id. We
understand that the Commission issued two subpoenas duces tecum for Mr. Shkreli’s call
recordings, one on October 29, 2019, and the other on January 7, 2020. We have no information
that these requests were referred to the BOP Regional Counsel.

       In short, it appears to us that the FTC’s collection of Mr. Shkreli’s email communications
was unauthorized. In addition, while the FTC’s collection of Mr. Shkreli’s call recordings was
pursuant to two Commission subpoenas, it is unclear whether those subpoenas went through proper

1
 Examples of this type of “transactional data” information can be found, for example, at Documents Bates Nos. FTC-
BOP-00000001 et seq.; FTC-BOP-00001091 et seq.; FTC-BOP-00001098 et seq.; FTC-PROD-00011159 et seq.;
FTC-PROD-00011162 et seq.; FTC-PROD-0001170 et seq.
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 5 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 4

channels at the BOP before the call recordings were obtained. You have said that you are
reviewing the completed BOP forms and “certain communications between the FTC and BOP”
for privilege. We look forward to receiving further documentation and explanation concerning the
process(es) by which the Commission obtained these materials from the BOP.

II.    THE WHOLESALE COLLECTION AND REVIEW OF ALL OF MR. SHKRELI’S
       ATTORNEY-CLIENT COMMUNICATIONS IS IMPROPER

         It is axiomatic that “[t]he attorney-client privilege is one of the pillars upon which our
adversarial system rests.” In re D.H. Overmyer Telecasting Co., Inc., 470 F.Supp. 1250, 1253
(S.D.N.Y. 1979). Courts often describe the attorney-client privilege as “sacrosanct.” See, e.g.,
Tikkun v. City of New York, 265 F.R.D. 152, 156 (S.D.N.Y. 2010). As the Supreme Court stated
in its seminal Upjohn decision, the purpose of the attorney-client privilege “is to encourage full
and frank communication between attorneys and their clients and thereby promote broader public
interests in the observance of law and administration of justice.” Upjohn v. United States, 449 U.S.
383, 389 (1981). We view your decision to agree not to read or listen to any of the communications
between Mr. Shkreli and his attorneys until we have had a reasonable opportunity to seek relief
from the Court as a recognition that important interests are at stake in this dispute, going far beyond
the ability of Mr. Shkreli to effectively communicate with counsel on pending matters. This
recognition can also be seen in court decisions on this issue, including those that you cite in your
letter.

       A.      District Courts in the Second Circuit Have Acknowledged the Deficiencies in
               the BOP System, and Some, Including The Southern District of New York,
               Have Declined to Follow Mejia.

        You cite the Second Circuit’s 2011 decision in United States v. Mejia to support your
argument that recordings of phone calls between Mr. Shkreli and his attorneys are not protected
by the attorney-client privilege. You also cite two decisions issued by different judges in the
Eastern District of New York, both in July 2014, United States v. Walia and United States v. Asaro,
to support your argument that emails between Mr. Shkreli and his attorneys sent via the BOP’s
Trust Fund Limited Inmate Computer System (“TRULINCS”) system, are also not protected by
the attorney-client privilege. But those cases are distinguishable from this one.

         Mejia dealt only with prison phone calls—in fact, just a single phone call between an
inmate and his sister that the inmate claimed was privileged—and not the wholesale collection of
prison phone calls with attorneys as in this case. And while Walia and Asaro dealt with
TRULINCS emails, both involved email communications between the defendant and his one
counsel relating to the criminal prosecution, not, as here, the wholesale collection of an inmate’s
communications with at least ten attorneys over the course of an extended three-year period, and
wide dissemination to eleven different parties in a highly public civil case. In addition, while the
Asaro judge found that “[n]either the complexity of the case nor the volume of discovery involved
justifies special consideration,” 2014 WL 12828985 at *2, this is a highly complex antitrust case
       Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 6 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 5

with voluminous discovery, moving at a rapid pace, making email communication with counsel
essential.

        Moreover, in both Walia and Asaro, the question of whether the TRULINCS emails were
privileged was not before the court, as the defendant in each case conceded that the emails were
not privileged. We do not make this concession. The question before the court in both cases was
whether the use by the government of the defendant’s emails frustrated the defendant’s access to
counsel. Both courts stated that it did not, but both expressed sympathy with the defendant’s
positions.

        In Walia, the court stated that it “may not agree with the position of the United States
Attorney’s Office to review non-privileged email communications between inmates and their
attorneys communicated over a monitored system,” but that it nonetheless had no legal basis to
find a violation of the right of access to effective assistance of counsel. Walia, 2014 WL 3734522
at *16. In Asaro, the court stated that it “sympathizes with [the defendant’s] and his counsel’s
concern that it would not only be easier but also more efficient and cost-effective if their
communications regarding defense preparation could be conducted through privilege-protected
emails… Certainly it would be a welcome development for BOP to improve TRULINCS so that
attorney-client communications could be easily separated from other emails and subject to
protection.” Asaro, 2014 WL 12828985 at *1 (emphasis added).

         District courts in the Second Circuit that have been presented with the issue of whether
TRULINCS emails are privileged have held that they are, even following the Mejia decision. In
United States v. Ahmed, No. 14-cr-00277-DLI, E.D.N.Y. (Irizarry, J.), the prosecutor argued that
the defendant’s emails with his counsel were not protected by the attorney-client privilege, citing
Mejia. After receiving three letters on the issue, two from the prosecution and one from the
defense, Judge Irizarry, on June 27, 2014, upheld the privilege for TRULINCS emails, ruling as
follows: “Court addresses TRULINCS issues raised in docket entries 35, 38, and 39. Government
precluded from viewing any attorney-client emails. Defense counsel shall provide email addresses
of all individuals working on this case whose emails would be protected by atty-client privilege.”
Minute Entry dated June 27, 2014 (emphasis added). A copy of the docket from this case is
attached as Exhibit 3.2

        In United States v. Saade, et al., No. 11-cr-00111, S.D.N.Y. (Buchwald, J.)—the only case
in the Southern District we have been able to find on this issue—the prosecutor voluntarily agreed
to forego collecting and reviewing the incarcerated defendant’s recorded calls and emails with his
attorneys, and to segregate those materials so that no one else in the U.S. Attorney’s Office could

2
 In one of its letters to the Court, the government stated that the reason for the government seeking access to the
attorney-client emails was not any strategic advantage but rather the burden of segregating the attorney-client
communications from the rest of the emails. The AUSA stated that his office routinely asks the BOP not to send them
monitored phone calls, even though they contend the attorney-client privilege does not attach to such calls, because
the BOP is able to segregate the attorney-client calls. See Letter, attached as Exhibit 4. This acknowledgment by the
government that eavesdropping on inmates’ calls with their attorneys is improper is echoed by the prosecutor in the
Saade case, as described below.
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 7 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 6

have access to them. At a status conference on September 26, 2011, Judge Buchwald considered
the issue of whether the prosecution could review the defendant’s recorded calls and emails from
the BOP. Addressing the Assistant U.S. Attorney, the judge recognized the applicability of the
attorney-client privilege, stating that barring application of the crime-fraud exception, “You don’t
have the right to eavesdrop on an attorney-client meeting in a prison or out of a prison, and it
seems to me that you don’t have the right to open up mail between counsel and an inmate or an
inmate and counsel.” Transcript, attached as Exhibit 5, at 10:8-12 (emphasis added). Judge
Buchwald also stated that the same principle would apply “whether the mode of communication
is more modern [i.e., email] or more traditional.” Id. at 10:22-24. There was then an exchange
between the judge and the Assistant U. S. Attorney, in which the prosecutor restated that his office
would not look at the attorney-client materials, and the judge stated that she did not believe that
the U.S. Attorney’s Office had in the past taken the position that prison phone calls were not
privileged:

       [AUSA]: [F]or meetings [with counsel], of course, we are not going to eavesdrop
       on those meetings. Those are oral communications. For written correspondence,
       we don’t look at those. For example, phone calls above every phone is a warning
       saying that these are monitored phones, and so that could operate as a waiver. I am
       not going to argue that --

       THE COURT: I don’t think you really argue that position. I don’t think your office
       takes that, you know, position.

       [AUSA]: It very well be (sic) I am talking out of turn. We are not going to look at
       those calls or let anybody else unless there is some reason to. Then we will alert
       defense counsel and let the court know.

       THE COURT: Okay.

Id. (emphasis added).

        Thus, the U.S. Attorney’s Office in the district we are in, S.D.N.Y., agreed that it is
inappropriate for the government to view and listen to attorney-client communications. Moreover,
Judge Buchwald stated that she believed that the U.S. Attorney’s Office did not even take the
position that such materials are not privileged. And the status conference in the Saade case took
place approximately one month after the Second Circuit’s decision in Mejia. The FTC’s insistence
that these materials are not privileged, and that it is appropriate for Commission attorneys to view
and listen to them, flies in the face of recent practice in this district.

       B.      Even If Mr. Shkreli’s Communications are Not Protected By the Attorney-
               Client Privilege, They May Be Protected By the Work-Product Doctrine.

       Even if Judge Cote were to hold that the attorney-client privilege does not protect Mr.
Shkreli’s communications with his attorneys, certain of those communications could be protected
        Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 8 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 7

by the attorney work product doctrine, which has broader application in courts in the Second
Circuit, and generally, than the attorney-client privilege. See In re Grand Jury Proceedings, 219
F.3d 175, 190 (2d Cir. 2000); Noval Williams Films LLC v. Branca, No. 14 CIV. 4711 (PAC),
2016 WL 7238960, at *3-4 (S.D.N.Y. Dec. 14, 2016) (“courts generally find a waiver of the work
product [protection] only if the disclosure substantially increases the opportunity for potential
adversaries to obtain the information”); Broadrock Gas Servs., LLC v. AIG Specialty Ins. Co., No.
14 CV 3927 AJN MHD, 2015 WL 916464, at *6 (S.D.N.Y. Mar. 2, 2015) (“disclosure simply to
another person who has an interest in the information but who is not reasonably viewed as a conduit
to a potential adversary will not be deemed a waiver”).

        Although the courts in Mejia, Walia, and Asaro did not discuss the work-product doctrine,
you cite Bowne of New York City, Inc. v. AmBase Corp., for the principle that work-product
protection is waived when information is shared with a third party that can be “reasonably viewed
as a conduit to a potential adversary.” You argue that the BOP “often serves as a conduit to other
law-enforcement agencies like the FTC,” and “Mr. Shkreli’s voluntary disclosure of information
to the BOP thus waives any work-product protection as to both the BOP and the FTC.” Letter, at
2.

       But Mr. Shkreli’s communications with his civil attorneys relate to many matters and
involve several different adversaries, none of them (with the exception of the FTC in this case)
law enforcement agencies. The BOP, which monitors these communications for safety and security
purposes, is not a conduit to any of Mr. Shkreli’s adversaries in any of his other civil matters. Thus,
it cannot be that in those other civil cases, Mr. Shkreli’s “sharing” of his attorney-client
communications with the BOP waives the protection of the work-product doctrine.

        As for communications relating to this case, Mr. Shkreli was not on notice that he could be
named as a defendant in a complaint arising from the FTC’s investigation involving Vyera until
late December 2019 (as the Commission has acknowledged, this is the first time the FTC has ever
named an individual in a Section 2 monopolization case). Prior to that time, although he was
generally aware that there was an investigation involving Vyera, he had no reason to believe that
the FTC was a “potential adversary” to him, nor that the BOP would be a conduit disclosing his
attorney-client communications to the FTC. Thus, there can be no waiver of the work-product
doctrine for any attorney-client communications prior to late December 2019. And for attorney-
client communications since late December 2019, there would be no reason for Mr. Shkreli to
believe that the BOP, which monitors communications for security purposes, would turn over to
the FTC all of those communications, or that the FTC would attempt to use them in the litigation.
The BOP’s review of the communications is similar to its inspection of attorneys’ legal papers
before in-person visits. No one could credibly argue that the BOP’s in-person inspection of legal
papers would constitute a waiver of the attorney work product protections, and the analysis with
respect to electronic communications should be the same.3


3
 In this sense, the situation is similar to those in which courts hold that the attorney-client privilege and work product
protection apply even when a third-party is present, if the third-party’s presence is necessary to facilitate the effective
        Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 9 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 8

     In short, there is simply no basis for a waiver of work-product protections in Mr. Shkreli’s
communications with his attorneys.4

         C.       It is Widely Acknowledged That the BOP’s Handling of Inmate
                  Communications Needs to Be Reformed to Protect Attorney-Client
                  Communications.

        Over the last decade, a growing consensus has emerged that the BOP system for handling
inmate communications deprives inmates of their constitutional right to effective assistance of
counsel, and that reform is necessary. Access to email has become an increasing necessity to the
attorney-client relationship, and litigation moves at a pace that requires lawyers and clients to
communicate through email, phone calls, or similar instant communication. This growing
consensus recognizes that inmates’ emails and phone calls with their attorneys should be privileged
and should not be read by an adversarial government entity. The view that inmates’
communications with their attorneys are only privileged if they occur by letter, in-person meeting,
or the rare unmonitored phone call, is increasingly seen as impractical and anachronistic. As is
evident in the cases discussed above, courts—even in the Second Circuit after Mejia—and
prosecutors are generally loath to invade an inmate’s right to communicate with his or her attorney
by email or phone even though such communications are monitored.

                  1.        Reform Efforts in Congress

        A bipartisan consensus on the need for reform of the BOP’s processes for handling inmate
communications has emerged in the Congress. On January 7, 2020, Republican Doug Collins,
Ranking Member of the House Judiciary Committee, and Democrat Hakeem Jeffries, Chairman
of the House Democratic Caucus, introduced H.R. 5546, the “Effective Assistance of Counsel in
the Digital Era Act,” (the “Bill”). The stated purpose of the Bill is “[t]o regulate monitoring of
electronic communications between an incarcerated person in a Bureau of Prisons facility and that
person’s attorney or other legal representative, and for other purposes.” The Bill, if passed, would
provide for the application of the attorney-client privilege to all electronic communications sent or
received through the BOP’s TRULINCS system. The Bill would require a search warrant to review
inmates’ emails, followed by a screen for privilege, and would allow the filing of a motion to
suppress where emails are accessed in violation of the law.

        In a press release published by the House of Representatives Judiciary Committee about
the introduction of the Bill, Rep. Jeffries stated:



communication of legal advice between the attorney and the client. See SEC v. Wyly, 2011 WL 3366491, at *2
(S.D.N.Y. July 27, 2011).

4
 The In re Steinhardt Partners, L.P. case, which you cite on page 2 of your letter, is totally inapposite. That case deals
with the “selective waiver” doctrine, i.e., whether waiver of the privilege to a government agency operates as a waiver
as to private parties, which is not at issue in this case.
       Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 10 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 9

                  Most fair-minded people would agree that our system of justice requires a
                  dynamic where individuals are able to have the effective assistance of
                  counsel necessary to adequately defend themselves. Email is the most
                  efficient way for an attorney to communicate with an incarcerated client and
                  should enjoy the same protection as telephone calls and other forms of
                  private communication.5

       The press release explained why other methods of communication between attorneys and
incarcerated clients are insufficient:

                  Other methods of communication besides email can be especially
                  burdensome and time consuming. Even in metropolitan areas like New
                  York, it can take an attorney more than three-hours round trip to travel to a
                  detention facility to visit a client. Additionally, attorneys may have to wait
                  hours for guards to bring a client from his or her cell to the room where
                  visits occur. Time spent in transit or waiting at the prison reduces an
                  attorney’s ability to work on the client’s case (or other clients’ cases).
                  Moreover, confidential phone calls between an incarcerated person and his
                  or her attorney are often limited in time and require advanced notice.
                  Similarly, legal documents and other written materials cannot be shared
                  over the phone, and postal mail can take up to two weeks to reach inmates.

Id.

       In a separate press release issued by House Judiciary Committee Chairman Jerrold Nadler
on February 12, 2020, Chairman Nadler stated “Over a decade ago, BOP clearly recognized the
growing importance of email for purposes of efficiency and speed of communication between
inmates and their outside contacts. Over time, email has rapidly grown into a primary means of
communication between inmates and their attorneys, but without a system in place to maintain
attorney-client privilege, the Bureau of Prisons risks severely hindering the effective
representation of inmates.”6

       The Bill is supported by many professional and nonprofit organizations, including the
American Bar Association (ABA), the American Civil Liberties Union (ACLU), Americans for
Prosperity, #cut50, Due Process Institute, Faith & Freedom Coalition, Families Against Mandatory
Minimums, Federal Defenders, FreedomWorks, National Action Network, National Association
of Criminal Defense Lawyers (NACDL), Prison Fellowship, and Right on Crime.

5
 Collins, Jeffries introduce bipartisan bill to protect private communication between lawyers and incarcerated clients,
January 8, 2020, https://republicans-judiciary.house.gov/press-release/collins-jeffries-introduce-bipartisan-bill-to-
protect-private-communication-between-lawyers-and-incarcerated-clients/.

6
 Chairman Nadler Statement for the Markup of H.R. 5546, the Effective Assistance of Counsel in the Digital Era Act,
February 12, 2020, https://judiciary.house.gov/news/documentsingle.aspx?DocumentID=2810.
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 11 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 10

               2.      The NACDL Lawsuit

        In addition to endorsing the Bill, the NACDL filed a lawsuit under the Freedom of
Information Act, 5 U.S.C. § 552 (“FOIA”), on October 18, 2018, which remains pending, against
the BOP and the DOJ. The NACDL seeks “injunctive and other appropriate relief to compel the
release of agency records related to the federal government’s collection and monitoring of emails
between inmates held in BOP facilities and their attorneys.” National Association of Criminal
Defense Lawyers v. Federal Bureau of Prisons, et al., United States District Court for the District
of Columbia (Washington, DC), No. 18-cv-02399-KBJ (the “BOP Action”), ECF Doc. No. 9
(Amended Complaint), ¶ 1. The BOP Action centers on the NACDL’s FOIA requests to the BOP
and the DOJ, and the agencies’ purported violations of FOIA, for records relating to the
TRULINCS inmate email system and “the circumstances under which prosecutors may access
emails between inmates and their attorneys.” Id., ¶ 2.

        The NACDL’s Amended Complaint alleges that “[e]mail has largely supplanted traditional
modes of communication. Inmates are often incarcerated a great distance from where their counsel
is located. In some cases, email may be the only reasonable way for an inmate to engage in strategic
discussions or confer on time-sensitive matters with his or her attorney.” Id., ¶ 6. The Amended
Complaint alleges that the BOP’s actions in forcing inmates to rely on outdated forms of
communication, such as letters and in-person visits, is harmful, unfair, and cost-prohibitive. Id., ¶¶
8-9.

               3.      The ABA Report

        In addition to supporting the Bill, the ABA, on February 8, 2016, issued a report and
resolution, which was adopted by the ABA House of Delegates, recommending and urging the
BOP and DOJ to amend their policies to ensure the application of the attorney-client privilege to
emails between inmates and their attorneys. See ABA Report and Resolution, 10A, February 8,
2016 (the “Report“). The Report explains that “[t]elecommunications are integral to human
relationships in today’s society. For attorneys, email has supplanted other technologies as the
primary medium for communicating with clients. Email has even become an important tool for
attorneys to communicate with their incarcerated clients.” Id. at 1. The Report acknowledges that
“the BOP’s email monitoring policy deprives attorneys of the most effective means to promptly
inform and consult with their inmate clients regarding important case matters, as required by
Model Rule of Professional Conduct 1.4.” Id. at p. 2. The Report states that the BOP’s monitoring
of inmates’ communications with their attorneys “raises serious constitutional concerns and may
be vulnerable to [constitutional] challenge on the grounds that it is not reasonably related to
legitimate penological interests.” Id.

        The primary argument raised by the ABA in the Report is that the BOP’s monitoring of
emails between inmates and their attorneys undermines competent representation and places
significant burdens on inmates’ attorneys. Id. at pp. 2-3. The ABA describes the challenges that
inmates’ attorneys face without utilizing email:
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 12 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 11

               The BOP’s Legal Email [defined as “emails between an inmate and his or
               her attorney”] monitoring policy limits the means by which federal inmates
               can consult counsel, effectively allowing confidential correspondence only
               by traditional media: postal mail, pre-arranged unmonitored telephone calls,
               and in-person visits … communicating confidentially via these traditional
               channels is grossly inefficient and imposes substantial burdens on attorneys,
               especially compared to the relative speed, ease, and low cost of a system
               providing for confidential Legal Email.

               It can take two weeks or more for an inmate to receive postal mail sent from
               an attorney, and additional time to receive an inmate’s response. Most
               prisons do not accept expedited mail delivery. Similarly, unmonitored
               telephone calls are procedurally difficult and time-consuming to set up. The
               process must ordinarily be initiated by the inmate, and can take up to a
               month to complete. In-person visits are especially burdensome, because
               attorneys often must wait several hours for their client to be produced by
               the prison, in addition to the time spent traveling to and from the facility
               passing through security.

Id. The Report concludes that “traditional postal mail, unmonitored calls, in-person visits are not
adequate alternatives to unmonitored emails.” Id.

        The Report also describes the dilemma that the BOP policies force upon inmates’ attorneys,
who must either communicate through TRULINCS or risk violating the Rules of Professional
Conduct. Id. at p. 4. Specifically, Rule 1.4 “requires that a lawyer promptly consult with and
secure the client’s consent prior to taking action” regarding a decision that must be made by the
client. Id. (citing Model R. Prof. C. 1.4, cmt. 2). Running afoul of Rule 1.4 could subject an
inmate’s attorney to discipline, even if the client’s legal interests are unaffected. Id. (citing Model
R. Prof. C. 8.4, cmt. 1 (“Lawyers are subject to discipline when they violate or attempt to violate
the Rules of Professional Conduct.”)). The Report also describes how the BOP’s policy of
monitoring communications between inmates and their attorneys “frustrates the ability of attorneys
to provide meaningful Sixth Amendment representation” and raises serious constitutional
concerns. Report at pp. 4-10.

       D.      The COVID-19 Pandemic Has Made Attorney-Client Communications Even
               More Difficult In This Case.

       All of the concerns raised by the House Bill, the NACDL lawsuit, and the ABA Report are
present in this case. But this case raises even more concerns because of the ongoing COVID-19
global pandemic, and the enhanced risk of mass outbreak in prisons.
       Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 13 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 12

        FCI Allenwood Low, like all federal prisons, has been closed to visitors for months,7 and
will likely be closed for many months to come. Because of the pandemic and a previous norovirus
outbreak at FCI Allenwood Low, resulting in a similar prolonged lockdown in January and
February 2020, Mr. Shkreli’s attorneys have not been able to visit him, even once, since the filing
of this action on January 27, 2020. Even when Mr. Shkreli’s attorneys have been allowed to visit
him on other matters, the visits are difficult to have with any regularity, particularly since he was
transferred to FCI Allenwood Low in May 2019. Mr. Shkreli’s attorneys live in the Philadelphia
and New York City areas, both of which are over 150 miles from FCI Allenwood Low, making
regular visitations both inefficient and cost-prohibitive; one visit to Mr. Shkreli requires
approximately 6 to 8 hours of an attorney’s time in addition to the time required for the actual visit.
This time includes travel time, the time it takes to access Mr. Shkreli upon arriving at the prison
(which has on occasion included hours of waiting), and the time it takes to depart the facility. See
Rep. Jeffries’ press release, ABA Report, supra. In addition to preventing Mr. Shkreli’s attorneys
from meeting with him in-person, the pandemic has further limited the number of unrecorded
phone calls Mr. Shkreli can have with his attorneys, because of the overwhelming demand for
legal proceedings to be conducted by phone, as well as BOP staff shortages.

        Having meaningful access to Mr. Shkreli outside of TRULINCS and recorded calls is often
difficult, and sometimes impossible, particularly in urgent situations that require his input and
authorization. While Mr. Shkreli can have pre-approved scheduled legal calls at FCI Allenwood
Low that are unrecorded, these calls are generally limited to 15-30 minutes and are only allowed
upon a showing of an “imminent court deadline.” In fact, Mr. Shkreli’s attorney’s requests for
legal calls have been denied on the basis that they did not relate to an “imminent court deadline.”
Putting aside the obvious fact that it is difficult to accomplish much in this complex case, or any
case, in a 15- or 30-minute phone call, there are decisions that must be made in litigation even
when a court deadline is not imminent. In those instances, there is no alternative to TRULINCSfor
rapid communication with Mr. Shkreli, putting counsel in the professional dilemma that the ABA
Report highlighted.8

         E.       The FTC’s Collection of Mr. Shkreli’s Communications With His Attorneys
                  Threatens to Deny Him Effective Assistance of Counsel in This Case.

       Although we have only just begun to review the 20,700+ documents in the BOP production
(with more on the way), it is clear that the production includes communications with Mr. Shkreli’s
attorneys that post-date the time that Mr. Shkreli learned he was a target of the FTC’s investigation,
late December 2019, and even the filing of the complaint on January 27, 2020. Such
communications may involve case strategy, and thus go right to the heart of the attorney-client

7
  See, https://www.bop.gov/locations/institutions/alf/index.jsp (“All visiting at this facility has been suspended until
further notice.”).
8
 While Mr. Shkreli can receive legal mail, and this is a sufficient means for sending him copies of filings, substantive
communication with Mr. Shkreli by letter is very difficult, time-consuming, and inefficient. The speed at which cases
in litigation move, particularly this one, makes communication by letter inefficient and impractical.
       Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 14 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 13

privilege. You have not stated why you need to review these particular attorney-client
communications, so we can only assume that the reason is to obtain a strategic advantage in the
litigation. See June 26, 2014 letter from Assistant U.S. Attorney F. Turner Buford to Judge
Irizzary, attached as Exhibit 4 (denying that government’s purpose was strategic advantage). If
there is another reason for eavesdropping on attorney-client communications in connection with
the defense of this lawsuit, please let us know.

          Your decision to collect and view Mr. Shkreli’s attorney-client communications—in light
of the extraordinary challenges presented by alternate means of communication in this case—
frustrates his right of access to effective assistance of counsel, a right that is guaranteed by the
Sixth Amendment. Your decision is particularly troubling in light of the unprecedented nature of
this case, the first of its kind against an individual, and the extraordinary relief you are seeking,
i.e., to ban Mr. Shkreli from the pharmaceutical industry for life (effectively taking away his ability
to make a living) and to disgorge all of his interest in and income from Vyera.

        F.     The FTC Should Agree to Stop Collecting, Claw Back, and Destroy Mr.
               Shkreli’s Attorney-Client Communications.

        The BOP reform efforts highlighted above spring from a broad consensus in the American
legal community that it is simply wrong for a litigant to have access to an adversary’s
communications with his or her attorney. A good example of this consensus at work is the DOJ’s
decision to no longer allow its prosecutors to seek waivers of the attorney-client privilege and
work-product protections from companies that are under investigation. This policy is now part of
the DOJ’s Justice Manual. The DOJ’s policy change resulted from a recognition that there was a
growing consensus “from a broad array of voices” that the DOJ’s former policy allowing
prosecutors to seek such waivers and to grant cooperation credit to companies in return, was being
used to unfairly coerce corporate entities into waiving the attorney-client privilege and work-
product protection, and that by doing so, the DOJ was promoting an environment in which these
protections were being “unfairly eroded to the detriment of all.” Justice Manual, title 9 ch. 9-
28.710. The Justice Manual explains that “[w]hat the government seeks and needs to advance its
legitimate (indeed, essential) law enforcement mission is not waiver of those protections, but rather
the facts known to the corporation about the putative criminal misconduct under review…[Thus]
prosecutors should not ask for such waivers and are directed not to do so.” Id. (emphasis added).

        So, while the DOJ could seek such waivers, and formerly did, it no longer does so. We
believe that, even if the Court concludes that these communications are not privileged, the FTC
should follow the DOJ’s lead, and stop collecting the attorney-client communications, claw back
those already produced, and destroy those in its possession.

III.    THE COLLECTION AND PRODUCTION OF MR. SHKRELI’S POST-
        COMPLAINT COMMUNICATIONS COULD IMPLICATE RULES 26 AND 45

      We are also concerned about the apparent collection of materials after the filing of the
Complaint on January 27, 2020. We have seen in the BOP production some documents, including
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 15 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 14

attorney-client communications, that post-date the filing of the Complaint. We have not yet
determined the number of post-Complaint documents in the production. Based upon the limited
number we have reviewed, it appears that, in addition to the attorney-client communications, the
production includes post-Complaint communications between Mr. Shkreli and his friends and
colleagues that were apparently collected wholesale, without search terms or parameters and
without any regard for relevance. Therefore, we are concerned that this collection did not comply
with Rule 26(b)(1). In addition, we had no prior notice of the issuance of subpoenas or other
process used to collect such post-Complaint documents, pursuant to Rule 45. If we had, we would
have objected to any wholesale collections. Thus, we are concerned that the collection and
production of post-Complaint materials could implicate both Rules 26 and 45.

       Before we can resolve this issue, it would be helpful to have more information on how such
post-Complaint materials were collected, and Plaintiffs’ intentions regarding collection of such
materials going forward, including the production the FTC was planning to make on June 19.
Towards that end, please produce to us any requests or subpoenas for documents or other
information from the BOP that resulted in the production of Mr. Shkreli’s post-Complaint
communications.

IV.    MR. SHKRELI’S TEMPORARY DESIGNATION OF BOP MATERIALS AS
       “HIGHLY CONFIDENTIAL” IS APPROPRIATE

       In your June 8 letter, you disagree with Mr. Shkreli’s designations of the BOP materials as
Highly Confidential pursuant to the Protective Order. In support of your position, you state that,
based upon your claim that none of the communications in the BOP materials is privileged, Mr.
Shkreli “had (and has) no expectation of confidentiality” over any of the BOP materials. We
disagree.

        First, we note that the BOP’s markings on these materials are not consistent with your
argument that Mr. Shkreli has no expectation of confidentiality with respect to the materials. The
TRULINCS messages themselves are marked “Sensitive.” The DOJ Form AO-655, used to gain
access to Mr. Shkreli’s TRULINCS email messages requires that “any information obtained [] be
treated as sensitive investigative or intelligence information and [] be disseminated only in a
manner appropriate to the conduct of the investigation or prosecution or for legitimate intelligence
purposes.” And while the communications are subject to monitoring for safety and security
purposes, the BOP does not publicly disseminate inmate communications.

        Second, Mr. Shkreli’s designation of the BOP materials as Highly Confidential, at least for
now, is warranted under the circumstances. As you know, pursuant to the agreement reached by
the parties on or around June 9, 2020, the entire investigatory record, including all documents
produced by the defendants and by third parties, is being treated temporarily as highly confidential
through August 28, 2020. In addition, many third parties have made a similar blanket designation
of the materials they have produced as Highly Confidential, and you have not challenged any of
those designations. Your request that we “change [the designations] now to conform to the terms
of the protective order,” June 8, 2020, letter, at 1 (emphasis added), is unreasonable. There are
       Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 16 of 124



Markus H. Meier, Esq.
June 22, 2020
Page 15

more than 20,700 documents in the BOP production. Although we have only reviewed a small
portion of the materials, it is clear that many of them are outside the boundaries of permissible
discovery under Rule 26(b)(1). Many involve communications about personal issues that have no
relevance to the issues in this case. The Protective Order provides that parties retain the right to
challenge the discovery of materials that they designate.9 Accordingly, we will not agree to change
the designation of all of these materials as Highly Confidential at this time, and reserve all rights
with respect to this issue.

       We note that on a previous meet and confer, the FTC indicated that it does not intend to
embarrass Mr. Shkreli through its discovery requests. We hope that you understand our concerns
and will agree to work towards a resolution of these issues to prevent the disclosure of irrelevant
and personal communications that would subject Mr. Shkreli and his family and friends to
unnecessary embarrassment.

V.       CONCLUSION

       We are hopeful that we can work together to resolve these issues without the Court’s
intervention. However, if we are unable to reach a resolution, we intend to raise these issues with
Judge Cote.

         We look forward to further discussion with you on the matters addressed in this letter.

                                                                   Sincerely,


                                                                   /s/ Christopher H. Casey
                                                                   Christopher H. Casey
Encl. (Exhibits 1-5).




9
 See Stipulated Protective Order, ECF 92, at 20, par. 15: “Reservation of Rights. By designating any material
Confidential or Highly Confidential, the parties do not acknowledge that any such material is relevant or admissible
in this Litigation. All parties reserve the right to seek discovery of, or alternatively to resist discovery of, such material
in this Litigation.”
Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 17 of 124




                       EXHIBIT 1
BP-A0655                REQUEST FOR Document
             Case 1:20-cv-00706-DLC  INMATE TRANSACTIONAL     DATAPage 18 of 124
                                             223-4 Filed 08/12/20
0$5 1
U.S. DEPARTMENT OF JUSTICE                                                 FEDERAL BUREAU OF PRISONS
This form should be executed by any federal law enforcement agency or United States Attorney's office in
situations in which such agency or office requests copies of inmate transactional data of a person in Bureau of
Prisons custody for intelligence purposes or in conjunction with an ongoing criminal investigation or prosecution.

SUBMISSION OF THIS FORM SHALL SIGNIFY BY THE UNDERSIGNED THAT ANY INFORMATION OBTAINED
WILL BE TREATED AS SENSITIVE INVESTIGATIVE OR INTELLIGENCE INFORMATION AND WILL BE
DISSEMINATED ONLY IN A MANNER APPROPRIATE TO THE CONDUCT OF THE INVESTIGATION OR PROSECUTION
OR FOR LEGITIMATE INTELLIGENCE PURPOSES.
 Name of Inmate                                                 Register No



 FBI NO                                SSN                                DOB



 Principal Alias

 Criminal Affiliation                                       Position in Organization


 Nature of Investigation




 Starting Date for Requested Transactional Data
 Ending Date for Requested Transactional Data
 Type of Transactional Data Requested

        Telephone           Electronic Messaging              Visiting             Financial
 List any known targets to be searched; i.e., telephone number(s), electronic messaging
 address(es), etc.



 Other Specific Requests


 Submitting Agency                              Office/District                      Date


 Phone Number:                Fax:                   E-Mail Address

 Ext:


 Special Agent or Assistant United States Attorney
Printed Name                                                Signature
Title

 This form should be submitted directly to the Warden of the institution in which the
 person in Bureau of Prisons custody is incarcerated. In cases where the institution is
 not known, the form should be mailed directly to Bureau of Prisons, Intelligence
 Section, at 320 First Street, N.W., Room #543, Washington, D.C. 20534, or e-mailed to
 BOP-CPD/SIS@bop.gov.
                   THIS FORM IS LAW ENFORCEMENT SENSITIVE WHEN COMPLETED

PDF                                            Prescribed by P1380
Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 19 of 124




                       EXHIBIT 2
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 20 of 124




         U.S. Department of Justice
         Federal Bureau of Prisons


CHANGE         NOTICE
OPI:          OGC/OGC
NUMBER:       1351.05, CN-1
DATE:         April 2, 2015


Release of Information


             /s/
Approved: Charles E. Samuels, Jr.
          Director, Federal Bureau of Prisons

This Change Notice (CN) implements the following change to Program Statement 1351.05,
Release of Information, dated September 19, 2002. This text is inserted into the Program
Statement (p.8) and marked with a highlight.

Law Enforcement requests for telephone monitoring information:

For telephone monitoring information concerning inmate telephone
calls, ordinarily only transactional data (e.g., date, time,
duration of the call) may be disclosed to Federal and state
authorities for use in criminal investigations or prosecutions,
upon a written request via BP-A0655, Request for Inmate
Transactional Data.

Access to inmate telephone conversations that were previously
recorded, or copies of the recorded telephone conversations
(even when those conversations are yet to be recorded as long as
the monitoring and recording is in the ordinary course of BOP
duties), or written transcripts, shall only be disclosed to a
requesting law enforcement authority when:

(1) requested in an emergency situation;
(2) criminal activity is discovered as part of the routine
  monitoring for prison administration purposes; or
(3) requested through proper process (e.g., written endorsement
  by a U.S. Attorney or DOJ Criminal Section Chief, in
  connection with a criminal investigation, grand jury subpoena,
  or administrative subpoena).
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 21 of 124



Note: U.S. Attorney authorization may only be delegated to an
Acting U.S. Attorney when the U.S. Attorney is out of the
jurisdiction or otherwise incapacitated. Authorization cannot
be delegated to a First Assistant U.S. Attorney or Criminal
Chief, or any other position within the U.S. Attorney’s Office.
       Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 22 of 124

                                                     U.S. Department of Justice
                                                     Federal Bureau of Prisons




Program
                                                 OPI:    OGC
                                              NUMBER:    1351.05
                                                DATE:    9/19/2002


Statement
                                             SUBJECT:    Release of Information




              PART ONE: [GENERAL PROVISIONS AND PROCEDURES]

 1. [PURPOSE AND SCOPE § 513.30. This subpart establishes
 procedures for the release of requested records in possession of
 the Federal Bureau of Prisons ("Bureau"). It is intended to
 implement provisions of the Freedom of Information Act (FOIA),
 5 U.S.C. 552, and the Privacy Act, 5 U.S.C. 552a, and to
 supplement Department of Justice (DOJ) regulations concerning the
 production or disclosure of records or information,
 28 CFR part 16.]

 The Freedom of Information Act (FOIA) and the Privacy Act (PA)
 interact with each other in two areas:
   #    When any person requests access to records about himself or
        herself, both statutes become potentially applicable;

   #    When any person requests access to another individual's
        record through the FOIA, the Privacy Act may prohibit the
        disclosure of that record unless FOIA requires it.
 The determination of what information may be released requires
 Bureau staff to have a basic understanding of both the FOIA and
 the Privacy Act, as well as a working knowledge of DOJ and Bureau
 policy. Bureau staff also should be aware that the Privacy Act
 establishes criminal penalties and civil liabilities for
 unauthorized disclosures. The appropriate Regional Counsel shall
 be contacted when staff are uncertain whether requested
 information may be disclosed.

 Staff shall become familiar with the policy governing release of
 information, with special emphasis upon those areas with direct
 application to the employee's job.

 Information requests submitted by the union pursuant to
 5 U.S.C. § 7114 will be addressed in accordance with this
 provision and relevant case law.
 [Bold Type - Rules]
 Regular Type - Implementing Information
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 23 of 124
                                                                PS 1351.05
                                                                 9/19/2002
                                                                   Page 2
This Program Statement is divided into four major parts:
                  Part                                          Page

      General Provisions and Procedures                            1
      Inmate Requests to Institution for
      Information                                                12
      Privacy Act Requests for Information                       21
      Freedom of Information Act Requests for
      Information                                                25
2. SUMMARY OF CHANGES. This Program Statement is being revised
to prohibit inmates from obtaining and possessing photocopies of
their Pre-sentence Reports (PSR) and the Statement of Reasons
(SOR) from their Judgment(s) in a Criminal Case. The purpose of
this prohibition is to protect inmates from being coerced by
other inmates to produce their PSRs and SORs for illicit
purposes. Inmates will be permitted to review their PSRs and
SORs, but cannot obtain or possess photocopies. This revision
also introduces a new form which inmates can use to facilitate
court review of their PSRs or SORs.
If local procedures are changed, notification to the union and
training will be handled in accordance with the Master Agreement.
3. PROGRAM OBJECTIVES.       The expected results of this program
are:

  a. Information will be released to a requester in accordance
with Federal law and the regulations and policies of the U.S.
Department of Justice.

  b. Inmate Freedom of Information Act requests to the Central
Office will be reduced by increasing the use of institution
procedures that provide for inmate review of Bureau policy
documents and records in Inmate Central Files.

  c. Future litigation pertaining to FOIA/Privacy Act issues
will be reduced.

4.   DIRECTIVES AFFECTED

 a.    Directive Rescinded

      PS 1351.04         Release of Information (12/5/96)
 b.    Directives Referenced

      PS 1330.13         Administrative Remedy Program (12/22/95)
      PS 1480.05         Contacts with News Media (9/21/00)
      PS 5070.10         Judicial Recommendations and U.S. Attorney
                         Reports, Responses to (6/30/97)
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 24 of 124
                                                                 PS 1351.05
                                                                  9/19/2002
                                                                    Page 3
          PS 5270.07     Inmate Discipline and Special Housing Units
                         (12/29/87)
          PS 5310.12     Psychology Services Manual (8/13/93)
          PS 5800.10     Mail Management Manual (11/3/95)
          PS 5800.11     Inmate Central File, Privacy Folder and
                         Parole Mini- Files (9/8/97)
          PS 6000.05     Health Services Manual (9/15/96)

          Public Information Officer’s Handbook (1994)
  c. Bureau rules cited in this Program Statement are contained
in 28 CFR 513.30 through 68.

  d. Other rules referenced in this Program Statement are
contained in 5 CFR part 297 and 28 CFR parts 16 and 301.
  e. United States Code sections cited in this Program Statement
are contained in 5 U.S.C. 301, 552 and 552a; 13 U.S.C.;
18 U.S.C. 3621, 3622, 3624, 4001, 4042, 4081, 4082, 5006, 5024;
28 U.S.C. 509, 510; and 31 U.S.C. 3711(f).
     f.    Privacy Act Issuances, 1991 Comp., Volume II.
 g.       United States Department of Justice et al. v. Julian
          et al., 108 S.Ct. 1606 (1988).
5.    STANDARDS REFERENCED

  a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4020, 3-4095, and 3-4096

  b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-1E-04, 1E-05

  c. American Correctional Association 2nd Edition Standards for
Administration of Correctional Agencies: 2-CO-1E-06, 1E-07, and
1E-08
6.    [LIMITATIONS § 513.31

  a. Social Security Numbers. As of September 27, 1975, Social
Security Numbers may not be used in their entirety as a method of
identification for any Bureau record system, unless such use is
authorized by statute or by regulation adopted prior to January
1, 1975.

  b. Employee Records. Access and amendment of employee
personnel records under the Privacy Act are governed by Office of
Personnel Management regulations published in 5 CFR part 297 and
by Department of Justice regulations published in 28 CFR part
16.]
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 25 of 124
                                                                PS 1351.05
                                                                 9/19/2002
                                                                   Page 4
7.   [GUIDELINES FOR DISCLOSURE § 513.32]

  a. [The Bureau provides for the disclosure of agency
information pursuant to applicable laws, e.g. the Freedom of
Information Act (5 U.S.C. 552), and the Privacy Act
(5 U.S.C. 552a).]

  b. Pursuant to 28 CFR part 16, the authority to release or
deny access to records and information is limited to the Director
or his or her designee.
  c. Bureau staff shall release a Bureau record in response to a
request made in accordance with this rule, unless a valid legal
exemption to disclosure is asserted.

      !       Bureau staff may assert any applicable exemption to
              disclosure which is provided under the FOIA in
              5 U.S.C. § 552(b) or under the Privacy Act in
              5 U.S.C. § 552a.

      !       For a listing of general FOIA Exemptions, see the
              Exemptions to Disclosure Provided in the Freedom of
              Information Act (Attachment A).

      !       For a listing of Bureau systems of records which the
              Attorney General has exempted from access and
              disclosure under the Privacy Act, see 28 CFR 16.97.

  Questions regarding the applicability of exemptions may be
referred to the appropriate Regional Counsel or to the Office of
General Counsel.

  d. Examples of documents or information which ordinarily may
be withheld from disclosure include the examples which follow.
These examples are not intended to represent an all-inclusive
list of every situation when FOIA exemptions may apply, nor are
the FOIA exemptions cited for each example the only ones which
may apply to the examples provided.

     (1) Documents or information which could reasonably be
expected to constitute an unwarranted invasion of personal
privacy, i.e. information that is not “public information.”

          !   For the applicable FOIA exemptions, see Exemptions 6
              and 7 in Attachment A.

          !   Information concerning an individual inmate is not
              generally available to FOIA requesters unless the
              inmate whose records are being sought has given a
              written consent to the disclosure or unless the
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 26 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 5
          information has been determined to constitute "public
          information." For guidance on what constitutes “public
          information," see Public Information (Attachment B).

      !   Requests by one inmate for public information
          concerning other inmates must be reviewed very
          carefully, as prison security concerns may outweigh the
          right to a FOIA disclosure.

      !   A denial of such public information to an inmate
          requester may be done only with the Regional Counsel's
          approval, after assessing the risks that disclosure
          might pose to the safety of the inmate(s) whose records
          are being sought and to other inmates and staff in the
          institution. See Section 7.d.(2), below. A high risk
          of gang-related prison violence is an example of a
          prison security concern which might justify the
          withholding of public information about one inmate to
          another inmate while in custody.

     (2) Documents or information which would reveal sources of
information obtained through a legitimate expectation of
confidentiality or which would otherwise endanger the life or
physical safety of any person.

      !   For the applicable FOIA exemptions, see Exemptions 6
          and 7 in Attachment A.

      !   An example is a statement of an inmate witness made in
          the context of a current or a completed disciplinary,
          criminal, or accident investigation. This statement
          shall not be disclosed to another inmate if such
          disclosure would endanger the inmate witness.

     (3) Documents or information which could disrupt an
inmate's institutional program due to the diagnostic or
evaluative opinions contained in the document, and which would
likely provoke adjustment difficulties or aggravate existing
adjustment difficulties.

      !   For the applicable FOIA exemptions, see Exemptions 5
          and 6 in Attachment A.

     (4) Documents or information which would interfere with
ongoing law enforcement proceedings, including administrative
investigations.

      !   For the applicable FOIA exemptions, see Exemptions 5
          and 7 in Attachment A.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 27 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 6
        !   While certain investigative information might be
            disclosed after an administrative investigation is
            completed, particular care must be exercised regarding
            disclosure during the course of the investigation.
            Even after the investigation is completed, personal
            safety and prison security concerns may outweigh the
            right to a FOIA disclosure.
        !   Only the institution staff member the Warden designates
            as the institution's Public Information Officer is
            authorized to make public statements regarding any
            investigation. For further guidance, see the Program
            Statement on Contacts with the News Media and the
            Public Information Officer's Handbook.

     Questions regarding criminal prosecutions, such as the
status of a case, shall be referred to the appropriate U.S.
Attorney.

     (5) Documents or information which, through disclosure of
law enforcement techniques, information, or procedures, could
reasonably be expected to enable the requester to violate a law,
or to threaten the security of a Bureau institution or the safety
of any person.

    !       For the applicable FOIA exemptions, see Exemptions 2
            and 7 in Attachment A.

    !       Some Program Statements and Operations Memoranda, and
            other documents such as post orders, construction
            diagrams, etc., may be exempted because disclosing them
            would pose a threat to institutional security. This
            may also apply to information contained in
            investigations and other Bureau reports where law
            enforcement techniques are described.

8. [PRODUCTION OF RECORDS IN COURT § 513.33. Bureau records are
often sought by subpoena, court order, or other court demand, in
connection with court proceedings. The Attorney General has
directed that these records may not be produced in court without
the approval of the Attorney General or his or her designee. The
guidelines are set forth in 28 CFR part 16, subpart B.]

Bureau staff who receive such demands shall consult with their
Regional Counsel or the Office of General Counsel for advice
regarding proper handling of the demand.
9. [PROTECTION OF INDIVIDUAL PRIVACY - DISCLOSURE OF RECORDS TO
THIRD PARTIES § 513.34.] Bureau employees must carefully
maintain and process all information concerning individuals to
ensure that information is accurate, relevant, and timely, and to
ensure that no inadvertent disclosure of information is made.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 28 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 7
  [a. Information that concerns an individual and is contained in
a system of records maintained by the Bureau shall not be
disclosed to any person, or to another agency, except under the
provisions of the Privacy Act, 5 U.S.C. 552a, or the Freedom of
Information Act, 5 U.S.C. 552, and Departmental regulations.]

  Staff may disclose information from a Bureau system of records
only if one or more of the following criteria apply:

     (1) With the written consent of the individual to whom the
record pertains. The Release of Information Consent form
(BP-S192.013) may be used;

     (2) To employees of the DOJ who have a need for the record
in the performance of their duties;

     (3) If disclosure is permitted under the FOIA,
5 U.S.C. § 552, e.g. “public information”, when the public
interest in disclosure of the information outweighs the privacy
interest involved;
      !   For guidance on what constitutes “public information,"
          see Attachment B.
     (4) For a routine use described in the DOJ "Notice of
Record System" for the system of records which contains the
information, as published in the Federal Register.
      !   For a list of the Bureau’s systems of records that have
          been published in the Federal Register, see the
          Bureau Systems of Records (Attachment C), as updated in
          BOPDOCS.
      !   The published notices for these systems describe the
          records contained in each system and the routine uses
          for disclosing these records without obtaining the
          consent of the person to whom the records pertain. For
          copies of the published systems notices, see BOPDOCS
          and/or contact the FOIA/PA section of the Office of
          General Counsel.
     A list of routine uses for records contained in the Inmate
Central File is also contained in the Program Statement
concerning Central File, Privacy Folder, and Parole Mini-Files.
     Routine uses for Bureau systems of records may include the
following:

       (a) To Federal, state, local and foreign law enforcement
officials for law enforcement purposes such as investigations,
possible criminal prosecutions, civil court actions, or
administrative and regulatory proceedings.
    Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 29 of 124
                                                               PS 1351.05
                                                                9/19/2002
                                                                  Page 8
       Law Enforcement requests for telephone monitoring
information:

           !     For telephone monitoring information concerning
                 inmate telephone calls, ordinarily only
                 transactional data (e.g. date, time, duration of
                 the call) may be disclosed to Federal and state
                 authorities for use in criminal investigations or
                 prosecutions, upon a written request via BP-A0655,
                 Request for Inmate Transactional Data.

           !     Access to inmate telephone conversations that were
                 previously recorded, or copies of the recorded
                 telephone conversations (even when those conversations
                 are yet to be recorded as long as the monitoring and
                 recording is in the ordinary course of BOP duties), or
                 written transcripts, shall only be disclosed to a
                 requesting law enforcement authority when:

                 (1)   requested in an emergency situation;
                 (2)   criminal activity is discovered as part of
                       the routine monitoring for prison
                       administration purposes; or

                 (3)   requested through proper process (e.g., written
                       endorsement by a U.S. Attorney or DOJ Criminal
                       Section Chief, in connection with a criminal
                       investigation, grand jury subpoena, or
                       administrative subpoena).

Note: U.S. Attorney authorization may only be delegated to an
Acting U.S. Attorney when the U.S. Attorney is out of the
jurisdiction or otherwise incapacitated. Authorization cannot be
delegated to a First Assistant U.S. Attorney or Criminal Chief,
or any other position within the U.S. Attorney’s Office.

           !     All requests by law enforcement agencies for
                 access to recordings of inmate telephone
                 conversations shall be referred to Regional
                 Counsel.

       (b) To the Bureau of the Census for purposes of planning
or carrying out a census or survey or related activity pursuant
to the provisions of Title 13, United States Code;

       (c) To a recipient who has provided the Bureau with
advance adequate written assurance that the record will be used
solely as a statistical research or reporting record, and the
record is to be transferred in a form that is not individually
identifiable;

       (d) To the National Archives and Records Administration
(NARA) as a record which has sufficient historical or other value
to warrant its continued preservation by the U.S. Government, or
for evaluation by the Administrator of the General Services
Administration or his or her designee to determine whether the
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 30 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 9
record has such value;

       (e) To either House of the U.S. Congress, or, to the
extent of a matter within its jurisdiction, any Congressional
committee or subcommittee, any joint committee of Congress or
subcommittee of any such joint committee;
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 31 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 10
       Congressional requests on behalf of constituents for
information about inmates:

          !     Responses to individual members of Congress
                requesting information on behalf of a constituent
                are limited to public information unless staff
                have first obtained the inmate's express or
                implied consent to provide a fuller response.

          !     Written consent from the inmate shall be obtained
                when practical, using the form BP-S192.013. When
                this is not practical, staff should consider
                whether there is implied consent by the inmate.
                An example of implied consent is a Congressional
                inquiry which resulted from a letter the inmate
                sent to the member of Congress and this letter is
                included with the request from the member of
                Congress.

          !     Implied consent may not be inferred when a third
                party (for example, the inmate's spouse or
                parents) initiated the Congressional request for
                information. In such a situation, only public
                information (see Attachment B) may be released to
                the member of Congress without the inmate's
                written consent.

       Questions regarding appropriate responses to Congressional
inquiries shall be directed to the appropriate Regional Counsel
or to staff in the FOIA/PA Section of the Office of General
Counsel.
       (f) Pursuant to an order of a court of competent
jurisdiction;

       (g) To a requester from appropriate state offices (e.g.,
state department of corrections, parole board, attorney general)
seeking access to records concerning state inmates in Bureau
custody.

          !     Although state inmates are confined in Bureau
                institutions, they remain state prisoners. A
                state inmate may receive periodic visits from
                state correctional and parole officials to review
                and evaluate his or her status, parole
                eligibility, and release readiness. To accomplish
                those purposes, state officials require access to
                the files of state inmates.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 32 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 11
           !    Wardens shall ensure that officials of such state
                offices, who need to review the records, are
                provided, upon request, access to the complete
                record of a state inmate in a Bureau institution.
     (5) Records Concerning Former Youth Corrections Act (YCA)
Inmates. Information on former YCA inmates, including the fact
that the person has been confined, shall not be released without
Regional Counsel review to determine whether the conviction has
been expunged and whether disclosure is appropriate.
 [b. Lists of Bureau inmates shall not be disclosed.]

  Any request for such lists shall be forwarded to the Office of
General Counsel, Central Office.
  c. A list of Bureau employees may be generally releasable.
Questions shall be directed to the appropriate Regional Counsel
or to the FOIA/PA Section of the Office of General Counsel.

10. [ACCOUNTING/NONACCOUNTING OF DISCLOSURES TO THIRD PARTIES
§ 513.35. Accounting/nonaccounting of disclosures to third
parties shall be made in accordance with Department of Justice
regulations contained in 28 CFR 16.52.]

Except for disclosures of information to other DOJ employees, and
all components thereof, and except for disclosures required under
the FOIA (e.g., public information, as listed on Attachment B),
an accounting of disclosures to third parties of any information
concerning an individual contained in a Bureau system of records
will be made in accordance with the following guidelines:

 a.   Oral Disclosure

     (1) Staff may orally release only public information. When
public information is thus disclosed, no accounting is necessary.

       !   Only in an emergency shall staff orally release non-
           public information to parties other than DOJ employees.

       !   Before such an emergency oral disclosure is made, staff
           shall contact Regional Counsel or the FOIA/PA
           Administrator. If this is not possible, staff shall
           inform the Regional Counsel, or the FOIA/PA
           Administrator at the Central Office as soon as
           practicable after the disclosure.

     (2) Upon oral disclosure of non-public information, a
memorandum shall be prepared and retained in the file from which
the record is disclosed, or an appropriate notation shall be
maintained in the file, attached to the record disclosed.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 33 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 12
     This memorandum or notation shall include the following
information:

        !   the date of the disclosure,
        !   the name and address of the person to whom the record
            was disclosed and the name of the agency that person
            represents, if any,
        !   the purpose of the request for disclosure; and
        !   identification of the specific record disclosed.
     For a form designed to assist staff receiving an oral
request for information, see the Record Of Information Release
form (BP-S171.013).
  b. Written Disclosures.      Accounting for a written disclosure
may be made by:

     (1) Retaining a copy of the correspondence requesting the
information and a copy of the response in the file from which the
records are disclosed;

     (2) Following the procedure for an accounting of an oral
disclosure, as described in Section 10.a., above; or

     (3) Developing another method if the method provides, at a
minimum, the following information:

        !   the date of the disclosure;
        !   the name and address of the person to whom the record
            was disclosed and the agency that person represents, if
            any;
        !   the purpose of the request for disclosure; and
        !   a general description of the specific record disclosed.
  c. Disclosure Record Maintenance. It is the responsibility of
the staff member making a disclosure of non-public information to
provide an accurate accounting of that disclosure.
    !       Accounting records of the disclosure of non-public
            information shall be maintained for five years or until
            the record is destroyed, whichever is longer, and will
            be placed in the privacy folder.

    !       When records are transferred to the NARA for storage,
            the disclosure accounting pertaining to those records,
            other than correspondence, shall be transferred with
            the records themselves.
    !       An exemption under 5 U.S.C. § 552a(j) does not relieve
            the Bureau from the responsibility to account for all
            disclosures other than those within the DOJ or under
            the FOIA.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 34 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 13
11. [GOVERNMENT CONTRACTORS § 513.36

  a. No Bureau component may contract for the operation of a
record system by or on behalf of the Bureau without the express
written approval of the Director or the Director's designee.

  b. Any contract which is approved shall contain the standard
contract requirements promulgated by the General Services
Administration (GSA) to ensure compliance with the requirements
imposed by the Privacy Act. The contracting component shall have
the responsibility to ensure that the contractor complies with
the contract requirements relating to privacy.

   PART TWO: [INMATE REQUESTS TO INSTITUTION FOR INFORMATION]

12. [INMATE ACCESS TO INMATE CENTRAL FILE § 513.40. Inmates are
encouraged to use the simple access procedures described in this
section to review disclosable records maintained in his or her
Inmate Central File, rather than the FOIA procedures described in
§§ 513.60 through 513.68 of this subpart. Disclosable records in
the Inmate Central File include, but are not limited to,
documents relating to the inmate’s sentence, detainer,
participation in Bureau programs such as the Inmate Financial
Responsibility Program, classification data, parole information,
mail, visits, property, conduct, work, release processing, and
general correspondence. This information is available without
filing a FOIA request. If any information] (in the disclosable
section) [is withheld from the inmate, staff will provide the
inmate with a general description of that information and also
will notify the inmate that he or she may file a FOIA request.

  a. Inmate Review of His or Her Inmate Central File. An inmate
may at any time request to review all disclosable portions of his
or her Inmate Central File by submitting a request to a staff
member designated by the Warden. Staff are to acknowledge the
request and schedule the inmate, as promptly as is practical, for
a review of the file at a time which will not disrupt institution
operations.]

  Further guidance is contained in the Program Statement on
Central File, Privacy Folder, and Parole Mini-Files.
  When an inmate makes a request to institution staff to review
his or her Inmate Central File, he or she shall be advised to
make arrangements pursuant to local procedures.

    !     Because local processing reduces unnecessary FOIA
          requests, staff shall advise an inmate to make a
          request for Inmate Central File records to the FOIA/PA
          Section of the Office of General Counsel only when the
          inmate wishes to review exempt information.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 35 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 14
    !       Staff shall not discuss with the inmate the types or
            nature of nondisclosable documents maintained in his or
            her Privacy Folder.

  Before any document in the Inmate Central File is disclosed to
the inmate to whom the documents pertain, or to a third party
with the prior written consent of the inmate, the following
review shall take place:
     (1) Bureau Documents. If the document is a Bureau document
(generated by Bureau staff) and is not a court-ordered study,
staff are to determine whether the document should be withheld
from disclosure under Section 7 of this Program Statement and
further guidance set forth below.
        !   Staff shall place in the inmate’s Privacy Folder any
            document that is to be withheld from disclosure.

        !   Staff shall place all other documents in the
            disclosable portion of the Inmate Central File, which
            is all of the Inmate Central File except for the
            Privacy Folder.

     Guidelines for some specific Bureau documents are provided
below:

        (a)     Progress Reports.     All Progress Reports prepared:

            !      After October 15, 1974, are subject to release and
                   are to be placed in the disclosable section of the
                   Inmate Central File.

            !      Between February 15 and October 15, 1974, are
                   subject to release except for the recommendation
                   section, which shall be reviewed for disclosure in
                   accord with Section 7 of this Program Statement.

            !      Before February 15, 1974, shall be reviewed for
                   disclosure in accord with Section 7 of this
                   Program Statement.
        (b)     Psychiatric Reports

            !      A psychiatric report written at the request of the
                   U.S. Parole Commission is subject to release and
                   shall be placed in the disclosable section of the
                   Inmate Central File. This report should be
                   written in non-technical language so that it can
                   be understood by non-professionals.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 36 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 15
          !      Other psychiatric, psychological, or evaluative
                 reports Bureau staff prepared may also be made
                 available to the U.S. Parole Commission and shall
                 be inserted in the Privacy Folder. A summary of
                 the document must be placed in the Inmate Central
                 File. The summary may be placed in the Progress
                 Report prepared in connection with the inmate's
                 parole hearing. The summary shall be sufficiently
                 detailed to permit the inmate to respond, at the
                 Parole Hearing, to the substance of the withheld
                 information.
       (c)    Medical Records.   See Section 14 of this Program
Statement.
       (d) Discipline Records. Discipline records, such as Unit
Discipline Committee (UDC) and Discipline Hearing Officer (DHO)
packets (including the UDC/DHO report, incident report, notice of
hearing, list of inmate rights at UDC/DHO hearing, notice of
placement in Administrative Detention, and investigative
memoranda), shall be maintained together in the Privacy Folder
only if a portion of an investigation or other discipline record
contains non-disclosable materials. Copies of all releasable
documents shall be placed together in the disclosable section of
the Inmate Central File.
    (2)   Non-Bureau Documents

       (a) FBI/National Crime Information Center (NCIC)
Information. The NCIC prohibits the Bureau from disclosing NCIC
identification records to an inmate.

       Procedures for an inmate to request a copy of his or her
FBI/NCIC identification record directly from the FBI are
contained in 28 CFR 513.10 through 513.12.
       (b) Documents from Other Federal Agencies. If a document
originates in another Federal agency (including other components
of the Department of Justice), it shall be placed in the Privacy
Folder, except as provided in section 12, first paragraph
(28 CFR 513.40).
       When a request for records includes a document from
another Federal agency, the document shall be referred to the
originating Federal agency for a determination of its
releasability (see Attachment D for a suggested format to request
disclosure instructions from the originating agency). For
documents originating from Federal courts or probation offices,
see subsection (d) below.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 37 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 16
       (c) Documents from Non-Federal Agencies. If a document
has been received from a source outside the Federal government
(e.g., a state agency), it shall be placed in the Privacy Folder,
except as provided in section 12, first paragraph
(28 CFR 513.40).
       When a request for records includes a document from a non-
Federal agency, Bureau staff must make a determination of its
releasability in consultation with the non-Federal organization
(see Attachment D). If the originating non-Federal agency
recommends non-disclosure, and Bureau staff determine that non-
disclosure is appropriate under 28 CFR 513.32, staff shall
document the rationale for non-disclosure and place the document
in the Privacy Folder.

      (d)   Documents from Federal Courts and Probation Offices
          (1) Federal Presentence Reports (PSR) and Statements
of Reasons (SOR) from Judgments in Criminal Cases. For safety
and security reasons, inmates are prohibited from obtaining or
possessing photocopies of their PSRs, SORs, or other equivalent
non-U.S. Code sentencing documents (e.g., D.C., state, foreign,
military, etc.). Inmates violating this provision are subject to
disciplinary action.
          This prohibition applies only to the SOR portion of an
inmate’s Judgment in a Criminal Case. The rest of the Judgment
document remains releasable unless circumstances or policy
dictate otherwise. PSRs and SORs received by mail will be
treated as contraband, and handled according to the Mail
Management Manual.

          This prohibition does not apply to inmates in Bureau of
Prisons custody with a need to review their PSRs prior to
sentencing. For example, a pretrial inmate scheduled for
sentencing may possess and review the PSR in preparation for
sentencing. After sentencing, however, the inmate is prohibited
from retaining a copy of the PSR.

           The Bureau implemented this policy for the following
reasons.
                #    Many PSRs and SORs contain information
                     regarding the inmates’ government assistance,
                     financial resources, community affiliations,
                     etc.

                #    The Bureau has documented an emerging problem
                     where inmates pressure other inmates for a
                     copy of their PSRs and SORs to learn if they
                     are informants, gang members, have financial
                     resources, etc.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 38 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 17
                #    Inmates who refuse to provide the documents
                     are threatened, assaulted, and/or seek
                     protective custody. Likewise, inmates
                     providing PSRs and SORs containing harmful
                     information are faced with the same risks of
                     harm.

          Inmates needing a copy of their PSRs or SORs for filing
as an attachment in a court case may obtain, complete, and submit
to the court an Inmate Request For Certification or Judicial
Notice of Pre-sentence Report and/or Statement of Reasons form
(BP-S757.013). The form, which includes instructions for
completion, must be available to inmates in the housing units and
law libraries.

          Although prohibited from obtaining or possessing
photocopies, federal inmates are entitled under the FOIA to
access their own PSRs (see United States Department of Justice v.
Julian, 486 U.S. 1 (1988)) and SORs. Inmates must be provided
reasonable opportunities to access and review their PSRs, SORs,
or other equivalent non-U.S. Code sentencing documents (e.g.,
D.C., state, foreign, military, etc.). Inmates are responsible
for requesting an opportunity to access and review these records
with unit staff in accordance with the Program Statement on
Inmate Central File, Privacy Folder, and Parole Mini-Files. To
facilitate inmate access and review, PSRs and SORs should
ordinarily be maintained in the disclosable portion of the
central file unless significant safety and security concerns
dictate otherwise.

          In addition to the above procedures, other provisions
of the FOIA may require limiting inmate access to PSRs and SORs.
Third party requests for inmate PSRs and SORs should be handled
according to Section 29 of this Program Statement.

          Staff must maintain PSRs as follows:
                !    A PSR prepared on or after December 1, 1975,
                     is to be placed in the disclosable portion of
                     the Inmate Central File.
                !    A PSR prepared before December 1, 1975, is to
                     be returned to the sentencing court with a
                     cover letter indicating that the PSR is being
                     returned based on the Supreme Court's
                     decision in Julian and the fact that the PSR
                     was not prepared with the expectation of
                     release. No copy of the returned PSR is to
                     be maintained at the institution, although
                     relevant material from the PSR may be
                     incorporated into other documents.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 39 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 18
                !    Documents which the sentencing court has
                     sealed or otherwise labeled as not
                     disclosable to the inmate must be placed in
                     the privacy folder. Questions regarding such
                     documents should be referred to the Regional
                     Counsel.
          (2) Documents Other than Federal PSIs. Generally,
documents originating in a Federal court or probation office
shall be placed in the Privacy Folder if the documents are
clearly marked to indicate that disclosure to the inmate is
unadvisable. Other documents, such as a court-ordered study the
Bureau prepared, shall be referred to the requesting court for
that court's instructions as to disclosure. A copy of the
document shall be maintained in the Privacy Folder until a final
determination is made regarding its disclosure.
          When Bureau staff    reclassify a document from non-
disclosable to disclosable,    subsequent to any information request
encompassing that document,    staff shall place the reclassified
document in the disclosable    section of the Inmate Central File.

  [b.   Procedures for Inmate Review of His or Her Inmate Central
File.
     (1) Prior to the inmate's review of the file, staff are to
remove the Privacy Folder which contains documents withheld from
disclosure pursuant to § 513.32.

     (2) During the file review, the inmate is to be under
direct and constant supervision by staff. The staff member
monitoring the review shall enter the date of the inmate's file
review on the Inmate Activity Record and initial the entry.
Staff shall ask the inmate to initial the entry also, and if the
inmate refuses to do so, shall enter a notation to that effect.

     (3) Staff shall advise the inmate if there are documents
withheld from disclosure and, if so, shall advise the inmate of
the inmate's right under the provisions of § 513.61 to make a
FOIA request for the withheld documents.]

28 CFR 513.32 refers to Section 7 of this Program Statement.
28 CFR 513.61 refers to Section 27 of this Program Statement.
The Inmate Activity Record refers to form BP-381.
13. [INMATE ACCESS TO INMATE CENTRAL FILE IN CONNECTION WITH
PAROLE HEARINGS § 513.41. A parole-eligible inmate (an inmate
who is currently serving a sentence for an offense committed
prior to November 1, 1987) may review disclosable portions of the
Inmate Central File prior to the inmate's parole hearing, under
the general procedures set forth in § 513.40. In addition, the
following guidelines apply:]
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 40 of 124
                                                                 PS 1351.05
                                                                  9/19/2002
                                                                    Page 19
28 CFR 513.40 refers to Section 12 of this Program Statement.
  [a. A parole-eligible inmate may request to review his or her
Inmate Central File by submitting the appropriate Parole
Commission form. This form ordinarily shall be available to each
eligible inmate within five work days after a list of eligible
inmates is prepared.

  b. Bureau staff ordinarily shall schedule an eligible inmate
for a requested Inmate Central File review within seven work days
of the request after the inmate has been scheduled for a parole
hearing. A reasonable extension of time is permitted for
documents which have been provided (prior to the inmate's
request) to originating agencies for clearance, or which are
otherwise not available at the institution.
  c. A report received from another agency which is determined
to be nondisclosable (see § 513.40 (b)) will be summarized by
that agency, in accordance with Parole Commission regulations.
Bureau staff shall place the summary in the appropriate
disclosable section of the Inmate Central File. The original
report (or portion which is summarized in another document) will
be placed in the portion of the Privacy File for Joint Use by the
Bureau and the Parole Commission.
  d. Bureau documents which are determined to be nondisclosable
to the inmate will be summarized for the inmate's review. A copy
of the summary will be placed in the disclosable section of the
Inmate Central File. The document from which the summary is
taken will be placed in the Joint Use Section of the Privacy
Folder. Nondisclosable documents not summarized for the inmate's
review are not available to the Parole Commission and are placed
in a nondisclosable section of the Inmate Central File.

  e. When no response regarding disclosure has been received
from an originating agency in time for inmate review prior to the
parole hearing, Bureau staff are to inform the Parole Commission
Hearing Examiner.]

14.    [INMATE ACCESS TO MEDICAL RECORDS § 513.42

  a. Except for the limitations of paragraphs (c) and (d) of
this section, an inmate may review records from his or her
medical file (including dental records) by submitting a request
to a staff member designated by the Warden.]

 Disclosable Bureau medical records include the following:
       !     Medical and Related Data Sheets (BP-8), although this
             form has been discontinued, older files may still
             contain such records),
       !     Report of Medical History (SF-93 or BP-360),
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 41 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 20
    !     Report of Medical Examination (SF-88),
    !     Doctor's Orders (SF-508), and
    !     Medication Sheets (such as Medications and Treatments,
          PHS Form 2128, Supplement to SF-510).
  [b. Laboratory Reports which contain only scientific testing
results and which contain no staff evaluation or opinion (such as
Standard Form 514A, Urinalysis) are ordinarily disclosable. Lab
results of HIV testing may be reviewed by the inmate. However,
an inmate may not retain a copy of his or her test results while
the inmate is confined in a Bureau facility or a Community
Corrections Center. A copy of an inmate's HIV test results may
be forwarded to a third party outside the institution and chosen
by the inmate, provided that the inmate gives written
authorization for the disclosure.

  c. Medical records containing subjective evaluations and
opinions of medical staff relating to the inmate's care and
treatment will be provided to the inmate only after the staff
review required by paragraph (d) of this section. These records
include, but are not limited to, outpatient notes, consultation
reports, narrative summaries or reports by a specialist,
operative reports by the physician, summaries by specialists as
the result of laboratory analysis, or in-patient progress
reports.

  d. Prior to release to the inmate, records described in
paragraph (c) of this section shall be reviewed by staff to
determine if the release of this information would present a harm
to either the inmate or other individuals. Any records
determined not to present a harm will be released to the inmate
at the conclusion of the review by staff. If any records are
determined by staff not to be releasable based upon the presence
of harm, the inmate will be so advised in writing and provided
the address of the agency component to which the inmate may
address a formal request for the withheld records. An accounting
of any medical records will be maintained in the inmate's medical
file.]

Release, review, and accounting of disclosures to inmates and
former inmates shall be in accordance with the procedures in the
Health Services Manual.

15. [INMATE ACCESS TO CERTAIN BUREAU PROGRAM STATEMENTS
§ 513.43. Inmates are encouraged to use the simple local access
procedures described in this section to review certain Bureau
Program Statements, rather than the FOIA procedures described in
Sections 513.60 through 513.68 of this Subpart.
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 42 of 124
                                                                PS 1351.05
                                                                 9/19/2002
                                                                   Page 21
  a. For a current Bureau Program Statement containing rules
(regulations published in the Federal Register and codified in 28
CFR), local access is available through the institution law
library.

  b. For a current Bureau Program Statement not containing rules
(regulations published in the Federal Register and codified in 28
CFR), inmates may request that it be placed in the institution
law library. Placement of a requested Program Statement in the
law library is within the discretion of the Warden, based upon
local institution conditions.
  c. Inmates are responsible for the costs of making personal
copies of any Program Statements maintained in the institution
law library. For copies of Program Statements obtained under the
FOIA procedures described in Sections 513.60 through 513.68 of
this Subpart, fees will be calculated in accordance with 28 CFR
16.10.]

28 CFR 513.60 through 513.68 refers to Sections 26 through 34 of
this Program Statement.

16. [FEES FOR COPIES OF INMATE CENTRAL FILE AND MEDICAL RECORDS
§ 513.44. Within a reasonable time after a request, Bureau staff
are to provide an inmate personal copies of requested disclosable
documents maintained in the Inmate Central File and Medical
Record. Fees for the copies are to be calculated in accordance
with 28 CFR § 16.10.]

No fee shall be charged for the following:
 #    the first 100 pages of duplication (or its cost equivalent),
 #    the first two hours of search time (or its cost equivalent),
      or
 #    charges which total $8.00 or less.
The duplication cost is calculated by multiplying the number of
pages in excess of 100 by $0.10, the current rate set in
28 CFR 16.10.

The cost for search time is calculated by multiplying the number
of quarter hours in excess of two hours by the following rates
set in 28 CFR 16.10 for the staff conducting the search:

 #    $2.25 per quarter hour for clerical staff,
 #    $4.50 per quarter hour for professional staff, and
 #    $7.50 per quarter hour for managerial personnel.
Only fees in excess of $8.00 shall be assessed. This means that
the total cost must be greater than $8.00, either for the cost of
the search (for time in excess of two hours), for the cost of
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 43 of 124
                                                                PS 1351.05
                                                                 9/19/2002
                                                                   Page 22
duplication (for pages in excess of 100 pages), or for both costs
combined.

Examples:

 Example 1:       If a request is made for information contained on
                  181 pages and clerical staff were able to locate
                  the documents in less than two hours, the
                  requester would be charged $8.10 ($0.10 per page x
                  81).
 Example 2:       If it takes two hours and 30 minutes for clerical
                  personnel to locate the same 181 pages, the
                  requester would be charged a total of $12.60 (a
                  duplication fee of $8.10 plus a $4.50 search fee
                  for the two quarter hours of time in excess of two
                  hours, at $2.25 per quarter hour).
Fees for searches shall only be assessed with the authorization
of the Regional Counsel or the FOIA/PA Administrator in the
Office of General Counsel. Requesters shall pay fees by check or
money order payable to the Treasury of the United States. Fees
shall be forwarded to the office assessing the fees.


         PART THREE: [PRIVACY ACT REQUESTS FOR INFORMATION]

17. [PRIVACY ACT REQUESTS BY INMATES § 513.50. Because inmate
records are exempt from disclosure under the Privacy Act, (see
28 CFR 16.97) inmate requests for records under the Privacy Act
will be processed in accordance with the FOIA. See §§ 513.61
through 513.68.]

28 CFR 513.61 through 513.68 refers to Sections 27 through 34 of
this Program Statement.

18. PRIVACY ACT REQUESTS BY EMPLOYEES OR FORMER EMPLOYEES. An
employee or former employee may make a written request for access
to documents in his or her Personnel File and/or other documents
concerning the requester which are not contained in the
employee's personnel file but which are maintained in a Bureau
system of records. Such a request is processed pursuant to the
applicable provisions of the Privacy Act, 5 U.S.C. § 552a, and
the FOIA, 5 U.S.C. § 552.

 #    A written request should be submitted to:

            Director
            Federal Bureau of Prisons
            320 First Street NW
            Washington DC 20534
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 44 of 124
                                                                 PS 1351.05
                                                                  9/19/2002
                                                                    Page 23
  #    The requester shall clearly mark on the face of the letter
       and on the envelope "PRIVACY ACT REQUEST," and shall clearly
       describe the record sought, including the approximate date
       covered by the record.
  #    An employee making such a request must provide
       identification data, as listed in 28 CFR 16.41, and may use
       a Certification of Identity Form (DOJ-361) or self-sworn
       declaration.
19. PRIVACY ACT REQUESTS ON BEHALF OF AN EMPLOYEE OR FORMER
EMPLOYEE. A request for records concerning an employee or former
employee made by an authorized representative of that employee or
former employee may be made by writing to the address above.
Such requests shall be processed pursuant to the provisions of
the Privacy Act.

  #    The request must be clearly marked on the face of the letter
       and on the envelope "PRIVACY ACT REQUEST," and must describe
       the record sought, including the approximate dates covered
       by the record.
  #    Verification of the identity of the individual whose records
       are sought is required. See methods of verification listed
       in 28 CFR 16.41.

20. ACKNOWLEDGMENT OF PRIVACY ACT REQUESTS.    Requests for
records under the Privacy Act received by the FOIA/PA
Administrator, Office of General Counsel, shall be reviewed and
may be forwarded to the appropriate Regional Office for handling.
  #    Requests for records located at a Bureau institution other
       than the Central Office or a Regional Office shall be
       referred to the appropriate staff at that institution for
       proper handling.

  #    The requester shall be notified of the status of his or her
       request by the office with final responsibility for
       processing the request.

  #    Every effort shall be made to respond to the requester
       within the time limit set under the governing disclosure
       statute.
21. REVIEW OF DOCUMENTS FOR PRIVACY ACT REQUESTS. If a document
is deemed to contain information exempt from disclosure, any non-
exempt sections of the record shall be provided to the requester
after deletion of the exempt portions.
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 45 of 124
                                                                 PS 1351.05
                                                                  9/19/2002
                                                                    Page 24
22. LIMITATIONS ON EMPLOYEE RIGHT TO ACCESS UNDER THE PRIVACY
ACT. Under Congressional authority granted to the Attorney
General by 5 U.S.C. § 552a(j) and (k), certain systems of records
listed at 28 CFR 16.97 and on Attachment C are exempt from access
under the Privacy Act of 1974.
Bureau records are also subject to the FOIA exemptions from
disclosure listed in 5 U.S.C. § 552(b).
23. DENIAL OF ACCESS AND NOTICE OF APPEAL RIGHTS. If a Privacy
Act request for records is denied in whole or in part, a denial
letter shall be issued and signed by the Director, or his or her
designee, and shall state the basis for denial under
28 CFR 513.32.
 #     A requestor who has been denied such access shall be advised
       that he or she may appeal that decision to the U.S.
       Department of Justice, Office of Information and Privacy,
       (OIP) by filing a written appeal within 30 days of the
       receipt of the denial.

 #     The appeal shall be marked on the face of the letter and the
       envelope, "PRIVACY APPEAL - DENIAL OF ACCESS," and shall be
       addressed to the:

             Office of Information and Privacy
             U.S. Department of Justice
             Suite 570, Flag Building
             Washington DC 20530
During the appeal, Bureau staff shall assist OIP staff in the
review of contested Bureau documents necessary to resolve the
appeal and/or litigation. This review may be coordinated by
FOIA/PA staff in the Office of General Counsel or Regional
Counsel.

24.    CORRECTION OF RECORDS

  a. Inmate Requests for Correction. An inmate may submit a
written request for correction of records through the Bureau’s
Administrative Remedy Program.
  b. Non-inmate Requests for Correction. A person other than an
inmate may request correction of inaccurate, incomplete, or
irrelevant information by writing to the Director of the Federal
Bureau of Prisons.
       !     A request for correction must identify the particular
             record in question, state the correction sought, and
             set forth the justification for the correction.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 46 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 25
      !     Both the request and the envelope must be clearly
            marked "Privacy Act Correction Request."

 c.   Bureau Responses

      (1)   Requests to Correct Bureau Records

       (a) Bureau staff may make or deny requests for correction
of Bureau records pursuant to procedures contained in
28 CFR 16.50. One basis for denial may be that the records are
contained in a Bureau system of records that has been published
in the Federal Register and exempted from the Privacy Act’s
provisions requiring amendment and correction. Refer to
28 CFR 16.97 for further information.

          Inmate Central File Records. Unit staff shall take
reasonable steps to ensure the accuracy of challenged information
in the Inmate Central File, particularly when the challenged
information can be verified.
            !   Reasonable steps include requiring specific action
                from the inmate, such as providing documents which
                support the challenge and/or the names of people
                to contact regarding the challenged information.

            !   Once Bureau staff make a determination that the
                challenged information is incorrect, appropriate
                notations on the record shall be made to ensure
                that staff do not use the discredited information
                to make decisions regarding the inmate.

            !   Special procedures have been developed when the
                challenged information involves a PSI Report. See
                the Program Statement on Inmate Central File,
                Privacy Folder, and Parole Mini-Files for further
                information.

       (b) Any denial of a request for correction should contain
a statement of the reason for denial and notice to the requester
that the denial may be appealed to the U.S. Department of
Justice, Office of Information and Privacy, by filing a written
appeal within 30 days of the receipt of the denial.

       The appeal shall be marked on the face of the letter and
the envelope, "PRIVACY APPEAL - DENIAL OF ACCESS," and shall be
addressed to the OIP address cited in Section 23 above.
     (2) Requests to Correct Records Originated by Other Federal
Agencies. Requests for correction of records prepared by other
Federal agencies shall be forwarded to that agency for
appropriate action and the requester shall be immediately
notified of the referral in writing.
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 47 of 124
                                                                 PS 1351.05
                                                                  9/19/2002
                                                                    Page 26
     (3) Requests to Correct Records Originated by Non-Federal
Source. When the request is for correction of non-Federal
records, the requester shall be advised to write to that non-
Federal entity.
25. FEES FOR PRIVACY ACT REQUESTS. Fees for copies of records
disclosed under the Privacy Act, including fees for an employee’s
own records, may be charged in accordance with 28 CFR 16.47.

PART FOUR: [FREEDOM OF INFORMATION ACT REQUESTS FOR INFORMATION]

26. [FREEDOM OF INFORMATION ACT REQUESTS § 513.60. Requests for
any Bureau record (including Program Statements and Operations
Memoranda) ordinarily shall be processed pursuant to the Freedom
of Information Act, 5 U.S.C. 552. Such a request must be made in
writing and addressed to the Director, Federal Bureau of Prisons,
320 First Street, NW., Washington, D.C. 20534. The requester
shall clearly mark on the face of the letter and the envelope
"FREEDOM OF INFORMATION REQUEST," and shall clearly describe the
records sought. See §§ 513.61 through 513.63 for additional
requirements.]

28 CFR 513.61 through 63 refers to Sections 27 through 29 of this
Program Statement.
27.    [FREEDOM OF INFORMATION ACT REQUESTS BY INMATES § 513.61

  a. Inmates are encouraged to use the simple access procedures
described in § 513.40 to review disclosable records maintained in
his or her Inmate Central File.]

  28 CFR 513.40 refers to Section 12 of this Program Statement.

  Similarly, inmates are encouraged to use the simple access
procedures described in Section 15 above to review certain Bureau
Program Statements that may be available locally at the
institution.
  [b. An inmate may make a request for access to documents in
his or her Inmate Central File or Medical File (including
documents which have been withheld from disclosure during the
inmate’s review of his or her Inmate Central File pursuant to
§ 513.40) and/or other documents concerning the inmate which are
not contained in the Inmate Central File or Medical File. Staff
shall process such a request pursuant to the applicable
provisions of the Freedom of Information Act, 5 U.S.C. 552.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 48 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 27
  c. The inmate requester shall clearly mark on the face of the
letter and on the envelope "FREEDOM OF INFORMATION ACT REQUEST",
and shall clearly describe the records sought, including the
approximate dates covered by the record. An inmate making such a
request must provide his or her full name, current address, date
and place of birth. In addition, if the inmate requests
documents to be sent to a third party, the inmate must provide
with the request an example of his or her signature, which must
be verified and dated within three (3) months of the date of the
request.]

  A request for "my records," “all my records," or similar
wording shall be interpreted as a request for a copy of Inmate
Central File records and Medical File records currently
maintained at the inmate's institution of confinement or, in the
case of former inmates, in the last institution of confinement.
  Inmates are encouraged to provide Federal register numbers to
assist in properly identifying requested records.

28. [FREEDOM OF INFORMATION ACT REQUESTS BY FORMER INMATES
§ 513.62. Former federal inmates may request copies of their
Bureau records by writing to the Director, Federal Bureau of
Prisons, 320 First Street, NW., Washington, D.C. 20534. Such
requests shall be processed pursuant to the provisions of the
Freedom of Information Act. The request must be clearly marked
on the face of the letter and on the envelope "FREEDOM OF
INFORMATION ACT REQUEST", and must describe the record sought,
including the approximate dates covered by the record. A former
inmate making such a request must provide his or her full name,
current address, date and place of birth. In addition, the
requester must provide with the request an example of his or her
signature, which must be either notarized or sworn under penalty
of perjury, and dated within three (3) months of the date of the
request.]
Former inmates are encouraged to provide Federal register numbers
to assist in properly identifying requested records.

29. [FREEDOM OF INFORMATION ACT REQUESTS ON BEHALF OF AN INMATE
OR FORMER INMATE § 513.63. A request for records concerning an
inmate or former inmate made by an authorized representative of
that inmate or former inmate will be treated as in § 513.61, on
receipt of the inmate's or former inmate's written authorization.
This authorization must be dated within three (3) months of the
date of the request letter. Identification data, as listed in 28
CFR 16.41, must be provided.]

Requesters are encouraged to provide Federal register numbers to
assist in properly identifying requested records.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 49 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                                 Page 28
30. [ACKNOWLEDGMENT OF FREEDOM OF INFORMATION ACT REQUESTS
§ 513.64
  a. All requests for records under the Freedom of Information
Act received by the FOIA/PA Administrator, Office of General
Counsel, will be reviewed and may be forwarded to the appropriate
Regional Office for proper handling. Requests for records
located at a Bureau facility other than the Central Office or
Regional Office may be referred to the appropriate staff at that
facility for proper handling.

  b. The requester shall be notified of the status of his or her
request by the office with final responsibility for processing
the request.]

31. [REVIEW OF DOCUMENTS FOR FREEDOM OF INFORMATION ACT REQUESTS
§ 513.65. If a document is deemed to contain information exempt
from disclosure, any reasonably segregable portion of the record
shall be provided to the requester after deletion of the exempt
portions. If documents, or portions of documents, in an Inmate
Central File have been determined to be nondisclosable by
institution staff but are later released by Regional or Central
Office staff pursuant to a request under this section,
appropriate instructions will be given to the institution to move
those documents, or portions, from the Inmate Privacy Folder into
the disclosable section of the Inmate Central File.]

32. [DENIALS AND APPEALS OF FREEDOM OF INFORMATION ACT REQUESTS
§ 513.66. If a request made pursuant to the Freedom of
Information Act is denied in whole or in part, a denial letter
must be issued and signed by the Director or his or her designee,
and shall state the basis for denial under § 513.32. The
requester who has been denied such access shall be advised that
he or she may appeal that decision to the Office of Information
and Privacy, U.S. Department of Justice, Suite 570, Flag
Building, Washington, D.C. 20530. Both the envelope and the
letter of appeal itself should be clearly marked: "Freedom of
Information Act Appeal."]

28 CFR 513.32 refers to Section 7 of this Program Statement.

During the appeal and any subsequent litigation, Bureau staff
shall assist DOJ staff, including OIP staff, in reviewing
contested Bureau documents necessary to resolve the appeal and/or
litigation.
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 50 of 124
                                                                PS 1351.05
                                                                 9/19/2002
                                                                   Page 29
33. [FEES FOR FREEDOM OF INFORMATION ACT REQUESTS § 513.67.
Fees for copies of records disclosed under the FOIA, including
fees for a requester's own records, may be charged in accordance
with Department of Justice regulations contained in 28 CFR
16.10.]

See further description of fees in Section 16 above.
34. [TIME LIMITS FOR RESPONSES TO FREEDOM OF INFORMATION ACT
REQUESTS § 513.68. Consistent with sound administrative practice
and the provisions of 28 CFR 16.1, the Bureau strives to comply
with the time limits set forth in the Freedom of Information
Act.]

Staff processing requests for release of information under the
FOIA are expected to be familiar with the provisions of
28 CFR 16.1(d), as follows:
 #    A requester must be notified of the decision on his or her
      request within 10 days after its receipt (excluding
      Saturday, Sunday, and legal public holidays). Conditions
      for extension of this time are discussed in 28 CFR 16.1(d).

 #    Generally, all FOIA requests shall be processed in the
      approximate order of receipt, unless the requester shows
      exceptional circumstances exist to justify an expedited
      response. Examples of exceptional circumstances which might
      justify an expedited response include the following:

      !     a threat to life or safety,

      !     the loss of substantial due process rights, or
      !     in cases of widespread and exceptional interest to the
            media, and upon approval of DOJ’s Office of Public
            Affairs, possible questions about the Government’s
            integrity which affect public confidence.
Because a decision to take a FOIA request out of order delays
other requests, simple fairness demands that such a decision be
made only upon careful scrutiny of truly exceptional
circumstances.

      !     Regional Counsel shall follow DOJ guidelines as to
            whether to expedite a particular request because it
            fits into one of the first two exceptions described
            above.
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 51 of 124
                                                                PS 1351.05
                                                                 9/19/2002
                                                                   Page 30
      !     Requests which are being considered for expedited
            processing because of the last exception described
            above shall first be sent through the FOIA/PA
            Administrator to the General Counsel for obtaining DOJ
            approval.
35. TRANSITION. Inmates must remove any copies of PSRs and SORs
as listed in Section 12.a.(2)(d)(1) they currently possess no
later than 45 days after the effective date of this PS. Each
inmate must inspect his or her personal property for photocopies
of these documents and then dispose of them.
Inmates possessing these documents when this transition period
expires will be subject to disciplinary action for possession of
contraband.
Inmates may dispose of their PSRs and SORs by any of the
following methods:

 !    Mailing the documents out of the institution to someone of
      the inmate’s choosing;

 !    Destroying or discarding the PSRs or SORs themselves; or

 !    Delivering them to a staff member for destruction.



                                                    /s/
                                               Kathleen Hawk Sawyer
                                               Director
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 52 of 124
                                                             PS 1351.05
                                                              9/19/2002
                                                   Attachment A, Page 1
DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS

               EXEMPTIONS TO DISCLOSURE PROVIDED IN
                  THE FREEDOM OF INFORMATION ACT

1. The Freedom of Information Act (5 U.S.C. § 552) provides
generally for the disclosure of agency records. Section 552(b)
exempts from mandatory disclosure matters that are -

     "(1) (A) specifically authorized under criteria established
by an Executive order to be kept secret in the interest of
national defense or foreign policy and (B) are in fact properly
classified pursuant to such Executive order;
     (2) related solely to the internal personnel rules and
practices of an agency;

     (3) specifically exempted from disclosure by statute (other
than section 552b of this title), provided that such statute (A)
requires that the matters be withheld from the public in such a
manner as to leave no discretion on the issue, or (B) establishes
particular criteria for withholding or refers to particular types
of matters to be withheld;

     (4) trade secrets and commercial or financial information
obtained from a person and privileged or confidential;

     (5) inter-agency or intra-agency memorandums or letters
which would not be available by law to a party other than an
agency in litigation with the agency;

     (6) personnel and medical files and similar files the
disclosure of which would constitute a clearly unwarranted
invasion of personal privacy;

     (7) records or information compiled for law enforcement
purposes, but only to the extent that the production of such law
enforcement records or information

          (A) could reasonably be expected to interfere with
enforcement proceedings,

          (B) would deprive a person of a right to a fair trial
or an impartial adjudication,

          (C) could reasonably be expected to constitute an
unwarranted invasion of personal privacy,

          (D) could reasonably be expected to disclose the
identity of a confidential source, including a State, local, or
foreign agency or authority or any private institution which
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 53 of 124
                                                             PS 1351.05
                                                              9/19/2002
                                                   Attachment A, Page 2
furnished information of a    confidential basis, and, in the case
of a record or information    compiled by a criminal law enforcement
authority in the course of    a criminal investigation or by an
agency conducting a lawful    national security intelligence
investigation, information    furnished by a confidential source,
          (E) would disclose techniques and procedures for law
enforcement investigations or prosecutions, or would disclose
guidelines for law enforcement investigations or prosecutions if
such disclosure could reasonably be expected to risk
circumvention of the law, or

          (F) could reasonably be expected to endanger the life
or physical safety of any individual;

     (8) contained in or related to examination, operating, or
condition reports prepared by, on behalf of, or for the use of an
agency responsible for the regulation or supervision of financial
institutions; or

     (9) geological and geophysical information and data,
including maps, concerning wells.

2. Any reasonably segregable portion of a record shall be
provided to any person requesting such record after deletion of
the portions which are exempt under this subsection."

3. Under 5 U.S.C. § 551, Federal "agency records" are defined
not to include records of

    (1)   the Congress;

    (2)   the courts of the United States;
    (3)   the governments of the territories or possessions of
          the United States; or

    (4)   the government of the District of Columbia.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 54 of 124
                                                             PS 1351.05
                                                              9/19/2002
                                                   Attachment B, Page 1
DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF PRISONS

                         PUBLIC INFORMATION

STAFF:

           Name
           Position Title (past and present)
           Grade (past and present)
           Salary (past and present)
           Duty Station (past and present)
           Duty Station Address (past and present)

INMATES:

See list provided in the Program Statement on News Media Contacts
and the Public Information Officer's Handbook (PIO Handbook).
      Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 55 of 124
                                                                PS 1351.05
                                                                 9/19/2002
                                                      Attachment C, Page 1
                       PUBLISHED SYSTEMS OF RECORDS

#:        NAME:                              PUBLICATION DATE:
--------------------------------------------------------------

001          Custodial/Security Record System               09/28/78

002          FOIA Record System                             09/17/77

003          Industrial Inmate Employment Record
                  System                                    09/28/78

004          Inmate Administrative Remedy Record
                  System                                    09/28/78

005          Inmate Central Records System                  06/07/84

006          Inmate Commissary Accounts Record
                  System                                    09/17/77

007          Inmate Physical/Mental Health Record
                  System                                    09/28/78

008          Inmate Safety/Accident Compensation
                  Record System                             09/28/78

009          Federal Tort Claims Act Record System          09/28/78

010          Access Control Entry/Exit System               10/04/95

011          Telephone Activity Record System               04/21/95
012          Office of Internal Affairs Investigative
                  Record System                       08/29/95

101          NIC Technical Assistance Resource Persons
                  Directory                          04/18/83

102          NIC Field Readers List                         04/18/83
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 56 of 124
                                                             PS 1351.05
                                                              9/19/2002
                                                   Attachment D, Page 1

                                  (Date)
                                                 Re:
                                        Our Reg. No:
                                          Docket No:


Dear                       ,
Please advise us as to whether the attached document(s) prepared
by your agency may be (1) disclosed to the above inmate and (2)
used with respect to the inmate's parole hearing(s).

Disclosure of information contained in an inmate's prison files
is governed by a variety of Federal laws, principally the Freedom
of Information Act (5 U.S.C. § 552) and the Privacy Act
(5 U.S.C. § 552a). Guidelines for the implementation of these
laws are given below.
       GUIDELINES FOR DISCLOSURE TO A FEDERAL PRISON INMATE

Upon an inmate's request, materials in that inmate's files will
be disclosed to that inmate unless there is a legal exemption to
such disclosure. Typical examples of documents which may be
withheld are those which, if disclosed, might -

 a. constitute a clearly unwarranted invasion of personal
    privacy;

 b. reveal sources of information obtained upon a legitimate
    expectation of confidentiality or otherwise endanger the
    life or physical safety of any person;

 c. lead to a serious disruption of the subject inmate's
    institutional program, due to the diagnostic or evaluative
    opinions contained in the document, and which could likely
    affect the inmate's clearly documented adjustment
    difficulties;

 d. interfere with ongoing law enforcement proceedings,
    including administrative investigations; or

 e. enable the requestor to violate any law or threaten the
    security of a Federal Bureau of Prisons institution through
    disclosure of law enforcement techniques or procedures.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 57 of 124
                                                             PS 1351.05
                                                              9/19/2002
                                                   Attachment D, Page 2

GUIDELINES FOR DISCLOSURE FOR USE AT THE INMATE'S PAROLE HEARING

A Federal prison inmate must be provided reasonable access to
reports or documents to be used by the Parole Commission in
making its parole release determination. The Commission, of
course, wants to use all the information in the documents you
prepare. If you determine that some information may not be
disclosed, in accordance with the guidelines listed above, you
must prepare a summary of excluded information if it is to be
used by the Parole Commission. This summary, as well as the
disclosable portions of the document, will then be available to
the inmate, and the Commission thereby be permitted to review the
entire document. The summary need only be phrased in general
terms to enable the inmate to respond to the essential
allegations made in excluded material. It should not reveal
specific information which might compromise a legitimate need for
confidentiality.

              OPTIONS FOR DISCLOSURE OF INFORMATION

There are three options which exist under Federal law with
respect to disclosure to the inmate and to the U.S. Parole
Commission of the information prepared by your agency.
     Option 1 - You may authorize complete disclosure of the
document. The document is available for inmate review and
copying. Court disclosure instructions, if any, will be
followed.
     Option 2 - You may recommend exclusion of a portion or all
of the document from disclosure. Please identify the part(s) of
the document you consider exempt form disclosure and prepare an
adequate summary of the excluded material. The Federal Bureau of
Prisons will review the reasons given in accordance with the
guidelines listed in this letter. If at least one of the
guidelines is met, both the summary and the disclosable portion
of the document, if any, will be available to the inmate. If the
Federal Bureau of Prisons determines the document to be entirely
disclosable, the document will be returned to you, and no copy
will be retained by the Federal Bureau of Prisons or for release
to the U.S. Parole Commission or to the inmate.
     Option 3 - You may refuse to authorize disclosure of the
document, or a summary in any form to the inmate. If this option
is selected, please provide a memorandum detailing reasons for
non-disclosure. The Federal Bureau of Prisons will review the
reasons given in accordance with Bureau policy and the guidelines
listed in this letter. If at least one of the guidelines is met,
the document will be placed in the Inmate Privacy Folder and will
not be available for release either to the inmate or to the U.S.
   Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 58 of 124
                                                             PS 1351.05
                                                              9/19/2002
                                                   Attachment D, Page 3

Parole Commission. If the Federal Bureau of Prisons considers
the document disclosable, the document will be returned to you,
and no copy will be retained for use by the Federal Bureau of
Prisons. Please consider carefully before choosing this option.

We appreciate your review of the attached documents with respect
to their disclosure. We have enclosed a form for your response.
Thank you for you cooperation.

                                             Sincerely,




                                             Warden


Attachments
    Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 59 of 124
                                                              PS 1351.05
                                                               9/19/2002
                                                    Attachment D, Page 4

(Date)
To:   Warden:
       Institution:
FROM: (Authorized Agency Representative)
      (Agency)

SUBJECT: Disclosure of Information to Federal Inmate and to
         U.S. Parole Commission
This replies to your (date) letter in which you forward to us,
and ask that we review, certain document(s) prepared by our
agency to determine whether the document(s) may be disclosed to
the Federal inmate involved and the U.S. Parole Commission.
Document(s):

The following action may be taken with respect to these
documents:

    1. Complete disclosure of the document(s) is (are)
authorized.
       The document may be made available for inmate review and
       copying.

    2. The following portion(s) of the document(s) is (are) to be
       excluded on the basis that if disclosed, it might -

                constitute a clearly unwarranted invasion of
                personal privacy;

                reveal sources of information obtained under a
                legitimate expectation of confidentiality or
                otherwise endanger the life or physical safety of
                any person;

                lead to a serious disruption of the subject
                inmate's institutional program, due to the
                diagnostic or evaluative opinions contained in the
                document, and which it could likely affect the
                inmate's clearly documented adjustment
                difficulties;

                interfere with ongoing law enforcement
                proceedings, including administrative
                investigations; or
Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 60 of 124
                                                          PS 1351.05
                                                           9/19/2002
                                                Attachment D, Page 5


            enable the requester to violate any law or
            threaten the security of a Federal Bureau of
            Prisons institution through disclosure of law
            enforcement techniques or procedures.

            Other: (specify)
            A summary of the excluded material is attached.

 3. Neither the document nor a summary of the document is to
    be disclosed in any form to the inmate.
Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 61 of 124




                       EXHIBIT 3
6/22/2020          Case 1:20-cv-00706-DLC
                                       EasternDocument        223-4
                                              District of New York - LIVE Filed  08/12/20
                                                                          Database 1.2 (Revision Page
                                                                                                 1.2.0.6) 62 of 124


                                    Query       Reports         Utilities       Help     Log Out

                                                                                                                         CLOSED

                                          U.S. District Court
                                Eastern District of New York (Brooklyn)
                          CRIMINAL DOCKET FOR CASE #: 1:14-cr-00277-DLI-1


 Case title: USA v. Ahmed                                                               Date Filed: 05/12/2014
 Magistrate judge case number: 1:14-mj-00274-RML                                        Date Terminated: 02/14/2018


 Assigned to: Judge Dora Lizette Irizarry

 Defendant (1)
 Syed Imran Ahmed                                                   represented by Catherine Sara Grealis
 TERMINATED: 02/14/2018                                                            Wilson Sonsini Goodrich & Rosati
                                                                                   1301 Avenue Of The Americas
                                                                                   40th Floor
                                                                                   New York, NY 10019
                                                                                   (212)497-7737
                                                                                   Fax: (212)999-5899
                                                                                   Email: cgrealis@wsgr.com
                                                                                   TERMINATED: 05/14/2020
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED
                                                                                   Designation: Pro Bono

                                                                                        Donna R. Newman
                                                                                        Law Office of Donna R. Newman
                                                                                        20 Vesey Street
                                                                                        Suite 400
                                                                                        New York, NY 10007
                                                                                        212-229-1516
                                                                                        Fax: 212-593-1844
                                                                                        Email: donnanewmanlaw@aol.com
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: CJA Appointment

                                                                                        Greg D Andres
                                                                                        United States Attorneys Office
                                                                                        Eastern District of New York
                                                                                        271 Cadman Plaza East
                                                                                        Brooklyn, NY 11201
                                                                                        TERMINATED: 07/27/2017
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: Pro Bono

                                                                                        Martine M. Beamon
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                        1/37
6/22/2020          Case 1:20-cv-00706-DLC
                                       EasternDocument        223-4
                                              District of New York - LIVE Filed  08/12/20
                                                                          Database 1.2 (Revision Page
                                                                                                 1.2.0.6) 63 of 124

                                                                               Davis Polk Wardwell LLP
                                                                               450 Lexington Avenue
                                                                               New York, NY 10017
                                                                               212-450-4262
                                                                               Fax: 212-701-5262
                                                                               Email: martine.beamon@davispolk.com
                                                                               TERMINATED: 05/14/2020
                                                                               LEAD ATTORNEY
                                                                               ATTORNEY TO BE NOTICED
                                                                               Designation: Retained

                                                                                        Monica Ann Friedman
                                                                                        Wilson Sonsini Goodrich & Rosati
                                                                                        1301 Avenue Of The Americas
                                                                                        New York
                                                                                        New York, NY 10019
                                                                                        212-497-7716
                                                                                        Fax: 212-999-5899
                                                                                        TERMINATED: 05/14/2020
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: Pro Bono

                                                                                        Morris J. Fodeman
                                                                                        Wilson Sonsini Goodrich & Rosati PC
                                                                                        1301 Avenue of the Americas
                                                                                        40th floor
                                                                                        New York, NY 10019
                                                                                        212-497-7704
                                                                                        Fax: 212-999-5899
                                                                                        Email: mfodeman@wsgr.com
                                                                                        TERMINATED: 05/14/2020
                                                                                        LEAD ATTORNEY
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: CJA Appointment

                                                                                        Douglas M. Nadjari
                                                                                        Ruskin Mouscou Faltischek, PC
                                                                                        1425 RXR Plaza
                                                                                        East Tower, 15th Floor
                                                                                        Uniondale, NY 11556
                                                                                        516-663-6600
                                                                                        Fax: 516-663-6736
                                                                                        Email: dnadjari@rmfpc.com
                                                                                        TERMINATED: 05/28/2014
                                                                                        ATTORNEY TO BE NOTICED
                                                                                        Designation: Retained

                                                                                        Sarah Breslow
                                                                                        Davis Polk & Wardwell
                                                                                        450 Lexington Avenue
                                                                                        New York, NY 10017
                                                                                        212-450-3259
                                                                                        Fax: 212-450-5536
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                         2/37
6/22/2020          Case 1:20-cv-00706-DLC
                                       EasternDocument        223-4
                                              District of New York - LIVE Filed  08/12/20
                                                                          Database 1.2 (Revision Page
                                                                                                 1.2.0.6) 64 of 124

                                                                               Email: sarah.breslow@davispolk.com
                                                                               TERMINATED: 05/14/2020
                                                                               ATTORNEY TO BE NOTICED
                                                                               Designation: Pro Bono

 Pending Counts                                                                         Disposition
                                                                                        COUNT 1: 96 months in custody;
                                                                                        COUNT(S) 2, 3 and 4: 60 months in
                                                                                        custody to run concurrently to each another
                                                                                        and the term imposed on count 1.
                                                                                        COUNT(S) 5 and 6: 60 months in custody
                                                                                        per each count, to run concurrently to one
                                                                                        other and consecutively to the terms
                                                                                        imposed on counts 1 through 4. C
                                                                                        SUPERVISED RELEASE: 3 years on each
                                                                                        count 1-6 (to run concurrently) with Special
                                                                                        Conditions Of Supervision. TOTAL
 HEALTH CARE FRAUD
                                                                                        SPECIAL ASSESSMENT: $100 per count,
 (1)
                                                                                        for a TOTAL of $600. RESTITUTION:
                                                                                        $7,266,008.95, due immediately and
                                                                                        payable at the rate of $25 per quarter while
                                                                                        in custody and 10% of gross income per
                                                                                        month while on supervised release. Interest
                                                                                        is not waived. FINE: $20,000, due
                                                                                        immediately and payable at the rate of $25
                                                                                        per quarter while in custody and 10% of
                                                                                        gross income per month while on
                                                                                        supervised release; interest is waived as to
                                                                                        the fine.
                                                                                        COUNT 1: 96 months in custody;
                                                                                        COUNT(S) 2, 3 and 4: 60 months in
                                                                                        custody to run concurrently to each another
                                                                                        and the term imposed on count 1.
                                                                                        COUNT(S) 5 and 6: 60 months in custody
                                                                                        per each count, to run concurrently to one
                                                                                        other and consecutively to the terms
                                                                                        imposed on counts 1 through 4. C
                                                                                        SUPERVISED RELEASE: 3 years on each
                                                                                        count 1-6 (to run concurrently) with Special
 FALSE STATEMENTS RELATING TO                                                           Conditions Of Supervision. TOTAL
 HEALTH CARE MATTERS                                                                    SPECIAL ASSESSMENT: $100 per count,
 (2)                                                                                    for a TOTAL of $600. RESTITUTION:
                                                                                        $7,266,008.95, due immediately and
                                                                                        payable at the rate of $25 per quarter while
                                                                                        in custody and 10% of gross income per
                                                                                        month while on supervised release. Interest
                                                                                        is not waived. FINE: $20,000, due
                                                                                        immediately and payable at the rate of $25
                                                                                        per quarter while in custody and 10% of
                                                                                        gross income per month while on
                                                                                        supervised release; interest is waived as to
                                                                                        the fine.

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                             3/37
6/22/2020  Case 1:20-cv-00706-DLC
                               EasternDocument        223-4
                                      District of New York - LIVE Filed  08/12/20
                                                                  Database 1.2 (Revision Page
                                                                                         1.2.0.6) 65 of 124

 FALSE STATEMENTS RELATING TO                                          COUNT 1: 96 months in custody;
 HEALTH CARE MATTERS                                                   COUNT(S) 2, 3 and 4: 60 months in
 (3-4)                                                                 custody to run concurrently to each another
                                                                       and the term imposed on count 1.
                                                                       COUNT(S) 5 and 6: 60 months in custody
                                                                       per each count, to run concurrently to one
                                                                       other and consecutively to the terms
                                                                       imposed on counts 1 through 4. C
                                                                       SUPERVISED RELEASE: 3 years on each
                                                                       count 1-6 (to run concurrently) with Special
                                                                       Conditions Of Supervision. TOTAL
                                                                       SPECIAL ASSESSMENT: $100 per count,
                                                                       for a TOTAL of $600. RESTITUTION:
                                                                       $7,266,008.95, due immediately and
                                                                       payable at the rate of $25 per quarter while
                                                                       in custody and 10% of gross income per
                                                                       month while on supervised release. Interest
                                                                       is not waived. FINE: $20,000, due
                                                                       immediately and payable at the rate of $25
                                                                       per quarter while in custody and 10% of
                                                                       gross income per month while on
                                                                       supervised release; interest is waived as to
                                                                       the fine.
                                                                                        COUNT 1: 96 months in custody;
                                                                                        COUNT(S) 2, 3 and 4: 60 months in
                                                                                        custody to run concurrently to each another
                                                                                        and the term imposed on count 1.
                                                                                        COUNT(S) 5 and 6: 60 months in custody
                                                                                        per each count, to run concurrently to one
                                                                                        other and consecutively to the terms
                                                                                        imposed on counts 1 through 4. C
                                                                                        SUPERVISED RELEASE: 3 years on each
                                                                                        count 1-6 (to run concurrently) with Special
 ENGAGING IN MONETARY                                                                   Conditions Of Supervision. TOTAL
 TRANSACTIONS                                                                           SPECIAL ASSESSMENT: $100 per count,
 (5-6)                                                                                  for a TOTAL of $600. RESTITUTION:
                                                                                        $7,266,008.95, due immediately and
                                                                                        payable at the rate of $25 per quarter while
                                                                                        in custody and 10% of gross income per
                                                                                        month while on supervised release. Interest
                                                                                        is not waived. FINE: $20,000, due
                                                                                        immediately and payable at the rate of $25
                                                                                        per quarter while in custody and 10% of
                                                                                        gross income per month while on
                                                                                        supervised release; interest is waived as to
                                                                                        the fine.

 Highest Offense Level (Opening)
 Felony

 Terminated Counts                                                                      Disposition
 None
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                             4/37
6/22/2020          Case 1:20-cv-00706-DLC
                                       EasternDocument        223-4
                                              District of New York - LIVE Filed  08/12/20
                                                                          Database 1.2 (Revision Page
                                                                                                 1.2.0.6) 66 of 124


 Highest Offense Level (Terminated)
 None

 Complaints                                                                             Disposition
 18:1347.F



 Plaintiff
 USA                                                                represented by F. Turner Buford
                                                                                   U.S. Attorney's Office
                                                                                   Eastern District of New York
                                                                                   271 Cadman Plaza East
                                                                                   Brooklyn, NY 11201
                                                                                   718-254-6483
                                                                                   Email: turner.buford@usdoj.gov
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED

                                                                                        Debra Jaroslawicz
                                                                                        US Department of Justice
                                                                                        271-a Cadman Plaza East
                                                                                        Brooklyn, NY 11201
                                                                                        (202)412-9770
                                                                                        Fax: (718)254-6321
                                                                                        Email: debra.jaroslawicz@usdoj.gov
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Erin Argo
                                                                                        United States Attorneys Office
                                                                                        271 Cadman Plaza East
                                                                                        Brooklyn, NY 11201
                                                                                        718-254-6049
                                                                                        Fax: 718-254-7489
                                                                                        Email: erin.argo@usdoj.gov
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Frank Turner Buford
                                                                                        U.S. Department of Justice
                                                                                        271 Cadman Plaza East
                                                                                        Brooklyn, NY 11201
                                                                                        718-254-6483
                                                                                        Fax: 718-254-6479
                                                                                        Email: turner.buford@usdoj.gov
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Karin K. Orenstein
                                                                                        United States Attorneys Office
                                                                                        Eastern District of New York
                                                                                        271 Cadman Plaza East
                                                                                        Brooklyn, NY 11201
                                                                                        718-254-6188
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                        5/37
6/22/2020          Case 1:20-cv-00706-DLC
                                       EasternDocument        223-4
                                              District of New York - LIVE Filed  08/12/20
                                                                          Database 1.2 (Revision Page
                                                                                                 1.2.0.6) 67 of 124

                                                                               Fax: 718-254-6321
                                                                               Email: karin.orenstein@usdoj.gov
                                                                               ATTORNEY TO BE NOTICED

                                                                                        Patricia E Notopoulos
                                                                                        United States Attorneys Office
                                                                                        Criminal Division
                                                                                        225 Cadman Plaza East
                                                                                        Brooklyn, NY 11201
                                                                                        (718) 254-6354
                                                                                        Fax: 718-254-6478
                                                                                        Email: patricia.notopoulos@usdoj.gov
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        Tanya Yvette Hill
                                                                                        United States Attorneys Office
                                                                                        Eastern District of New York
                                                                                        Criminal Division
                                                                                        271 Cadman Plaza East
                                                                                        Brooklyn, NY 11201-1820
                                                                                        718-254-6144
                                                                                        Fax: 718-254-7499
                                                                                        Email: Tanya.Hill@usdoj.gov
                                                                                        ATTORNEY TO BE NOTICED

                                                                                        William Patrick Campos
                                                                                        United States Attorney's Office, Eastern
                                                                                        District of Ne
                                                                                        271 Cadman Plaza East
                                                                                        Brooklyn, NY 11201
                                                                                        718-254-6104
                                                                                        Email: william.campos@usdoj.gov
                                                                                        TERMINATED: 09/14/2015
                                                                                        ATTORNEY TO BE NOTICED


  Date Filed             #    Docket Text
  03/24/2014              1 SEALED COMPLAINT as to Syed Imran Ahmed (1). (DiLorenzo, Krista) [1:14-mj-
                            00274-RML] (Entered: 03/25/2014)
  03/25/2014              6 Order to Unseal Case as to Syed Imran Ahmed, The premises known and described as
                            1651 Grand Avenue, Baldwin, New York and all locked and closed cabinets found
                            therein ("subject premises No. 1"), 1135 Eastern Parkway, Brooklyn, New York and all
                            locked and closed cabinets found therein ("subject premises No. 2"). Ordered by
                            Magistrate Judge Marilyn D. Go on 3/25/2014. (DiLorenzo, Krista) [1:14-mj-00274-
                            RML] (Entered: 03/25/2014)
  03/25/2014              7 NOTICE OF ATTORNEY APPEARANCE: Douglas M. Nadjari appearing for Syed
                            Imran Ahmed. (DiLorenzo, Krista) [1:14-mj-00274-RML] (Entered: 03/26/2014)
  03/25/2014              8 Minute Entry for proceedings held before Magistrate Judge Marilyn D. Go:Arraignment
                            as to Syed Imran Ahmed (1) Count Complaint held on 3/25/2014. Attorney Appointment
                            Hearing as to Syed Imran Ahmed held on 3/25/2014. Initial Appearance as to Syed Imran
                            Ahmed held on 3/25/2014. AUSA Turner Buford present. Dft. present with retained
                            counsel Doug Najari. Temporary order entered. Bail hearing set for 3/28/14 @ 11am.
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                              6/37
6/22/2020          Case 1:20-cv-00706-DLCEasternDocument        223-4
                                                District of New York - LIVE Filed  08/12/20
                                                                            Database 1.2 (Revision Page
                                                                                                   1.2.0.6) 68 of 124

                          Preliminary hearing waived. (Tape #5:06-5:12.) (DiLorenzo, Krista) [1:14-mj-00274-
                          RML] (Entered: 03/26/2014)
  03/25/2014              9 TEMPORARY COMMITMENT Issued as to Syed Imran Ahmed. Bail hearing set for
                            3/28/14 @ 11am. (DiLorenzo, Krista) [1:14-mj-00274-RML] (Entered: 03/26/2014)
  03/27/2014            10 Letter from Andrew T. Garbarino, Esq, to Hon. Robert M. Levy requesting that the matter,
                           currently on the calendar for March 28, 2014 be adjourned until April 2, 2014 on consent
                           of all parties as to Syed Imran Ahmed (Nadjari, Douglas) [1:14-mj-00274-RML]
                           (Entered: 03/27/2014)
  03/28/2014            11 Arrest Warrant Returned Executed on 3/28/14 in case as to Syed Imran Ahmed.
                           (DiLorenzo, Krista) [1:14-mj-00274-RML] (Entered: 03/28/2014)
  04/02/2014            14 Minute Entry for proceedings held before Magistrate Judge James Orenstein:Docket Call
                           as to Syed Imran Ahmed held on 4/2/2014 (Tape #11-07-11-24.) AUSA Turner Buford
                           present. Defendant not present. Counsel Doug Nadjari present. Detention hearing held.
                           Hearing adj to 4/4 at 11am. Temporary order of detention entered. (Yuen, Sui-May)
                           [1:14-mj-00274-RML] (Entered: 04/03/2014)
  04/02/2014            15 TEMPORARY COMMITMENT Issued as to Syed Imran Ahmed (Yuen, Sui-May) [1:14-
                           mj-00274-RML] (Entered: 04/03/2014)
  04/03/2014            16 NOTICE OF ATTORNEY APPEARANCE Erin Argo appearing for USA. (Argo, Erin)
                           [1:14-mj-00274-RML] (Entered: 04/03/2014)
  04/04/2014            17 Minute Entry for proceedings held before Magistrate Judge James Orenstein:Detention
                           Hearing as to Syed Imran Ahmed held on 4/4/2014. AUSA Turner Burford present.
                           Defendant present w/ counsel Doug Nadjari. Defense counsel presented a bail package w/
                           no sureties. Court denied application. Order of detention entered. (Tape #11;20-11;29.)
                           (Yuen, Sui-May) [1:14-mj-00274-RML] (Entered: 04/04/2014)
  04/04/2014            18 ORDER OF DETENTION as to Syed Imran Ahmed. Ordered by Magistrate Judge James
                           Orenstein on 4/4/2014. (Yuen, Sui-May) [1:14-mj-00274-RML] (Entered: 04/04/2014)
  04/04/2014            19 Letter in Support of Pretrial Detention (originally submitted by email on March 25, 2014)
                           as to Syed Imran Ahmed (Buford, Frank) [1:14-mj-00274-RML] (Entered: 04/04/2014)
  04/17/2014            20 Minute Entry for proceedings held before Magistrate Judge Roanne L. Mann:Docket Call
                           as to Syed Imran Ahmed held on 4/17/2014. AUSA Turner Buford present. Dft. present
                           with retained counsel Douglas Nadjari. Order of excludable delay entered. (Tape #11:37-
                           11:43.) (DiLorenzo, Krista) [1:14-mj-00274-RML] (Entered: 04/17/2014)
  04/17/2014            21 ORDER TO CONTINUE - Ends of Justice as to Syed Imran Ahmed Time excluded from
                           4/24/14 until 5/23/14. Ordered by Magistrate Judge Roanne L. Mann on 4/17/2014.
                           (DiLorenzo, Krista) [1:14-mj-00274-RML] (Entered: 04/17/2014)
  05/12/2014            22 INDICTMENT as to Syed Imran Ahmed (1) count(s) 1, 2-4, 5-6. (Attachments: # 1
                           Criminal Information Sheet). (Layne, Monique) (Entered: 05/12/2014)
  05/15/2014            23 NOTICE OF ATTORNEY APPEARANCE William Patrick Campos appearing for USA.
                           (Campos, William) (Entered: 05/15/2014)
  05/15/2014            24 Letter MOTION for Extension of Time to Indict for a Period of Two (2) Weeks by Syed
                           Imran Ahmed. (Nadjari, Douglas) (Entered: 05/15/2014)
  05/15/2014                  ORDER DENYING 24 Motion for Extension of Time to Indictment as to Syed Imran
                              Ahmed (1) -- Defendant's request for an adjournment of his arraignment so that he can
                              determine if he has funds to retain counsel is DENIED. If defendant does not have
                              sufficient funds to retain counsel, then counsel may be appointed at the arraignment by
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                   7/37
6/22/2020          Case 1:20-cv-00706-DLC EasternDocument        223-4
                                                 District of New York - LIVE Filed  08/12/20
                                                                             Database 1.2 (Revision Page
                                                                                                    1.2.0.6) 69 of 124

                          the magistrate judge at no cost to the defendant. If defendant needs additional time to
                          retain counsel then the matter can be adjourned for that purpose after the arraignment. SO
                          ORDERED by Judge Dora Lizette Irizarry on 5/15/2014. (Carosella, Christy) (Entered:
                          05/15/2014)
  05/16/2014            25 NOTICE OF ATTORNEY APPEARANCE Erin Argo appearing for USA. (Argo, Erin)
                           (Entered: 05/16/2014)
  05/16/2014            26 Minute Entry for proceedings held before Magistrate Judge Joan M. Azrack:Arraignment
                           as to Syed Imran Ahmed (1) Count 1,2-4,5-6 held on 5/16/2014. AUSA Turner Buford.
                           D. Nadjari, Esq. ret. for deft. Plea entered by Syed Imran Ahmed: NOT GUILTY on ALL
                           COUNTS of Indictment. Retained counsel made application to be relieved and CJA
                           appointed counsel directed to make application on 5/28/14. Order of speedy trial entr'd;
                           time excl. betw. 5/16-5/28/14. (Status Conference set for 5/28/2014 at 12:00 PM in
                           Courtroom 4 A South before Judge Dora Lizette Irizarry). (LOG #: 11:36-11:40) (Layne,
                           Monique) (Entered: 05/16/2014)
  05/16/2014            27 ORDER TO CONTINUE - Ends of Justice as to Syed Imran Ahmed- Time excluded
                           from 5/16/2014 until 5/28/2014. Ordered by Magistrate Judge Joan M. Azrack on
                           5/16/2014. (Layne, Monique) (Entered: 05/16/2014)
  05/20/2014            28 Letter MOTION to Withdraw as Attorney , Appoint Counsel Pursuant to the Criminal
                           Justice Act, and Adjourn All Proceedings for a Period of Two Weeks by Douglas M.
                           Nadjari. by Syed Imran Ahmed. (Nadjari, Douglas) (Entered: 05/20/2014)
  05/21/2014                  ORDER DENYING WITHOUT PREJUDICE 28 Motion to Withdraw as Attorney. as to
                              Syed Imran Ahmed (1) -- Defense counsel's request to be relieved due to non-payment of
                              funds is denied, without prejudice. The court will not adjourn this matter for two weeks
                              for the appointment of counsel. That request is denied as it would not take such an
                              adjournment for CJA counsel to be appointed, if such appointment is necessary. As
                              directed by the magistrate judge, defense counsel is hereby ORDERED to appear on May
                              28, 2014 PROMPTLY at NOON. The court will address defense counsel's motion to be
                              relieved at that time and in the presence of his client as well as the government.
                              Moreover, defendant must be prepared to fill out a financial affidavit certifying that he
                              cannot afford counsel. Based on the letter submitted by the government on April 4, 2014
                              in support of detention [See Docket Entry #19], it appears that the defendant has engaged
                              in conduct demonstrating that he is hiding assets. The court admonishes both counsel and
                              the defendant that the court will take a dim view of any attempt to commit fraud on the
                              court in connection with the appointment of counsel. SO ORDERED by Judge Dora
                              Lizette Irizarry on 5/21/2014. (Irizarry, Dora) (Entered: 05/21/2014)
  05/28/2014            29 CJA 23 Financial Affidavit by Syed Imran Ahmed (Carosella, Christy) (Entered:
                           05/29/2014)
  05/28/2014            30 CJA 20 as to Syed Imran Ahmed: Appointment of Attorney Morris J. Fodeman for Syed
                           Imran Ahmed. So Ordered by Judge Dora Lizette Irizarry on 5/28/2014. (Carosella,
                           Christy) (Entered: 05/29/2014)
  05/28/2014                  Minute Entry for proceedings held before Judge Dora Lizette Irizarry: Status Conference
                              as to Syed Imran Ahmed held on 5/28/2014. Appearances: AUSAs F. Turner Buford and
                              William Campos with intern Dylan Ruffi; defense attorney Douglas Nadjari for defendant
                              (present/in custody); CJA attorney Morris Fodeman with Catherine Grealis. Mr.
                              Nadjari's request to be relieved and for appointment of CJA counsel addressed. Financial
                              affidavit executed by the defendant and reviewed by the Court. CJA attorney Morris
                              Fodeman appointed; Ms. Grealis to assist pro bono - additional details stated on the
                              record. Government notes status of discovery; proposed protective order to be submitted
                              to the Court; case deemed complex. Court recommends Mr. Fodeman contact Jerry Tritz
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                 8/37
6/22/2020          Case 1:20-cv-00706-DLC EasternDocument        223-4
                                                 District of New York - LIVE Filed  08/12/20
                                                                             Database 1.2 (Revision Page
                                                                                                    1.2.0.6) 70 of 124

                          to discuss/prepare proposed CJA budget. Mr. Fodeman shall contact the courtroom
                          deputy to schedule bond hearing. Further Status Conference set for June 27, 2014 at 2:30
                          PM in Courtroom 4 A South before Judge Dora Lizette Irizarry. Order of excludable
                          delay entered on the record between May 28, 2014 and June 27, 2014. (Attorney Douglas
                          M. Nadjari terminated in case as to Syed Imran Ahmed.) (Court Reporter Mary Agnes
                          Drury.) (Carosella, Christy) (Entered: 05/29/2014)
  05/29/2014            31 NOTICE OF ATTORNEY APPEARANCE: Morris J. Fodeman appearing for Syed
                           Imran Ahmed (Fodeman, Morris) (Entered: 05/29/2014)
  05/29/2014            32 NOTICE OF ATTORNEY APPEARANCE: Catherine Sara Grealis appearing for Syed
                           Imran Ahmed (Grealis, Catherine) (Entered: 05/29/2014)
  05/29/2014            33 Letter re: Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 05/29/2014)
  06/09/2014            34 MOTION for Protective Order by USA as to Syed Imran Ahmed. (Attachments: # 1
                           Proposed Order) (Buford, Frank) (Entered: 06/09/2014)
  06/16/2014            35 Letter re Emails Through Bureau of Prisons' TRULINCS System as to Syed Imran Ahmed
                           (Buford, Frank) (Entered: 06/16/2014)
  06/17/2014            36 ORDER granting 34 Motion for Protective Order as to Syed Imran Ahmed (1). So
                           Ordered by Judge Dora Lizette Irizarry on 6/10/2014. (Carosella, Christy) (Entered:
                           06/17/2014)
  06/17/2014                  ORDER as to Syed Imran Ahmed re 35 Letter --- This matter will be addressed at the
                              next conference scheduled for June 27, 2014 at 2:30 PM. Any reply by the defendant
                              must be filed NO LATER THAN June 20, 2014. So Ordered by Judge Dora Lizette
                              Irizarry on 6/17/2014. (Carosella, Christy) (Entered: 06/17/2014)
  06/17/2014            37 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 06/17/2014)
  06/20/2014            38 Letter to The Honorable Dora L. Irizarry respectfully responding to the government's
                           June 16 letter regarding emails sent between counsel and Dr. Ahmed through Bureau of
                           Prison's email system (TRULINCS) as to Syed Imran Ahmed (Attachments: # 1 Exhibit
                           A, # 2 Exhibit B) (Fodeman, Morris) (Entered: 06/20/2014)
  06/26/2014            39 Letter in Reply to June 20, 2014 Letter Regarding Email Communications Through
                           TRULINCS System as to Syed Imran Ahmed (Buford, Frank) (Entered: 06/26/2014)
  06/27/2014                  Minute Entry for proceedings held before Judge Dora Lizette Irizarry: Status Conference
                              as to Syed Imran Ahmed held on 6/27/2014. Appearances: AUSAs Turner Buford and
                              Erin Argo; Morris Fodeman (CJA) and Catherine Grealis for defendant (not present/in
                              custody). USMS advised chambers that defendant did not come to court due to illness.
                              Mr. Fodeman and Ms. Grealis received emails from defendant this morning informing
                              that he was sick. Government directed to inquire as to defendant's medical condition with
                              MDC and report back to the Court by July 1, 2014. Court addresses TRULINCS issues
                              raised in docket entries 35 , 38 , and 39 . Government precluded from viewing any
                              attorney-client emails. Defense counsel shall provide email addresses of all individuals
                              working on this case whose emails would be protected by atty-client privilege.
                              Government details two significant discovery productions. Bulk of outstanding discovery
                              relates to search warrant materials; details stated. Defense counsel to prepare case budget
                              with Jerry Tritz for Court's approval in light of case complexity. Defense counsel raises
                              possible tech. limitations for viewing discovery at facility; will alert Court if issues arise.
                              Government raises poss. HIPAA concerns re potential email communications between
                              defendant and defense experts/investigators; defense counsel will look into this. Further
                              status conference set for August 15, 2014 at 11:00 AM in courtroom 4 A South. Order of


https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                       9/37
6/22/2020          Case 1:20-cv-00706-DLCEasternDocument        223-4
                                                District of New York - LIVE Filed  08/12/20
                                                                            Database 1.2 (Revision Page
                                                                                                   1.2.0.6) 71 of 124

                          excludable delay entered on the record between June 27, 2014 and August 15, 2014.
                          (Court Reporter Sherry Bryant.) (Carosella, Christy) (Entered: 06/27/2014)
  06/29/2014            43 TRANSCRIPT of Proceedings as to Syed Imran Ahmed held on March 25, 2014, before
                           Judge Go. Court Transcriber: TypeWrite Word Processing Service, Telephone number
                           718-966-1401. Transcript may be viewed at the court public terminal or purchased
                           through the Court Transcriber before the deadline for Release of Transcript Restriction.
                           After that date it may be obtained through PACER. Redaction Request due 7/21/2014.
                           Redacted Transcript Deadline set for 7/30/2014. Release of Transcript Restriction set for
                           9/29/2014. (Rocco, Christine) (Entered: 06/30/2014)
  06/30/2014            40 TRANSCRIPT of Proceedings as to Syed Imran Ahmed held on April 2, 2014, before
                           Judge Orenstein. Court Transcriber: TypeWrite Word Processing Service, Telephone
                           number 718-966-1401. Transcript may be viewed at the court public terminal or
                           purchased through the Court Transcriber before the deadline for Release of Transcript
                           Restriction. After that date it may be obtained through PACER. Redaction Request due
                           7/21/2014. Redacted Transcript Deadline set for 7/31/2014. Release of Transcript
                           Restriction set for 9/29/2014. (Rocco, Christine) (Entered: 06/30/2014)
  06/30/2014            41 TRANSCRIPT of Proceedings as to Syed Imran Ahmed held on April 4, 2014, before
                           Judge Orenstein. Court Transcriber: TypeWrite Word Processing Service, Telephone
                           number 718-966-1401. Transcript may be viewed at the court public terminal or
                           purchased through the Court Transcriber before the deadline for Release of Transcript
                           Restriction. After that date it may be obtained through PACER. Redaction Request due
                           7/21/2014. Redacted Transcript Deadline set for 7/31/2014. Release of Transcript
                           Restriction set for 9/29/2014. (Rocco, Christine) (Entered: 06/30/2014)
  06/30/2014            42 TRANSCRIPT of Proceedings as to Syed Imran Ahmed held on April 17, 2014, before
                           Judge Mann. Court Transcriber: TypeWrite Word Processing Service, Telephone number
                           718-966-1401. Transcript may be viewed at the court public terminal or purchased
                           through the Court Transcriber before the deadline for Release of Transcript Restriction.
                           After that date it may be obtained through PACER. Redaction Request due 7/21/2014.
                           Redacted Transcript Deadline set for 7/31/2014. Release of Transcript Restriction set for
                           9/29/2014. (Rocco, Christine) (Entered: 06/30/2014)
  06/30/2014            44 TRANSCRIPT of Proceedings as to Syed Imran Ahmed held on May 16, 2014, before
                           Judge Azrack. Court Transcriber: TypeWrite Word Processing Service, Telephone
                           number 718-966-1401. Transcript may be viewed at the court public terminal or
                           purchased through the Court Transcriber before the deadline for Release of Transcript
                           Restriction. After that date it may be obtained through PACER. Redaction Request due
                           7/21/2014. Redacted Transcript Deadline set for 7/31/2014. Release of Transcript
                           Restriction set for 9/29/2014. (Rocco, Christine) (Entered: 06/30/2014)
  06/30/2014            45 Letter to F. Turner Buford regarding email communications with Dr. Ahmed as to Syed
                           Imran Ahmed (Fodeman, Morris) (Entered: 06/30/2014)
  07/01/2014            46 Letter Report on Defendant's Medical Condition as to Syed Imran Ahmed (Buford,
                           Frank) (Entered: 07/01/2014)
  07/11/2014            47 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on June 27, 2014, before Judge Dora L. Irizarry. Court Reporter/Transcriber
                           Sherry Bryant, Telephone number 718-613-2636. Email address:
                           sbryant102@verizon.net. Transcript may be viewed at the court public terminal or
                           purchased through the Court Reporter/Transcriber before the deadline for Release of
                           Transcript Restriction. After that date it may be obtained through PACER. Redaction
                           Request due 8/1/2014. Redacted Transcript Deadline set for 8/11/2014. Release of
                           Transcript Restriction set for 10/9/2014. (Bryant, Sherry) (Entered: 07/11/2014)
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                   10/37
6/22/2020    Case 1:20-cv-00706-DLC EasternDocument        223-4
                                           District of New York - LIVE Filed  08/12/20
                                                                       Database 1.2 (Revision Page
                                                                                              1.2.0.6) 72 of 124

  07/12/2014    48 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                    Ahmed held on held on 5/28/14, before Judge Irizarry. Court Reporter/Transcriber Mary
                    Agnes Drury. Email address: mad78910@yahoo.com. Transcript may be viewed at the
                    court public terminal or purchased through the Court Reporter/Transcriber before the
                    deadline for Release of Transcript Restriction. After that date it may be obtained through
                    PACER. Redaction Request due 8/4/2014. Redacted Transcript Deadline set for
                    8/12/2014. Release of Transcript Restriction set for 10/10/2014. (Drury, Mary) (Entered:
                    07/12/2014)
  08/04/2014            49 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 08/04/2014)
  08/08/2014            50 Letter to The Honorable Dora L. Irizarry respectfully requesting permission for non-
                           attorney defense experts to visit detention facility as to Syed Imran Ahmed (Attachments:
                           # 1 Exhibit A) (Fodeman, Morris) (Entered: 08/08/2014)
  08/08/2014            51 Letter to F. Turner Buford re names and email addresses of defense experts as to Syed
                           Imran Ahmed (Fodeman, Morris) (Entered: 08/08/2014)
  08/08/2014            52 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 08/08/2014)
  08/14/2014            53 Letter re Discovery as to Syed Imran Ahmed (Attachments: # 1 Exhibit) (Buford, Frank)
                           (Entered: 08/14/2014)
  08/15/2014                  Minute Entry for proceedings held before Judge Dora Lizette Irizarry: Status Conference
                              as to Syed Imran Ahmed held on 8/15/2014. Appearances: AUSAs F. Turner Buford,
                              William Campos and Erin Argo; CJA attorney Morris Fodeman with Catherine Grealis
                              for defendant (present/in custody). Government updates status of discovery and notes
                              steps taken to facilitate defense review, including preparation of inventory of electronic
                              discovery. Further Status Conference set for October 24, 2014 at 2:30 PM in Courtroom 4
                              A South before Judge Dora Lizette Irizarry. Time excluded on consent and in the interest
                              of justice - case previously designated complex - between Aug. 15, 2014 and Oct. 24,
                              2014. (Court Reporter Sherry Bryant.) (Carosella, Christy) (Entered: 08/15/2014)
  09/08/2014            54 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on August 15, 2014, before Judge Dora L. Irizarry. Court
                           Reporter/Transcriber Sherry Bryant, Telephone number 718-613-2636. Email address:
                           sbryant102@verizon.net. Transcript may be viewed at the court public terminal or
                           purchased through the Court Reporter/Transcriber before the deadline for Release of
                           Transcript Restriction. After that date it may be obtained through PACER. Redaction
                           Request due 9/29/2014. Redacted Transcript Deadline set for 10/9/2014. Release of
                           Transcript Restriction set for 12/8/2014. (Bryant, Sherry) (Entered: 09/08/2014)
  10/06/2014            57 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 10/06/2014)
  10/24/2014                  Minute Entry for proceedings held before Judge Dora Lizette Irizarry: Status Conference
                              as to Syed Imran Ahmed held on 10/24/2014. Appearances: AUSA Turner Buford; CJA
                              attorney Morris Fodeman with Catherine Grealis and investigator Joseph Croce for
                              defendant (present/in custody). Government provided laptop with discovery to MDC for
                              defendant's review; Mr. Fodeman notes defendant has been given regular access to it.
                              Government in process of scanning hard copy discovery; will be Bates stamped and
                              disclosed to defense. Parties jointly request 60 day adjournment to allow defense time to
                              review voluminous discovery. Further Status Conference set for January 9, 2015 at 2:30
                              PM in Courtroom 4 A South before Judge Dora Lizette Irizarry. Order of excludable
                              delay entered on the record, on consent and in the interest of justice, between Oct. 24,
                              2014 and Jan. 9, 2015. (Court Reporter Nicole Canales.) (Carosella, Christy) (Entered:
                              10/24/2014)
  12/30/2014                  SCHEDULING ORDER as to Syed Imran Ahmed ---- Due to unforeseen circumstances
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                 11/37
6/22/2020          Case 1:20-cv-00706-DLCEasternDocument        223-4
                                                District of New York - LIVE Filed  08/12/20
                                                                            Database 1.2 (Revision Page
                                                                                                   1.2.0.6) 73 of 124

                          the Court must adjourn the status conference currently set for Jan. 9, 2015 to Jan. 27,
                          2015 at 2:00 PM in courtroom 4 A South. Time is excluded between Jan. 9 and Jan. 27,
                          2015 (case previously designated complex). So Ordered by Judge Dora Lizette Irizarry
                          on 12/30/2014. (Carosella, Christy) (Entered: 12/30/2014)
  01/21/2015                  ORDER TO CONTINUE - Ends of Justice as to Syed Imran Ahmed --- Due to a
                              scheduling conflict the status conference previously scheduled for January 27, 2015 is
                              ADJOURNED to February 5, 2015 at 2:30 PM in courtroom 4 A South. As this delay
                              results from the Court's scheduling conflict, time is excluded in the interest of justice
                              between January 27 and February 5, 2015. This case was also previously designated
                              complex for speedy trial purposes. So Ordered by Judge Dora Lizette Irizarry on
                              1/21/2015. (Carosella, Christy) (Entered: 01/21/2015)
  02/03/2015            58 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 02/03/2015)
  02/05/2015                  Minute Entry for proceedings held before Judge Dora Lizette Irizarry: Status Conference
                              as to Syed Imran Ahmed held on 2/5/2015. Appearances: AUSA Will Campos; CJA
                              attorney Morris Fodeman for defendant (present/in custody). Parties have engaged in
                              numerous plea discussions and expect resolution within a month. Status Conference
                              (control date) set for March 11, 2015 at 11:00 AM in Courtroom 4 A South before Judge
                              Dora Lizette Irizarry. Government shall advise courtroom deputy in advance if the next
                              appearance will be for status conference or change of plea hearing. If the defendant will
                              plead on March 11, the government must provide plea documents to chambers one day in
                              advance no later than 3:00 PM. Order of excludable delay entered between Feb. 9 and
                              March 11, 2015. (Court Reporter Charisse Kitt.) (Carosella, Christy) (Entered:
                              02/05/2015)
  02/25/2015            59 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 02/25/2015)
  03/09/2015            60 Letter re Jointly Proposed Request for Adjournment as to Syed Imran Ahmed (Buford,
                           Frank) (Entered: 03/09/2015)
  03/10/2015                  ORDER TO CONTINUE - Ends of Justice as to Syed Imran Ahmed, electronically
                              endorsed on 60 : The request is granted. The status conference is adjourned to April 8,
                              2015 at 10:00 AM in Courtroom 4 A South. Time is excluded on consent and in the
                              interst of justice between March 11, 2015 and April 8, 2015. So Ordered by Judge Dora
                              Lizette Irizarry on 3/10/2015. (Carosella, Christy) (Entered: 03/10/2015)
  03/17/2015            61 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 03/17/2015)
  04/08/2015                  Minute Entry for proceedings held before Judge Dora Lizette Irizarry: Status Conference
                              as to Syed Imran Ahmed held on 4/8/2015. Appearances: AUSA Turner Buford and Erin
                              Argo; CJA attorney Morris Fodeman for the defendant (not present/in custody). The
                              government apologizes for oversight; did not submit 475 for defendant's production. Mr.
                              Fodeman waives his client's appearance and does not object to proceeding with
                              conference. The parties have engaged in plea negotiations and the government extended a
                              written plea agreement to defense on Monday, April 6, 2015. Mr. Fodeman must review it
                              with his client. Further Status Conference set for May 8, 2015 at 3:00 PM in Courtroom 4
                              A South before Judge Dora Lizette Irizarry. Order of excludable delay entered between
                              April 8 and May 8, 2015. (Court Reporter Stacy Mace.) (Carosella, Christy) (Entered:
                              04/08/2015)
  05/08/2015                  Minute Entry for proceedings held before Judge Dora Lizette Irizarry: Status Conference
                              as to Syed Imran Ahmed held on May 8, 2015. Appearances: AUSAs Turner Buford and
                              Will Campos; CJA attorney Morris Fodeman with Catherine Grealis for defendant
                              (present/in custody). Defense counsel has reviewed proposed plea agreement with his
                              client and has continued negotiations with the government; requests additional time to

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                     12/37
6/22/2020          Case 1:20-cv-00706-DLC EasternDocument        223-4
                                                 District of New York - LIVE Filed  08/12/20
                                                                             Database 1.2 (Revision Page
                                                                                                    1.2.0.6) 74 of 124

                          continue discussions. Parties will request a motion and/or trial schedule if there is no
                          disposition before/at the next court appearance. Further Status Conference set for June
                          16, 2015 at 12:00 noon in Courtroom 4 A South before Judge Dora Lizette Irizarry.
                          (Court Reporter Sherry Bryant.) (Carosella, Christy) (Entered: 05/08/2015)
  06/02/2015            62 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 06/02/2015)
  06/16/2015                  Minute Entry for proceedings held before Judge Dora Lizette Irizarry: Status Conference
                              as to Syed Imran Ahmed held on 6/16/2015. Appearances: AUSAs Turner Buford and
                              Erin Argo; CJA attorney Morris Fodeman with Catherine Grealis for defendant
                              (present/in custody). Government has disclosed balance of discovery related to search
                              warrant since last conference - in searchable format on flash drive; details stated. Parties
                              have engaged in plea negotiations; defense counsel expects case to proceed to trial.
                              Motion schedule set: Defendant's motions to be filed by July 31, 2015; Government's
                              response to be filed by Sept. 14, 2015; defendant's reply to be filed by Sept. 28, 2015.
                              Two hard courtesy copies of all motion filings must be provided to chambers promptly.
                              Motion hearing/oral argument set for November 2, 2015 at 10:00 AM in courtroom 4 A
                              South before Judge Irizarry. The Court will endeavor to advise counsel in advance if
                              neither a hearing nor oral argument will be needed -- in that case, the Nov. 2 appearance
                              will be for pretrial conference. Jury selection set for March 7, 2015 at 10:00 AM in
                              courtroom 4 A South before Judge Irizarry. Trial will begin immediately after jury
                              selected; based upon counsel's estimates, the Court sets aside 7-8 weeks for trial. Court
                              does not sit on trial on Fridays. Parties advised of the Court's preference to address
                              motions in limine before trial to the extent possible; schedule for motions in limine will
                              be set at Nov. 2 appearance. Order of excludable delay entered; case previously
                              designated complex. (Court Reporter Linda Marino.) (Carosella, Christy) (Entered:
                              06/16/2015)
  06/26/2015            63 Letter to F. Turner Buford from Morris J. Fodeman and Catherine Grealis requesting that
                           the Government furnish any discovery materials not previously provided so that
                           defendant Syed Imran Ahmed may adequately prepare for trial and we can make
                           necessary pretrial motions on the schedule established by the Court as to Syed Imran
                           Ahmed (Fodeman, Morris) (Entered: 06/26/2015)
  06/26/2015            64 Letter to F. Turner Buford from Morris J. Fodeman and Catherine Grealis requesting
                           information to assess whether any pretrial motions will be necessary in this case as to
                           Syed Imran Ahmed (Fodeman, Morris) (Entered: 06/26/2015)
  07/31/2015            67 MOTION for Disclosure NOTICE OF MOTION FOR EARLY DISCLOSURE OF RULE
                           404(B) EVIDENCE, BRADY MATERIAL, JENCKS ACT MATERIAL, AND THE
                           GOVERNMENT'S EXHIBIT AND WITNESS LISTS by Syed Imran Ahmed.
                           (Attachments: # 1 Certificate of Service) (Fodeman, Morris) (Entered: 07/31/2015)
  07/31/2015            68 MEMORANDUM in Support re 67 MOTION for Disclosure NOTICE OF MOTION
                           FOR EARLY DISCLOSURE OF RULE 404(B) EVIDENCE, BRADY MATERIAL,
                           JENCKS ACT MATERIAL, AND THE GOVERNMENT'S EXHIBIT AND WITNESS
                           LISTS (Fodeman, Morris) (Entered: 07/31/2015)
  09/14/2015            69 Letter re Discovery as to Syed Imran Ahmed (Attachments: # 1 Exhibit) (Buford, Frank)
                           (Entered: 09/14/2015)
  09/14/2015            70 NOTICE OF ATTORNEY APPEARANCE Patricia E Notopoulos appearing for USA.
                           (Notopoulos, Patricia) (Entered: 09/14/2015)
  09/14/2015            71 AFFIDAVIT in Opposition re 67 MOTION for Disclosure NOTICE OF MOTION FOR
                           EARLY DISCLOSURE OF RULE 404(B) EVIDENCE, BRADY MATERIAL, JENCKS


https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                    13/37
6/22/2020          Case 1:20-cv-00706-DLC
                                        EasternDocument         223-4
                                                District of New York - LIVE Filed  08/12/20
                                                                            Database 1.2 (Revision Page
                                                                                                   1.2.0.6) 75 of 124

                          ACT MATERIAL, AND THE GOVERNMENT'S EXHIBIT AND WITNESS LISTS
                          (Notopoulos, Patricia) (Entered: 09/14/2015)
  09/28/2015            72 RESPONSE in Support re 67 MOTION for Disclosure NOTICE OF MOTION FOR
                           EARLY DISCLOSURE OF RULE 404(B) EVIDENCE, BRADY MATERIAL, JENCKS
                           ACT MATERIAL, AND THE GOVERNMENT'S EXHIBIT AND WITNESS LISTS
                           (Fodeman, Morris) (Entered: 09/28/2015)
  10/07/2015            73 Letter to The Honorable Dora L. Irizarry respectfully requesting an adjournment of the
                           hearing calendared for November 2, 2015 as to Syed Imran Ahmed (Fodeman, Morris)
                           (Entered: 10/07/2015)
  10/08/2015                  ORDER as to Syed Imran Ahmed re 73 Letter -- The request is granted. The hearing is
                              adjourned to November 12, 2015 at 10:00 AM in Courtroom 4 A South. Time continues
                              to be excluded due to motion practice. So Ordered by Judge Dora Lizette Irizarry on
                              10/8/2015. (Carosella, Christy) (Entered: 10/08/2015)
  11/03/2015                  ORDER as to Syed Imran Ahmed -- The Court will require neither oral argument nor a
                              hearing on November 12, 2015. The appearance will be for status conference. So Ordered
                              by Judge Dora Lizette Irizarry on 11/3/2015. (Carosella, Christy) (Entered: 11/03/2015)
  11/12/2015                  Minute Entry for proceedings held before Judge Dora Lizette Irizarry: Pretrial
                              Conference as to Syed Imran Ahmed held on 11/12/2015. Appearances: AUSA Turner
                              Buford; CJA attorney Morris Fodeman with Catherine Grealis for Syed Ahmed
                              (present/in custody). Court addresses 67 Motion for Disclosure as to Syed Imran Ahmed
                              (1) -- Jenks material to be provided by Feb. 8, 2016. Government's exhibit list to be
                              provided by Feb. 8. Government witness list to be provided by Feb. 29. Same schedule
                              shall apply to reciprocal discovery. Government's final witness and exhibit lists shall be
                              provided to the Court with Jenks documents; Court requests witness list be organized in
                              order of testimony. Government expert disclosures ordered by Dec. 14, 2015. Any
                              additional expert disclosures by defendant due by Jan. 14. Trial to last approximately 4-5
                              weeks, including jury selection. 60-70 jurors will be summoned. Court will disclose its
                              jury instructions by Jan. 29; government's submission due Feb. 12; defendant's
                              submission due Feb. 26--procedures detailed on the record. Simultaneous schedule set for
                              motions in limine: Motions by Jan. 15; responses by Jan. 29; supplemental defense
                              motions, if any, by Feb. 15; response by Feb. 22. Further Pretrial Conference set for
                              February 26, 2016 at 10:00 AM in Courtroom 4 A South before Judge Dora Lizette
                              Irizarry. Case previously deemed complex for speedy trial purposes; order of excludable
                              delay entered until March 7, 2016. (Court Reporter Mary Agnes Drury.) (Carosella,
                              Christy) (Entered: 11/12/2015)
  11/13/2015            74 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on 11/12/2015, before Judge Irizarry. Court Reporter/Transcriber Mary
                           Agnes Drury. Email address: mad78910@yahoo.com. Transcript may be viewed at the
                           court public terminal or purchased through the Court Reporter/Transcriber before the
                           deadline for Release of Transcript Restriction. After that date it may be obtained through
                           PACER.File redaction request using event "Redaction Request - Transcript" located
                           under "Other Filings - Other Documents". Redaction Request due 12/4/2015. Redacted
                           Transcript Deadline set for 12/14/2015. Release of Transcript Restriction set for
                           2/11/2016. (Drury, Mary) (Entered: 11/13/2015)
  11/16/2015            75 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 11/16/2015)
  12/01/2015            76 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 12/01/2015)
  12/10/2015            77 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 12/10/2015)
  12/14/2015            78 Letter re Expert Notice as to Syed Imran Ahmed (Buford, Frank) (Entered: 12/14/2015)
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                   14/37
6/22/2020          Case 1:20-cv-00706-DLC
                                       EasternDocument        223-4
                                              District of New York - LIVE Filed  08/12/20
                                                                          Database 1.2 (Revision Page
                                                                                                 1.2.0.6) 76 of 124

  12/23/2015            79 Letter to The Honorable Dora L. Irizarry respectfully requesting adjournment of trial
                           date and pretrial deadlines as to Syed Imran Ahmed (Fodeman, Morris) (Entered:
                           12/23/2015)
  01/04/2016                  ORDER as to Syed Imran Ahmed re 79 Letter -- The request is granted in its entirety.
                              The proposed amended schedule is approved. Jury selection will commence on March 21,
                              2016 at 9:30 AM in courtroom 4 A South, and trial will begin immediately thereafter. So
                              Ordered by Judge Dora Lizette Irizarry on 1/4/2016. (Carosella, Christy) (Entered:
                              01/04/2016)
  01/06/2016                  SCHEDULING ORDER as to Syed Imran Ahmed -- A status conference will be held on
                              January 29, 2016 at 11:00 AM in courtroom 4 A South to address the possible
                              rescheduling of trial. So Ordered by Judge Dora Lizette Irizarry on 1/6/2016. (Carosella,
                              Christy) (Entered: 01/06/2016)
  01/08/2016            80 Letter re Discovery as to Syed Imran Ahmed (Attachments: # 1 Exhibit) (Buford, Frank)
                           (Entered: 01/08/2016)
  01/19/2016            82 Letter to The Honorable Dora L. Irizarry respectfully requesting that the Court employ a
                           jury selection questionnaire as to Syed Imran Ahmed (Attachments: # 1 Exhibit A, # 2
                           Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8
                           Exhibit H) (Fodeman, Morris) (Entered: 01/19/2016)
  01/20/2016            83 Letter re: Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 01/20/2016)
  01/21/2016                  ORDER as to Syed Imran Ahmed re 82 -- The parties should be prepared to discuss the
                              defendant's letter requesting a jury questionnaire at the status conference scheduled for
                              January 29, 2016. If the government intends to file a written response, it must do so by
                              January 27, 2016. So Ordered by Judge Dora Lizette Irizarry on 1/21/2016. (Carosella,
                              Christy) (Entered: 01/21/2016)
  01/21/2016            84 Letter re Notice of Possible 404(b) Evidence as to Syed Imran Ahmed (Buford, Frank)
                           (Entered: 01/21/2016)
  01/22/2016            85 Letter re Trial Evidence as to Syed Imran Ahmed (Buford, Frank) (Entered: 01/22/2016)
  01/25/2016            86 Letter to The Honorable Dora L. Irizarry supplementing January 19, 2016 letter to the
                           Court re utilization of a questionnaire in connection with jury selection as to Syed Imran
                           Ahmed (Attachments: # 1 Exhibit A, # 2 Exhibit B) (Fodeman, Morris) (Entered:
                           01/25/2016)
  01/27/2016            87 Letter opposing use of jur questionnaire as to Syed Imran Ahmed (Notopoulos, Patricia)
                           (Entered: 01/27/2016)
  01/28/2016            88 Letter re Expert Notice as to Syed Imran Ahmed (Fodeman, Morris) (Entered:
                           01/28/2016)
  01/29/2016                  Minute Entry for proceedings held before Judge Dora Lizette Irizarry: Status Conference
                              as to Syed Imran Ahmed held on 1/29/2016. Appearances: AUSAs Turner Buford and
                              Patricia Notopoulos; CJA attorney Morris Fodemon with Catherine Grealis for
                              defendant (present/in custody). Mr. Fodemon's request to use questionnaires for jury
                              selection is denied for reasons stated. Parties advised that Court must adjourn trial. Jury
                              selection referred to a magistrate judge, to be randomly assigned, with the consent of all
                              parties. Jury selection is set for June 13, 2016; trial to begin on June 14, 2016. Motions in
                              limine to be filed by Feb. 5, 2016; responses due Feb. 19, 2016; replies due March 4,
                              2016. Court will file its proposed charge by April 18, 2016; government's charge
                              submission due May 2, 2016; defendant's due May 16, 2016. Government to provide
                              Jencks Act disclosures and exhibit list (with leave to supplement exhibit list) by May 13,

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                     15/37
6/22/2020          Case 1:20-cv-00706-DLC  EasternDocument        223-4
                                                  District of New York - LIVE Filed  08/12/20
                                                                              Database 1.2 (Revision Page
                                                                                                     1.2.0.6) 77 of 124

                          2016. Jencks motions due by May 27, 2016; responses due June 3, 2016. Pretrial
                          Conference set for June 1, 2016 at 11:00 AM in Courtroom 4 A South before Judge Dora
                          Lizette Irizarry. Time excluded -- case previously designated complex. (Court Reporter
                          Michele Nardone.) (Carosella, Christy) Modified on 2/1/2016 (Carosella, Christy).
                          (Entered: 01/29/2016)
  01/29/2016            89 Letter to Judge Irizarry from AUSA F. Turner Buford, as to Syed Imran Ahmed, advising
                           of disclosure of grand jury documents to expert witnesses. (Carosella, Christy) (Entered:
                           02/01/2016)
  02/04/2016            90 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 02/04/2016)
  02/05/2016            91 MOTION in Limine TO PRECLUDE EVIDENCE PURSUANT TO FEDERAL RULES
                           OF EVIDENCE 401 AND 403 by Syed Imran Ahmed. (Fodeman, Morris) (Entered:
                           02/05/2016)
  02/05/2016            92 MEMORANDUM in Support re 91 MOTION in Limine TO PRECLUDE EVIDENCE
                           PURSUANT TO FEDERAL RULES OF EVIDENCE 401 AND 403 (Fodeman, Morris)
                           (Entered: 02/05/2016)
  02/05/2016            93 First MOTION in Limine and Memorandum of Law in Support by USA as to Syed Imran
                           Ahmed. (Buford, Frank) (Entered: 02/05/2016)
  02/17/2016            95 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 02/17/2016)
  02/19/2016            96 MEMORANDUM in Opposition re 93 First MOTION in Limine and Memorandum of
                           Law in Support (Fodeman, Morris) (Entered: 02/19/2016)
  02/19/2016            97 MEMORANDUM in Opposition re 91 MOTION in Limine TO PRECLUDE EVIDENCE
                           PURSUANT TO FEDERAL RULES OF EVIDENCE 401 AND 403 (Notopoulos, Patricia)
                           (Entered: 02/19/2016)
  02/23/2016            98 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 02/23/2016)
  03/04/2016           101 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 03/04/2016)
  03/04/2016           102 REPLY TO RESPONSE to Motion re 91 MOTION in Limine TO PRECLUDE
                           EVIDENCE PURSUANT TO FEDERAL RULES OF EVIDENCE 401 AND 403
                           (Fodeman, Morris) (Entered: 03/04/2016)
  03/04/2016           103 REPLY TO RESPONSE to Motion re 93 First MOTION in Limine and Memorandum of
                           Law in Support (Buford, Frank) (Entered: 03/04/2016)
  03/14/2016           105 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 03/14/2016)
  04/11/2016           106 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 04/11/2016)
  04/15/2016                  ORDER: A jury selection has been scheduled for Monday, June 13, 2016 at 9:30 a.m.,
                              before the Hon. Robert M. Levy, USMJ in Courtroom 4-A (South). Plaintiff's counsel is
                              directed to confirm with defendant's counsel that all necessary participants are aware of
                              the scheduled jury selection. A copy of the proposed voir dire requests, if any, shall be
                              delivered to my Chambers no later than Thursday, June 9, 2016. Signed by Magistrate
                              Judge Robert M. Levy on 4/15/2016. (Marino, Janine) (Entered: 04/15/2016)
  04/22/2016           107 Letter Regarding Additional Notice of Trial Evidence, 404(b) Evidence, and Disclosure
                           Pursuant to Brady v. Maryland as to Syed Imran Ahmed (Attachments: # 1 Exhibit)
                           (Buford, Frank) (Entered: 04/22/2016)
  05/13/2016           108 Letter to F. Turner Buford re trial exhibits as to Syed Imran Ahmed (Attachments: # 1
                           Defendant Syed Imran Ahmed Trial Exhibit List) (Fodeman, Morris) (Entered:
                           05/13/2016)
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                 16/37
6/22/2020          Case 1:20-cv-00706-DLC
                                       EasternDocument        223-4
                                              District of New York - LIVE Filed  08/12/20
                                                                          Database 1.2 (Revision Page
                                                                                                 1.2.0.6) 78 of 124


  05/13/2016           109 Letter re Transmission of Government Exhibits and 3500 Material as to Syed Imran
                           Ahmed (Buford, Frank) (Entered: 05/13/2016)
  05/17/2016                  NOTICE OF HEARING as to Syed Imran Ahmed: Jury selection will proceed, as
                              previously scheduled, on June 13, 2016 before Magistrate Judge Robert M. Levy.
                              Opening statements and presentation of evidence will commence on June 27, 2016 at
                              9:30 AM in Courtroom 4 A South before Chief Judge Dora Lizette Irizarry. (Carosella,
                              Christy) (Entered: 05/17/2016)
  05/18/2016           110 Letter to The Honorable Dora L. Irizarry respectfully requesting adjournment of in
                           limine motions as to Syed Imran Ahmed (Fodeman, Morris) (Entered: 05/18/2016)
  05/19/2016                  SCHEDULING ORDER as to Syed Imran Ahmed: Because the trial of this matter has
                              been adjourned to June 27, 2016 and the Court has granted the parties' joint request for an
                              extension of the motion in limine briefing schedule, the final pretrial conference
                              scheduled for June 2 is adjourned and is rescheduled for June 23, 2016 at 10:00 AM in
                              courtroom 4 A South. So Ordered by Chief Judge Dora Lizette Irizarry on 5/19/2016.
                              (Carosella, Christy) (Entered: 05/19/2016)
  05/19/2016           111 Letter to The Honorable Dora L. Irizarry respectfully requesting that Greg Andres be
                           permitted to appear on a pro bono basis as co-counsel in this matter as to Syed Imran
                           Ahmed (Fodeman, Morris) (Entered: 05/19/2016)
  05/19/2016                  ORDER as to Syed Imran Ahmed re 110 Letter -- The request is granted and the
                              proposed amended briefing schedule is approved. So Ordered by Chief Judge Dora
                              Lizette Irizarry on 5/19/2016. (Carosella, Christy) (Entered: 05/20/2016)
  05/22/2016                  ORDER as to Syed Imran Ahmed re 111 Letter -- The request is granted. Mr. Andres is
                              permitted to appear pro bono. So Ordered by Chief Judge Dora Lizette Irizarry on
                              5/22/2016. (Carosella, Christy) (Entered: 05/22/2016)
  05/23/2016           112 ORDER as to Syed Imran Ahmed -- Attached is the Court's draft jury instructions. A
                           WORD copy will be emailed to the parties by chambers. The government's red line
                           version shall be filed on June 6, 2016 and working off the government's red line version,
                           defendant's red line version shall be filed on June 20, 2016. The parties are reminded that
                           all edits must be made using WORD, Times New Roman, 14 point font. The parties are
                           reminded to email to chambers a copy of their WORD (not PDF) version of the proposed
                           charge to chambers along with two hard courtesy copies. The parties are also reminded
                           that they are not precluded from making additional requests to charge as the trial
                           progresses. SO ORDERED by Chief Judge Dora Lizette Irizarry on 5/23/2016. (Irizarry,
                           Dora) (Entered: 05/23/2016)
  05/24/2016           113 NOTICE OF ATTORNEY APPEARANCE: Sarah Breslow appearing for Syed Imran
                           Ahmed (Breslow, Sarah) (Entered: 05/24/2016)
  05/25/2016           114 NOTICE OF ATTORNEY APPEARANCE Debra Jaroslawicz appearing for USA.
                           (Jaroslawicz, Debra) (Entered: 05/25/2016)
  05/27/2016           115 NOTICE OF ATTORNEY APPEARANCE: Monica Ann Friedman appearing for Syed
                           Imran Ahmed (Friedman, Monica) (Entered: 05/27/2016)
  06/01/2016                  NOTICE as to Syed Imran Ahmed -- Jury selection is rescheduled for June 27, 2016. The
                              parties will be advised of the assigned magistrate judge by separate notice. (Carosella,
                              Christy) (Entered: 06/01/2016)
  06/01/2016           116 Letter re Discovery as to Syed Imran Ahmed (Buford, Frank) (Entered: 06/01/2016)
  06/02/2016                  NOTICE as to Syed Imran Ahmed -- Magistrate Judge Levy will preside over jury

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                 17/37
6/22/2020          Case 1:20-cv-00706-DLC EasternDocument        223-4
                                                 District of New York - LIVE Filed  08/12/20
                                                                             Database 1.2 (Revision Page
                                                                                                    1.2.0.6) 79 of 124

                          selection on June 27, 2016. (Carosella, Christy) (Entered: 06/02/2016)
  06/06/2016           117 Proposed Jury Instructions by USA as to Syed Imran Ahmed (Buford, Frank) (Entered:
                           06/06/2016)
  06/07/2016           118 Letter to The Honorable Dora L. Irizarry re ongoing issue regarding Dr. Ahmed's ability
                           to access the discovery materials produced by the Government as to Syed Imran Ahmed
                           (Attachments: # 1 Exhibit A) (Fodeman, Morris) (Entered: 06/07/2016)
  06/08/2016           119 Letter to The Honorable Robert M. Levy re proposed voir dire questions as to Syed Imran
                           Ahmed (Attachments: # 1 Exhibit A, # 2 Exhibit B) (Fodeman, Morris) (Entered:
                           06/08/2016)
  06/09/2016           120 Letter re Production of Supplemental 3500 Materials and Additional Discovery as to
                           Syed Imran Ahmed (Buford, Frank) (Entered: 06/09/2016)
  06/10/2016                  SCHEDULING ORDER as to Syed Imran Ahmed re 118 Letter -- This matter will be
                              addressed at a status conference on June 15, 2016 at 10:00 AM in Courtroom 4 A South.
                              A representative of MDC's Legal Department must appear. So Ordered by Chief Judge
                              Dora Lizette Irizarry on 6/10/2016. (Carosella, Christy) (Entered: 06/10/2016)
  06/10/2016           121 Letter re Supplemental Production of 3500 Material as to Syed Imran Ahmed (Buford,
                           Frank) (Entered: 06/10/2016)
  06/10/2016           122 Second MOTION in Limine by USA as to Syed Imran Ahmed. (Notopoulos, Patricia)
                           (Entered: 06/10/2016)
  06/10/2016           123 Supplemental MOTION in Limine to Second Motion in limine by USA as to Syed Imran
                           Ahmed. (Notopoulos, Patricia) (Entered: 06/10/2016)
  06/10/2016           124 MOTION in Limine Notice of Additional Motions in Limine to Preclude Evidence
                           Pursuant to Federal Rules of Evidence 403, 602, 701, 702 and 704 by Syed Imran
                           Ahmed. (Andres, Greg) (Entered: 06/10/2016)
  06/10/2016           125 MEMORANDUM in Support re 124 MOTION in Limine Notice of Additional Motions
                           in Limine to Preclude Evidence Pursuant to Federal Rules of Evidence 403, 602, 701,
                           702 and 704 (Attachments: # 1 Declaration Declaration of Greg D. Andres, # 2 Exhibit
                           A, # 3 Exhibit B, # 4 Exhibit C) (Andres, Greg) (Entered: 06/10/2016)
  06/15/2016                  Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Pretrial
                              Conference as to Syed Imran Ahmed held on 6/15/2016. Appearances: AUSA Turner
                              Buford; MDC Senior Legal Counsel Nicole McFarland; CJA attorney Morris Fodeman
                              with Greg Andres and Catherine Grealis for Syed Ahmed (present/in custody).
                              Conference held to address issues raised in Mr. Fodeman's letter, DE 118 . Issues
                              discussed on the record; Ms. McFarland to ensure the MDC procedures are followed and
                              implemented by the appropriate staff. Defense counsel's request to adjourn trial for two
                              weeks is granted. Jury selection is rescheduled for July 11, 2016; a different magistrate
                              judge may be assigned to preside over jury selection--parties will be notified. Defense
                              counsel shall update the Court on MDC issue at the June 27 conference; however, if there
                              continue to be problems, counsel shall notify the Court in advance so Ms. McFarland can
                              be present. Defendant's trial clothes shall be sent to MDC; defense counsel must provide
                              chambers with proposed order sufficiently in advance of trial. Defense counsel's request
                              to order minutes of this proceeding is granted. Pretrial Conference set for June 27, 2016
                              at 10:00 AM in Courtroom 4 A South before Chief Judge Dora Lizette Irizarry. Time
                              excluded (pending motion(s) in limine). (Court Reporter Lisa Schwam.) (Carosella,
                              Christy) (Entered: 06/15/2016)
  06/16/2016                  NOTICE as to Syed Imran Ahmed -- Magistrate Judge James Orenstein will preside over
                              jury selection on July 11, 2016. (Carosella, Christy) (Entered: 06/16/2016)
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                    18/37
6/22/2020          Case 1:20-cv-00706-DLC
                                       EasternDocument        223-4
                                              District of New York - LIVE Filed  08/12/20
                                                                          Database 1.2 (Revision Page
                                                                                                 1.2.0.6) 80 of 124


  06/17/2016           126 NOTICE OF ATTORNEY APPEARANCE Tanya Yvette Hill appearing for USA. (Hill,
                           Tanya) (Entered: 06/17/2016)
  06/17/2016           127 MEMORANDUM in Opposition re 122 Second MOTION in Limine (Attachments: # 1
                           Declaration of Greg D. Andres, # 2 Exhibit A to Andres Declaration) (Andres, Greg)
                           (Entered: 06/17/2016)
  06/17/2016           128 Letter dated June 17, 2016, to Judge Irizarry (To Be Filed Under Seal) as to Syed Imran
                           Ahmed (Andres, Greg) (Entered: 06/17/2016)
  06/17/2016           129 MEMORANDUM in Opposition re 124 MOTION in Limine Notice of Additional
                           Motions in Limine to Preclude Evidence Pursuant to Federal Rules of Evidence 403, 602,
                           701, 702 and 704 (Attachments: # 1 Exhibit, # 2 Exhibit) (Notopoulos, Patricia) (Entered:
                           06/17/2016)
  06/20/2016           130 Proposed Jury Instructions by Syed Imran Ahmed (Fodeman, Morris) (Entered:
                           06/20/2016)
  06/24/2016           131 Letter re Discovery and Supplemental 3500 Production as to Syed Imran Ahmed
                           (Buford, Frank) (Entered: 06/24/2016)
  06/24/2016           132 Letter re Authorization for Deposition as to Syed Imran Ahmed (Attachments: # 1
                           Exhibit) (Buford, Frank) (Entered: 06/24/2016)
  06/24/2016           133 ORDER granting in part and denying in part 91 Motion in Limine as to Syed Imran
                           Ahmed (1); granting 93 Motion in Limine as to Syed Imran Ahmed (1) -- For the reasons
                           set forth in the ATTACHED WRITTEN OPINION AND ORDER, the government's
                           motion is granted in its entirety. Defendant's motion is granted in part and denied in part,
                           as follows: (1) evidence of the wife's $1,000,000 wire transfer is admitted; (2) evidence
                           of Defendant's disproportionate billing is admitted partially; and (3) evidence that
                           Defendant's billing spiked in 2011 is admitted partially. SO ORDERED by Chief Judge
                           Dora Lizette Irizarry on 6/24/2016. (Irizarry, Dora) (Entered: 06/24/2016)
  06/27/2016                  Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry:Pretrial
                              Conference as to Syed Imran Ahmed held on 6/27/2016. Appearances: AUSAs Turner
                              Buford and Debra Jaroslawicz; CJA attorney Morris Fodeman with Greg Andres and
                              Catherine Grealis for defendant (present/in custody). Court will amend its recent order
                              on motion(s) in limine; details stated on the record. Government will e-mail courtroom
                              deputy (by Wednesday, 6/29) list of meds related to particular patient(s) for filing under
                              seal. Defense to respond to government's Rule 15 deposition motion by Wednesday, 6/29.
                              Mr. Fodeman updates Court about (1) defendant's access to trial materials at MDC; (2)
                              ability to meet with defendant at facility to prepare for trial. Court will raise
                              issues/concerns with CJA Committee. Parties should be prepared for opening statements
                              on Monday, 7/11 following jury selection; government should have at least one witness
                              available. Additional trial logistics discussed, including defendant's religious observation
                              vis-a-vis mid-day and lunch breaks. Defense counsel to provide clothing order at earliest
                              convenience, preferably one week before trial begins. (Court Reporter Sherry Bryant.)
                              (Carosella, Christy) (Entered: 06/27/2016)
  06/27/2016           134 SCHEDULING ORDER as to Syed Imran Ahmed --- This case has been referred to me
                           for purposes of selecting a trial jury, which I will do on July 11, 2016, beginning
                           promptly at 9:30 a.m. in courtroom 4A, South. I direct counsel for each party to submit,
                           no later than noon on July 5, 2016, any questions the party wishes me to ask of
                           prospective jurors during voir dire. Only questions specifically addressing the issues to be
                           tried should be submitted; routine questions are not necessary. I further direct each party
                           to include within its submission a list of the names of all persons, entities, and locations
                           that the party expects to be mentioned during the trial.The defendant's counsel is directed
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                   19/37
6/22/2020          Case 1:20-cv-00706-DLC   EasternDocument        223-4
                                                   District of New York - LIVE Filed  08/12/20
                                                                               Database 1.2 (Revision Page
                                                                                                      1.2.0.6) 81 of 124

                          to make arrangements no later than July 8, 2016, to insure that the defendant has
                          appropriate attire for all court proceedings and must arrive at the courthouse early enough
                          on July 11, 2016, to ensure that the defendant is dressed for court before the scheduled
                          start of jury selection at 9:30 a.m. Ordered by Magistrate Judge James Orenstein on
                          6/27/2016. (Guy, Alicia) (Entered: 06/27/2016)
  06/27/2016           135 Letter re: proposed order concerning Defendant's clothing for trial as to Syed Imran
                           Ahmed (Attachments: # 1 Ex. A) (Fodeman, Morris) (Entered: 06/27/2016)
  06/27/2016           136 Letter to Chief Judge Dora L. Irizarry from AUSA F. Turner Buford as to Syed Imran
                           Ahmed, providing list of current medications for the beneficiary described in the
                           governments letter dated June 24, 2016. (Attachments: # 1 Exhibit Medication List)
                           (Carosella, Christy) (Entered: 06/28/2016)
  06/29/2016           137 ORDER as to Syed Imran Ahmed regarding clothing for trial. So Ordered by Chief Judge
                           Dora Lizette Irizarry on 6/28/2016. (Carosella, Christy) (Entered: 06/29/2016)
  06/29/2016           138 Letter to The Honorable Dora L. Irizarry responding to 132 Letter re Authorization for
                           Deposition as to Syed Imran Ahmed (Fodeman, Morris) (Entered: 06/29/2016)
  06/29/2016           139 Letter Requesting permission to bring electronic devices into the Courthouse as to Syed
                           Imran Ahmed (Andres, Greg) (Entered: 06/29/2016)
  06/30/2016           140 Letter re Giglio Disclosures as to Syed Imran Ahmed (Buford, Frank) (Entered:
                           06/30/2016)
  06/30/2016                  ORDER as to Syed Imran Ahmed re 139 Letter and Re: DE 138 Defense Objection to
                              Deposition - The request that trial counsel and their trial team (members from both law
                              firms involved) be permitted to bring to the courtroom during trial certain electronic
                              equipment is granted in part and denied in part. The trial team is permitted to bring their
                              laptop computers. Attorneys, of course, are always permitted to bring their cellular
                              devices with them to the courtrooms. However, as to a printer, wireless hotspots,
                              necessary electrical equipment to connect them and that support staff be permitted to
                              bring their cellular devices, these requests are denied without prejudice. The Court needs
                              to know what the justification is for the use of so much equipment and personnel when
                              defendant is already represented by three attorneys. The use of noisy printers and people
                              popping up to retrieve documents has the potential for being disruptive. Moreover, it is
                              not clear how much "support staff" defense counsel intends to bring, who they are or
                              what their role is. The Court has tried similarly complex, paper intensive cases in the past
                              without the need for so much personnel or equipment. Finally, it has come to the Court's
                              attention that the parties were trying to schedule the Rule 15 deposition for tomorrow but
                              could not agree on a mutually convenient time. This comes as a surprise to the Court
                              given defendant's objection to the taking of the deposition. See Docket Entry # 138.
                              Defendant shall notify the Court NO LATER THAN NOON TOMORROW, JULY 1,
                              2016, whether he still objects to the taking of the deposition or whether the issue is moot.
                              SO ORDERED by Chief Judge Dora Lizette Irizarry on 6/30/2016. (Irizarry, Dora)
                              (Entered: 06/30/2016)
  06/30/2016           141 Letter re Summary of Expert Opinion as to Syed Imran Ahmed (Buford, Frank) (Entered:
                           06/30/2016)
  07/01/2016           142 Letter regarding Rule 15 depostion as to Syed Imran Ahmed (Notopoulos, Patricia)
                           (Entered: 07/01/2016)
  07/01/2016           143 Letter to The Honorable Dora L. Irizarry regarding the Government's Rule 15 Motion
                           and use of electronic equipment during trial as to Syed Imran Ahmed (Fodeman, Morris)
                           (Entered: 07/01/2016)

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                   20/37
6/22/2020    Case 1:20-cv-00706-DLC  EasternDocument        223-4
                                            District of New York - LIVE Filed  08/12/20
                                                                        Database 1.2 (Revision Page
                                                                                               1.2.0.6) 82 of 124

  07/01/2016   144 AMENDED ORDER as to Syed Imran Ahmed -- The ATTACHED WRITTEN
                    AMENDED OPINION AND ORDER modifies and supersedes the Opinion and Order
                    issued on June 24, 2016 that addressed the parties' first set of motions in limine. The
                    Amended Opinion and Order is based upon the government's representations and the
                    Court's discussions with the parties at the June 27, 2016 Pretrial Conference. The Court's
                    rulings on the first set of motions in limine remain unchanged, but are clarified. SO
                    ORDERED by Chief Judge Dora Lizette Irizarry on 7/1/2016. (Irizarry, Dora) (Entered:
                    07/01/2016)
  07/01/2016                  ORDER as to Syed Imran Ahmed re 143 as to Use of Electronic Equipment in the
                              Courtroom -- In response to the Court's June 30, 2016 Order requesting clarification as to
                              the need for so much electronic equipment and the number of staff in the defense team
                              that would be affected by the Court's order, defense counsel responded only that the
                              equipment was not intended to be used in the courtroom itself and its use would not
                              disrupt the trial. However, counsel did not address the Court's other inquiries,
                              specifically: (1) what is the justification for the use of so much equipment and personnel
                              when defendant is already represented by five attorneys (according to the docket); and (2)
                              how much "support staff" defense counsel intends to bring. As noted by the Court in
                              yesterday's Order, the Court has tried similarly complex, paper intensive cases in the past
                              without the need for so much personnel or equipment. Defendant is directed to respond to
                              the Court's inquiry by 3:00 PM Tuesday, July 5, 2016. SO ORDERED by Chief Judge
                              Dora Lizette Irizarry on 7/1/2016. (Irizarry, Dora) (Entered: 07/01/2016)
  07/01/2016           145 ORDER granting 122 Motion in Limine as to Syed Imran Ahmed (1); granting 123
                           Motion in Limine as to Syed Imran Ahmed (1); granting in part and denying in part 124
                           Motion in Limine as to Syed Imran Ahmed (1) - For the reasons set forth in the
                           ATTACHED WRITTEN OPINION AND ORDER, the government's second motion in
                           limine is granted. Defendant's second motion in limine is granted to the extent that the
                           government is precluded from arguing that "taxpayers" are victims of Defendant's fraud
                           or referring to "taxpayers" when describing Medicare, and otherwise is denied. SO
                           ORDERED by Chief Judge Dora Lizette Irizarry on 7/1/2016. (Irizarry, Dora) (Entered:
                           07/01/2016)
  07/01/2016           146 ORDER as to Syed Imran Ahmed re 132 Letter Requesting Leave to Conduct a Rule 15
                           Deposition -=- For the reasons set forth in the ATTACHED WRITTEN
                           MEMORANDUM AND ORDER, the government's motion for leave to conduct a Rule
                           15 deposition is granted. SO ORDERED by Chief Judge Dora Lizette Irizarry on
                           7/1/2016. (Irizarry, Dora) (Entered: 07/01/2016)
  07/04/2016           147 Letter re Transmittal of Government's Proposed Witness List as to Syed Imran Ahmed
                           (Buford, Frank) (Entered: 07/04/2016)
  07/05/2016                  SCHEDULING ORDER as to Syed Imran Ahmed -- A Status Conference is scheduled
                              for July 6, 2016 at 3:30 PM in Courtroom 4 A South to address the issues concerning
                              electronic equipment in the courtroom during trial. So Ordered by Chief Judge Dora
                              Lizette Irizarry on 7/5/2016. (Carosella, Christy) (Entered: 07/05/2016)
  07/05/2016           148 Letter to Chief Judge Irizarry from Greg D. Andres dated 7/5/16 in Response to the
                           Court's Orders of June 30, 2016 and July 1, 2016 as to Syed Imran Ahmed (Andres,
                           Greg) (Entered: 07/05/2016)
  07/05/2016           149 Letter re Submission of Government's Proposed Voir Dire and Joint Submission of People
                           and Places Likely to Arise at Trial as to Syed Imran Ahmed (Attachments: # 1 Exhibit)
                           (Buford, Frank) (Entered: 07/05/2016)
  07/05/2016           150 Letter to The Honorable James Orenstein re jury selection questions as to Syed Imran
                           Ahmed (Fodeman, Morris) (Entered: 07/05/2016)
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                 21/37
6/22/2020    Case 1:20-cv-00706-DLCEasternDocument        223-4
                                          District of New York - LIVE Filed  08/12/20
                                                                      Database 1.2 (Revision Page
                                                                                             1.2.0.6) 83 of 124

  07/05/2016   151 Letter In Response to the Court's Order Dated July 5, 2016 as to Syed Imran Ahmed
                    (Andres, Greg) (Entered: 07/05/2016)
  07/05/2016                  ORDER as to Syed Imran Ahmed re 151 Letter -- Defense Counsel Greg Andres is
                              excused from appearing at the pretrial conference scheduled for tomorrow afternoon.
                              Defendant's appearance also is waived. The matters to be discussed are purely
                              administrative and logistical. SO ORDERED by Chief Judge Dora Lizette Irizarry on
                              7/5/2016. (Irizarry, Dora) (Entered: 07/05/2016)
  07/05/2016           152 Letter re Production of Certain Revised Exhibits and Supplemental 3500 Material as to
                           Syed Imran Ahmed (Buford, Frank) (Entered: 07/05/2016)
  07/06/2016           153 NOTICE OF ATTORNEY APPEARANCE Karin K. Orenstein appearing for USA.
                           (Orenstein, Karin) (Entered: 07/06/2016)
  07/06/2016                  NOTICE as to Syed Imran Ahmed -- Due to a conflict, jury selection has been reassigned
                              to Magistrate Judge Steven M. Gold. (Carosella, Christy) (Entered: 07/06/2016)
  07/06/2016           154 ORDER as to Syed Imran Ahmed --- To avoid any appearance of impropriety, pursuant to
                           28 U.S.C. § 455(a), I recuse myself. Ordered by Magistrate Judge James Orenstein on
                           7/6/2016. (Guy, Alicia) (Entered: 07/06/2016)
  07/06/2016           155 Proposed Jury Instructions by USA as to Syed Imran Ahmed (Orenstein, Karin) (Entered:
                           07/06/2016)
  07/06/2016                  Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry:Pretrial
                              Conference as to Syed Imran Ahmed held on 7/6/2016. Appearances: AUSAs Turner
                              Buford, Debra Jaroslawicz, and Patricia Notopoulos; CJA attorney Morris Fodeman
                              with Catherine Grealis and Sara Breslow for Syed Ahmed (not present/in custody). Mr.
                              Andres was excused from this appearance. Mr. Ahmed's appearance has been waived.
                              Conference held to discuss trial procedures, specifically request by counsel for electronic
                              equipment; details stated. Defense counsel will submit proposed order for the Court's
                              signature. Government advises that, in the event of conviction, forfeiture AUSA will join
                              the case. Government further advises that case agent may not be available during the
                              week of July 18 for personal reasons; request for 2nd case agent to be present in the
                              courtroom (details stated) is granted. Issues relating to witnesses' privacy discussed. Any
                              issues that may arise during the Rule 15 deposition, scheduled for July 7, shall be
                              addressed by Chief Judge Irizarry. (Court Reporter Angela Grant.) (Carosella, Christy)
                              (Entered: 07/07/2016)
  07/07/2016           156 Letter to The Honorable Dora L. Irizarry concerning the use of electronic equipment at
                           trial as to Syed Imran Ahmed (Attachments: # 1 Exhibit A) (Fodeman, Morris) (Entered:
                           07/07/2016)
  07/07/2016           157 Letter re Revised Exhibits and Supplemental 3500 Production as to Syed Imran Ahmed
                           (Buford, Frank) (Entered: 07/07/2016)
  07/07/2016           158 ENDORSED ORDER ON DOCUMENT #156 as to Syed Imran Ahmed: Defense Attys
                           Morris Fodeman, Greg Andres, Catherine Grealis, Sarah Breslow, and Monica Friedman
                           are permitted to bring a laptop computer into the Courthouse for the duration of the trial.
                           Defense counsel from Wilson Sonsini Goodrich & Rosati PC and Davis Polk & Wardwell
                           LLP are permitted to bring one printer and one hotspot device into the Courthouse for use
                           during trial. Paralegal Daniel Duhaime from Davis Polk & Wardwell LLP is permitted to
                           bring a cellular device into the Courthouse for the duration of trial. (Ordered by Chief
                           Judge Dora Lizette Irizarry on 7/7/2016) (Galeano, Sonia) (Entered: 07/08/2016)
  07/08/2016           159 Letter to F. Turner Buford enclosing amended trial exhibit list as to Syed Imran Ahmed
                           (Fodeman, Morris) (Entered: 07/08/2016)
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                  22/37
6/22/2020    Case 1:20-cv-00706-DLC
                                  EasternDocument        223-4
                                         District of New York - LIVE Filed  08/12/20
                                                                     Database 1.2 (Revision Page
                                                                                            1.2.0.6) 84 of 124

  07/08/2016   160 MOTION for Bill of Particulars for Forfeiture of Property dated July 8, 2016 by USA as
                    to Syed Imran Ahmed. (Orenstein, Karin) (Entered: 07/08/2016)
  07/11/2016           161 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Jury Trial as
                           to Syed Imran Ahmed held on 7/11/2016. See document for appearances. Jury selected
                           by Magistrate Judge Gold. Jurors sworn and given preliminary instructions. Opening
                           statements scheduled for July 12, 2016 at 9:30 AM in courtroom 4 A South. Additional
                           scheduling, legal, and housekeeping issues discussed after jury dismissed for the day.
                           (Court Reporter Georgette Betts.) (Carosella, Christy) (Entered: 07/11/2016)
  07/11/2016           163 Minute Entry for proceedings held before Magistrate Judge Steven M. Gold: Jury
                           Selection as to Syed Imran Ahmed held on 7/11/2016. A.U.S.A Frank Buford and
                           Patricia E Notopoulos present for Government. Attorney Morris J. Fodeman and
                           Attorney Greg Andres present for Defendant. (Court Reporter Joshua Edwards.)
                           (Basnight, Jasmine) Modified on 7/18/2016 (Carosella, Christy). (Entered: 07/13/2016)
  07/12/2016                  ORDER terminating 160 Motion for Bill of Particulars as to Syed Imran Ahmed (1) --
                              This document was improperly filed as a motion. It is not a motion but rather the
                              government's bill of particulars as it relates to forfeiture. SO ORDERED by Chief Judge
                              Dora Lizette Irizarry on 7/12/2016. (Irizarry, Dora) (Entered: 07/12/2016)
  07/12/2016           162 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Jury Trial as
                           to Syed Imran Ahmed held on 7/12/2016. See attachment for appearances and additional
                           details. Witnesses called: Vitina Varrone, James Bavoso, and Mohammed Islam. Jury
                           Trial continued to July 13, 2016 at 9:30 AM in Courtroom 4 A South before Chief Judge
                           Dora Lizette Irizarry. (Court Reporter Georgette Betts.) (Carosella, Christy) (Entered:
                           07/12/2016)
  07/13/2016           164 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry:Jury Trial as
                           to Syed Imran Ahmed held on 7/13/2016. See document for appearances and additional
                           information. Witnesses called: Lori Basilice, Evon Blackwood, Dr. Frank L. Ross. Jury
                           Trial continued to July 14, 2016 at 9:30 AM in Courtroom 4 A South before Chief Judge
                           Dora Lizette Irizarry. (Court Reporter Georgette Betts.) (Carosella, Christy) (Entered:
                           07/13/2016)
  07/14/2016           165 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry:Jury Trial as
                           to Syed Imran Ahmed held on 7/14/2016. See document for appearances and additional
                           information. Witness Dr. Frank L. Ross (continued from previous day). Jury Trial
                           continued to July 18, 2016 at 9:15 AM in Courtroom 4 A South before Chief Judge Dora
                           Lizette Irizarry (jurors returning at 9:30 AM). (Court Reporter Georgette Betts.)
                           (Carosella, Christy) (Entered: 07/14/2016)
  07/16/2016           166 Letter regarding Giglio disclosure as to Syed Imran Ahmed (Notopoulos, Patricia)
                           (Entered: 07/16/2016)
  07/18/2016           167 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Jury Trial as
                           to Syed Imran Ahmed held on July 18, 2016. See document for appearances and
                           additional information. Witnesses: Dr. Ross (continued from July 14), Mary Donovan,
                           Joanne deJong, Syed Rehan Ahmed. Jury Trial continued to July 19, 2016 at 9:30 AM in
                           Courtroom 4 A South before Chief Judge Dora Lizette Irizarry. (Court Reporter Joshua
                           Edwards.) (Carosella, Christy) (Entered: 07/18/2016)
  07/19/2016           168 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Jury Trial as
                           to Syed Imran Ahmed held on July 19, 2016. See document for appearances and
                           additional information. Witnesses: Syed Rehan Ahmed (continued from yesterday),
                           Elisabeth Jancaitis, Susan Albano, and Patsy Rollins. Jury Trial continued to July 20,


https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                               23/37
6/22/2020          Case 1:20-cv-00706-DLCEasternDocument        223-4
                                                District of New York - LIVE Filed  08/12/20
                                                                            Database 1.2 (Revision Page
                                                                                                   1.2.0.6) 85 of 124

                          2016 at 9:30 AM in Courtroom 4 A South before Chief Judge Dora Lizette Irizarry.
                          (Court Reporter Joshua Edwards.) (Carosella, Christy) (Entered: 07/19/2016)
  07/20/2016           169 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Jury Trial as
                           to Syed Imran Ahmed held on July 20, 2016. See document for appearances and
                           additional information. Witnesses: Patsy Rollins (continued from yesterday), Jennifer
                           Reminick. Video of Rule 15 deposition of Elwood Verity played; limiting instruction
                           given to jury. Jury Trial continued to July 21, 2016 at 9:30 AM in Courtroom 4 A South
                           before Chief Judge Dora Lizette Irizarry. (Court Reporter Joshua Edwards.) (Carosella,
                           Christy) (Entered: 07/20/2016)
  07/21/2016           170 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Jury Trial as
                           to Syed Imran Ahmed held on July 21, 2016. See document for appearances and
                           additional information. Witnesses: Jennifer Reminick (continued from yesterday),
                           Jacqueline Doyle, Joyce Sorger, Roberta Dixon. Jury Trial continued to July 25, 2016 at
                           9:30 AM in Courtroom 4 A South before Chief Judge Dora Lizette Irizarry. (Court
                           Reporter Joshua Edwards.) (Carosella, Christy) (Entered: 07/21/2016)
  07/22/2016                  ORDER as to Syed Imran Ahmed re 155 Proposed Jury Instructions filed by USA --
                              Defendant is directed to file its proposed forfeiture jury instruction by NO LATER
                              THAN 11:00 PM, TUESDAY, JULY 26, 2016. Defendant shall provide a red-line version
                              of the government's proposed forfeiture jury instructions. See Docket Entry #155. The
                              government advised chambers on 7/21/16 that it had discovered some minor errors in
                              their filed draft. There is no need for the government to make those minor corrections at
                              this time. Defendant shall provide two hard courtesy copies of his red-line version to the
                              Court by 9:30 AM Wednesday, July 27, 2016. SO ORDERED by Chief Judge Dora
                              Lizette Irizarry on 7/22/2016. (Irizarry, Dora) (Entered: 07/22/2016)
  07/25/2016           171 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Jury Trial as
                           to Syed Imran Ahmed held on July 25, 2016. See document for appearances and
                           additional information. Witnesses: Roberta Dixon (continued from July 21), Joseph
                           Giambalvo. Jury Trial continued to July 26, 2016 at 9:15 AM in Courtroom 4 A South
                           before Chief Judge Dora Lizette Irizarry (jurors returning at 9:30 AM). (Court Reporter
                           Anthony Frisolone.) (Carosella, Christy) (Entered: 07/25/2016)
  07/26/2016           172 Letter re Supplemental Citations to Government's Proposed Revisions to Jury
                           Instructions as to Syed Imran Ahmed (Buford, Frank) (Entered: 07/26/2016)
  07/26/2016           173 Letter Regarding The Production of Discovery Material as to Syed Imran Ahmed
                           (Andres, Greg) (Entered: 07/26/2016)
  07/26/2016           174 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Jury Trial as
                           to Syed Imran Ahmed held on July 26, 2016. See document for appearances and
                           additional information. Witnesses: Dr. Mary Ann Bilotti (called out of order for
                           scheduling reasons), Joseph Giambalvo (continued from July 25). Charge conference
                           held at end of day. Jury Trial continued to July 27, 2016 at 9:30 AM in Courtroom 4 A
                           South before Chief Judge Dora Lizette Irizarry. (Court Reporter Anthony Frisolone.)
                           (Carosella, Christy) (Entered: 07/27/2016)
  07/27/2016           175 Letter regarding defendant's proposed edits to the government's proposed requests to
                           charge in a criminal forfeiture proceedings as to Syed Imran Ahmed (Attachments: # 1
                           Defendant's Proposed Edits) (Fodeman, Morris) (Entered: 07/27/2016)
  07/27/2016           176 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Jury Trial as
                           to Syed Imran Ahmed held on July 27, 2016. See document for appearances and
                           additional information. Witnesses: Joseph Cincotta, Dr. John Reilly, Dr. Gregory Zito.
                           Government and defense rest. Jury Trial continued to July 28, 2016 at 9:30 AM in

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                   24/37
6/22/2020          Case 1:20-cv-00706-DLC EasternDocument        223-4
                                                 District of New York - LIVE Filed  08/12/20
                                                                             Database 1.2 (Revision Page
                                                                                                    1.2.0.6) 86 of 124

                          Courtroom 4 A South before Chief Judge Dora Lizette Irizarry. (Court Reporter Anthony
                          Frisolone.) (Carosella, Christy) (Entered: 07/27/2016)
  07/27/2016           177 ORDER as to Syed Imran Ahmed -- Attached are the Court's Final Jury Instructions. The
                           parties are reminded to review them carefully prior to commencing tomorrow's
                           proceedings for any final objections or requests to charge. SO ORDERED by Chief Judge
                           Dora Lizette Irizarry on 7/27/2016. (Irizarry, Dora) (Entered: 07/27/2016)
  07/28/2016           178 Letter Regarding The Production of Franklin Hospital Discovery Material as to Syed
                           Imran Ahmed (Andres, Greg) (Entered: 07/28/2016)
  07/28/2016           179 Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Jury Trial as
                           to Syed Imran Ahmed held on July 28, 2016. See document for appearances. Defense
                           rests. Summations: Government by Mr. Buford; Defendant by Mr. Andres; Rebuttal by
                           Ms. Jaroslowicz. Jury charged, U.S. Marshal sworn, and deliberation held. Verdict
                           reached: GUILTY as to all counts (1-6) of indictment. Jury polled. Defendant waives
                           right to have jury determine issue of forfeiture; issue to be decided by the Court.
                           Forfeiture hearing scheduled for August 1, 2016 at 10:00 AM in courtroom 4 A South.
                           Defendant's Rule 29 and/or 32 motion(s) due by Sept. 9, 2016; Government response due
                           by Oct. 14, 2016; defendant's reply due by Oct. 28, 2016. Oral argument set for
                           November 18, 2016 at 10:00 AM in courtroom 4 A South. Court will alert parties in
                           advance as to any issues requiring specific focus, or if oral argument is not needed.
                           (Court Reporter Anthony Frisolone.) (Carosella, Christy) (Entered: 07/29/2016)
  07/28/2016           180 JURY VERDICT/Court's Exhibit 1 as to Syed Imran Ahmed (1): Guilty on Counts 1,2-4,
                           5-6. (Carosella, Christy). Modified on 8/1/2016. (Layne, Monique). (Entered:
                           07/29/2016)
  07/28/2016           181 COURT EXHIBIT LIST (trial) as to Syed Imran Ahmed (actual exhibits not scanned;
                           filed in hard copy with Clerk's Office). (Carosella, Christy) (Entered: 07/29/2016)
  07/29/2016           182 Jury Notes/Court's Exhibit #'s 3,6,7,8,10,13,14 as to Syed Imran Ahmed (Carosella,
                           Christy). Modified on 8/1/2016 (Layne, Monique). (Entered: 07/29/2016)
  07/29/2016           183 Jury Charge/Court's Exhibit #2 as to Syed Imran Ahmed. (Layne, Monique) (Entered:
                           08/01/2016)
  07/29/2016           184 Court's Exhibit #4 as to Syed Imran Ahmed. (Layne, Monique) (Entered: 08/01/2016)
  07/29/2016           185 Court's Exhibit #5 as to Syed Imran Ahmed. (Layne, Monique) (Entered: 08/01/2016)
  07/29/2016           186 Court's Exhibit #9 as to Syed Imran Ahmed. (Layne, Monique) (Entered: 08/01/2016)
  07/29/2016           187 Court's Exhibit # 12 as to Syed Imran Ahmed. (Layne, Monique) (Entered: 08/01/2016)
  07/29/2016           188 Court's Exhibit 11A (Transcript of Trial dtd. 7/18/16 pgs. 698, 833-928) as to Syed Imran
                           Ahmed. (Layne, Monique) (Entered: 08/03/2016)
  07/29/2016           189 Court's Exhibit 11B (Transcript of Trial dtd. 7/19/16 pgs. 937, 945-1039) as to Syed
                           Imran Ahmed. (Layne, Monique) (Entered: 08/03/2016)
  08/01/2016                  Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry: Forfeiture
                              Hearing as to Syed Imran Ahmed held on August 1, 2016. Appearances: AUSAs Karin
                              Orenstein, F. Turner Buford, Patricia Notopoulos, and Debra Jaroslowicz; CJA attorney
                              Morris Fodeman with Catherine Grealis, Sarah Breslow, and Monica Friedman for Syed
                              Imran Ahmed (present/in custody). Witnesses: Joseph Cincotta and Joseph Giambalvo.
                              Court requires additional briefing: Government's submission due by Aug. 22, 2016;
                              Defendant's submission due by Sept. 19, 2016; Government's reply due by Oct. 7, 2016.
                              Oral argument (or conference re decision on motion) set for October 24, 2016 at 2:00 PM

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                               25/37
6/22/2020          Case 1:20-cv-00706-DLC EasternDocument        223-4
                                                 District of New York - LIVE Filed  08/12/20
                                                                             Database 1.2 (Revision Page
                                                                                                    1.2.0.6) 87 of 124

                          in Courtroom 4 A South before Chief Judge Dora Lizette Irizarry. Court will alert parties
                          in advance as to which issues to focus on for o/a or if o/a is not needed. (Court Reporter
                          Joshua Edwards.) (Carosella, Christy) (Entered: 08/03/2016)
  08/05/2016           190 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on July 25 to 28, 2014, before Judge Irizarry. Court Reporter/Transcriber
                           Anthony D. Frisolone, Telephone number 718-613-2487. Email address:
                           AFrisolone@aol.com. Transcript may be viewed at the court public terminal or purchased
                           through the Court Reporter/Transcriber before the deadline for Release of Transcript
                           Restriction. After that date it may be obtained through PACER.File redaction request
                           using event "Redaction Request - Transcript" located under "Other Filings - Other
                           Documents". Redaction Request due 8/26/2016. Redacted Transcript Deadline set for
                           9/5/2016. Release of Transcript Restriction set for 11/3/2016. (Attachments: # 1
                           Transcript, # 2 Transcript, # 3 Transcript) (Frisolone, Anthony) (Entered: 08/05/2016)
  08/09/2016           191 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on July 11, 2016, before Judge Dora L. Irizarry. Court Reporter/Transcriber
                           Georgette K. Betts, Telephone number (718)804-2777. Email address:
                           georgetteb25@gmail.com. Transcript may be viewed at the court public terminal or
                           purchased through the Court Reporter/Transcriber before the deadline for Release of
                           Transcript Restriction. After that date it may be obtained through PACER.File redaction
                           request using event "Redaction Request - Transcript" located under "Other Filings - Other
                           Documents". Redaction Request due 8/30/2016. Redacted Transcript Deadline set for
                           9/9/2016. Release of Transcript Restriction set for 11/7/2016. (Betts, Georgette) (Entered:
                           08/09/2016)
  08/09/2016           192 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on July 12, 2016, before Judge Dora L. Irizarry. Court Reporter/Transcriber
                           Georgette K. Betts, Telephone number (718)804-2777. Email address:
                           georgetteb25@gmail.com. Transcript may be viewed at the court public terminal or
                           purchased through the Court Reporter/Transcriber before the deadline for Release of
                           Transcript Restriction. After that date it may be obtained through PACER.File redaction
                           request using event "Redaction Request - Transcript" located under "Other Filings - Other
                           Documents". Redaction Request due 8/30/2016. Redacted Transcript Deadline set for
                           9/9/2016. Release of Transcript Restriction set for 11/7/2016. (Betts, Georgette) (Entered:
                           08/09/2016)
  08/09/2016           193 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on July 13, 2016, before Judge Dora L. Irizarry. Court Reporter/Transcriber
                           Georgette K. Betts, Telephone number (718)804-2777. Email address:
                           georgetteb25@gmail.com. Transcript may be viewed at the court public terminal or
                           purchased through the Court Reporter/Transcriber before the deadline for Release of
                           Transcript Restriction. After that date it may be obtained through PACER.File redaction
                           request using event "Redaction Request - Transcript" located under "Other Filings - Other
                           Documents". Redaction Request due 8/30/2016. Redacted Transcript Deadline set for
                           9/9/2016. Release of Transcript Restriction set for 11/7/2016. (Betts, Georgette) (Entered:
                           08/09/2016)
  08/09/2016           194 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on July 14, 2016, before Judge Dora L. Irizarry. Court Reporter/Transcriber
                           Georgette K. Betts, Telephone number (718)804-2777. Email address:
                           georgetteb25@gmail.com. Transcript may be viewed at the court public terminal or
                           purchased through the Court Reporter/Transcriber before the deadline for Release of
                           Transcript Restriction. After that date it may be obtained through PACER.File redaction
                           request using event "Redaction Request - Transcript" located under "Other Filings - Other
                           Documents". Redaction Request due 8/30/2016. Redacted Transcript Deadline set for
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                               26/37
6/22/2020          Case 1:20-cv-00706-DLCEasternDocument        223-4
                                                District of New York - LIVE Filed  08/12/20
                                                                            Database 1.2 (Revision Page
                                                                                                   1.2.0.6) 88 of 124

                          9/9/2016. Release of Transcript Restriction set for 11/7/2016. (Betts, Georgette) (Entered:
                          08/09/2016)
  08/10/2016           195 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on 7/18/2016, before Judge Dora Irizarri. Court Reporter/Transcriber Joshua
                           B. Edwards. Email address: joshuabedwards1980@gmail.com. Transcript may be viewed
                           at the court public terminal or purchased through the Court Reporter/Transcriber before
                           the deadline for Release of Transcript Restriction. After that date it may be obtained
                           through PACER.File redaction request using event "Redaction Request - Transcript"
                           located under "Other Filings - Other Documents". Redaction Request due 8/31/2016.
                           Redacted Transcript Deadline set for 9/12/2016. Release of Transcript Restriction set for
                           11/8/2016. (Edwards, Joshua) (Entered: 08/10/2016)
  08/10/2016           196 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on 7/19/2016, before Judge Dora Irizarri. Court Reporter/Transcriber Joshua
                           B. Edwards. Email address: joshuabedwards1980@gmail.com. Transcript may be viewed
                           at the court public terminal or purchased through the Court Reporter/Transcriber before
                           the deadline for Release of Transcript Restriction. After that date it may be obtained
                           through PACER.File redaction request using event "Redaction Request - Transcript"
                           located under "Other Filings - Other Documents". Redaction Request due 8/31/2016.
                           Redacted Transcript Deadline set for 9/12/2016. Release of Transcript Restriction set for
                           11/8/2016. (Edwards, Joshua) (Entered: 08/10/2016)
  08/10/2016           197 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on 7/20/2016, before Judge Dora Irizarri. Court Reporter/Transcriber Joshua
                           B. Edwards. Email address: joshuabedwards1980@gmail.com. Transcript may be viewed
                           at the court public terminal or purchased through the Court Reporter/Transcriber before
                           the deadline for Release of Transcript Restriction. After that date it may be obtained
                           through PACER.File redaction request using event "Redaction Request - Transcript"
                           located under "Other Filings - Other Documents". Redaction Request due 8/31/2016.
                           Redacted Transcript Deadline set for 9/12/2016. Release of Transcript Restriction set for
                           11/8/2016. (Edwards, Joshua) (Entered: 08/10/2016)
  08/10/2016           198 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on 7/21/2016, before Judge Dora Irizarri. Court Reporter/Transcriber Joshua
                           B. Edwards. Email address: joshuabedwards1980@gmail.com. Transcript may be viewed
                           at the court public terminal or purchased through the Court Reporter/Transcriber before
                           the deadline for Release of Transcript Restriction. After that date it may be obtained
                           through PACER.File redaction request using event "Redaction Request - Transcript"
                           located under "Other Filings - Other Documents". Redaction Request due 8/31/2016.
                           Redacted Transcript Deadline set for 9/12/2016. Release of Transcript Restriction set for
                           11/8/2016. (Edwards, Joshua) (Entered: 08/10/2016)
  08/10/2016           199 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on 8/1/2016, before Judge Dora Irizarri. Court Reporter/Transcriber Joshua
                           B. Edwards. Email address: joshuabedwards1980@gmail.com. Transcript may be viewed
                           at the court public terminal or purchased through the Court Reporter/Transcriber before
                           the deadline for Release of Transcript Restriction. After that date it may be obtained
                           through PACER.File redaction request using event "Redaction Request - Transcript"
                           located under "Other Filings - Other Documents". Redaction Request due 8/31/2016.
                           Redacted Transcript Deadline set for 9/12/2016. Release of Transcript Restriction set for
                           11/8/2016. (Edwards, Joshua) (Entered: 08/10/2016)
  08/16/2016           200 Letter requesting extension as to Syed Imran Ahmed (Orenstein, Karin) (Entered:
                           08/16/2016)
  08/17/2016           201 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                              27/37
6/22/2020          Case 1:20-cv-00706-DLC EasternDocument        223-4
                                                 District of New York - LIVE Filed  08/12/20
                                                                             Database 1.2 (Revision Page
                                                                                                    1.2.0.6) 89 of 124

                          Ahmed held on 06-15-2016, before Judge Irizarry. Court Reporter/Transcriber Lisa
                          Schwam, Telephone number 718-613-2268. Email address: LisaSchwam@aol.com.
                          Transcript may be viewed at the court public terminal or purchased through the Court
                          Reporter/Transcriber before the deadline for Release of Transcript Restriction. After that
                          date it may be obtained through PACER.File redaction request using event "Redaction
                          Request - Transcript" located under "Other Filings - Other Documents". Redaction
                          Request due 9/7/2016. Redacted Transcript Deadline set for 9/19/2016. Release of
                          Transcript Restriction set for 11/15/2016. (Schwam, Lisa) (Entered: 08/17/2016)
  08/19/2016                  ORDER as to Syed Imran Ahmed re 200 Letter -- The request is granted and the
                              amended briefing schedule is adopted. Government's memorandum of law is due by Sept.
                              9, 2016; defendant's response is due Oct. 7, 2016; government's reply is due by Oct. 25,
                              2016. Oral argument on defendant's Rule 29 and/or 32 motion(s) was previously
                              scheduled for November 18, 2016 at 10:00 AM. If needed, oral argument as to forfeiture
                              will also be heard that day. So Ordered by Chief Judge Dora Lizette Irizarry on
                              8/19/2016. (Carosella, Christy) (Entered: 08/19/2016)
  08/31/2016           202 MOTION for Leave to File Excess Pages by USA as to Syed Imran Ahmed. (Orenstein,
                           Karin) (Entered: 08/31/2016)
  09/01/2016                  ORDER granting 202 Motion for Leave to File Excess Pages as to Syed Imran Ahmed
                              (1) -- On defendant's consent, the government's request for leave to file an oversized brief
                              of 30 pages is granted. Should defendant determine that he requires a similarly sized brief
                              to respond to the government, defendant my do so. The parties are reminded to provide to
                              chambers two hard courtesy copies of their filings, immediately upon filing. SO
                              ORDERED by Chief Judge Dora Lizette Irizarry on 9/1/2016. (Irizarry, Dora) (Entered:
                              09/01/2016)
  09/09/2016           203 MOTION for Forfeiture of Property and Forfeiture Money Judgment by USA as to Syed
                           Imran Ahmed. (Attachments: # 1 Exhibit A (Proposed Preliminary Order of Forfeiture), #
                           2 Exhibit B, # 3 Exhibit C, # 4 Exhibit G) (Orenstein, Karin) (Entered: 09/09/2016)
  09/09/2016           204 MOTION for Acquittal Defendant Syed Imran Ahmed's Renewed Motion for a Judgment
                           of Acquittal or In the Alternative a New Trial by Syed Imran Ahmed. (Andres, Greg)
                           (Entered: 09/09/2016)
  10/07/2016           206 MEMORANDUM in Opposition re 203 MOTION for Forfeiture of Property and
                           Forfeiture Money Judgment (Attachments: # 1 Exhibit A) (Fodeman, Morris) (Entered:
                           10/07/2016)
  10/14/2016           207 AFFIDAVIT in Opposition re 204 MOTION for Acquittal Defendant Syed Imran
                           Ahmed's Renewed Motion for a Judgment of Acquittal or In the Alternative a New Trial
                           (Notopoulos, Patricia) (Entered: 10/14/2016)
  10/24/2016           208 REPLY TO RESPONSE to Motion re 203 MOTION for Forfeiture of Property and
                           Forfeiture Money Judgment (Orenstein, Karin) (Entered: 10/24/2016)
  10/28/2016           209 REPLY TO RESPONSE to Motion re 204 MOTION for Acquittal Defendant Syed Imran
                           Ahmed's Renewed Motion for a Judgment of Acquittal or In the Alternative a New Trial
                           (Andres, Greg) (Entered: 10/28/2016)
  11/14/2016                  ORDER as to Syed Imran Ahmed -- In connection with the appearance scheduled for
                              November 18, 2016, the Court will hear oral argument on Defendant's Rule 29 and Rule
                              33 Motions and the government's forfeiture motion. The parties should be prepared to
                              discuss the following: (i) If the Court accepts the view that 18 US.C. § 1957 requires the
                              government to prove that at least $10,000 of "dirty money" was transmitted through each
                              of the two $1,000,000 transfers, on what evidence does the government rely to meet that
                              requirement? (ii) Relatedly, if the government relies on the modifier 78 analysis to prove
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                  28/37
6/22/2020          Case 1:20-cv-00706-DLC   EasternDocument        223-4
                                                   District of New York - LIVE Filed  08/12/20
                                                                               Database 1.2 (Revision Page
                                                                                                      1.2.0.6) 90 of 124

                          strict tracing, are there any scenarios in which a physician can bill properly for one of the
                          eleven CPT Codes in GX 649 plus modifier 78 and no operating room log would be
                          created? (iii) How does the government justify its position that all payments made for the
                          eleven CPT Codes in GX 649 completed on the featured patients are subjectto forfeiture
                          when evidence was presented at trial, and the government appears to have conceded, that
                          some of the procedures actually were performed and billed properly? The parties should
                          also be prepared to discuss the modifier 78 analysis generally and the appropriateness of
                          extrapolation. SO ORDERED by Chief Judge Dora Lizette Irizarry on 11/14/2016.
                          (Carosella, Christy) Modified on 11/18/2016 (Carosella, Christy). (Entered: 11/14/2016)
  11/18/2016                  Minute Entry for proceedings held before Chief Judge Dora Lizette Irizarry:Motion
                              Hearing as to Syed Imran Ahmed held on 11/18/2016. Appearances: AUSAs Turner
                              Buford, Patricia Notopoulos, Debra Jaroslowicz, and Karin Orenstein; CJA attorney
                              Morris Fodeman with Monica Friedman and Sarah Breslow for Syed Ahmed (present/in
                              custody). Oral argument heard re motions 203 and 204 ; decision reserved. Briefing re
                              forfeiture of retirement account permitted: Defendant's brief due by Dec. 9, 2016;
                              Government's response due by Jan. 5, 2017.(Court Reporter Michele Nardone.)
                              (Carosella, Christy) (Entered: 11/18/2016)
  12/12/2016           210 Letter re forfeiture of retirement account as to Syed Imran Ahmed (Fodeman, Morris)
                           (Entered: 12/12/2016)
  04/25/2017           211 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on 1-29-16, before Judge Irizarry. Court Reporter/Transcriber M.Nardone,
                           Telephone number 718-613-2601. Email address: mishrpr@aol.com. Transcript may be
                           viewed at the court public terminal or purchased through the Court Reporter/Transcriber
                           before the deadline for Release of Transcript Restriction. After that date it may be
                           obtained through PACER.File redaction request using event "Redaction Request -
                           Transcript" located under "Other Filings - Other Documents". Redaction Request due
                           5/16/2017. Redacted Transcript Deadline set for 5/26/2017. Release of Transcript
                           Restriction set for 7/24/2017. (Nardone, Michele) (Entered: 04/25/2017)
  07/19/2017           212 Letter re a recent Second Circuit decision that bears directly on Dr. Ahmeds Renewed
                           Motion for a Judgment of Acquittal or in the Alternative a New Trial (Dkt. No. 204) as to
                           Syed Imran Ahmed (Attachments: # 1 Exhibit A) (Fodeman, Morris) (Entered:
                           07/19/2017)
  07/25/2017           213 ORDER granting in part and denying in part Government's 203 Motion for Forfeiture of
                           Property as to Syed Imran Ahmed (1); and denying Defendant's 204 Motion for Acquittal
                           as to Syed Imran Ahmed (1) --- For the reasons set forth in the ATTACHED OPINION
                           AND ORDER, Defendant's Motion for a new trial or verdict of acquittal is denied in its
                           entirety and the Government's Motion for forfeiture is granted, in part. The Court finds
                           the Defendant is liable for and must forfeit at least $3,090,044.10, which represents the
                           entire amount sought by the government for the Class I and Class II Claims. The Court
                           will determine the additional amount Defendant must forfeit, if any, at the time of
                           sentencing. As set forth in this Court's Opinion and Order in Discussion § II.C.2.c, at pp.
                           38-43, the parties' sentencing submissions shall address the concerns raised by the Court
                           regarding the governments calculation of the Class III forfeiture amount. A sentencing
                           scheduling order will issue separately. SO ORDERED by Chief Judge Dora Lizette
                           Irizarry on 7/25/2017. (Irizarry, Dora) (Entered: 07/25/2017)
  07/25/2017                  ORDER as to Syed Imran Ahmed -- The parties are directed to jointly file NO LATER
                              THAN AUGUST 4, 2017, a briefing schedule regarding the Class III Forfeiture Claims
                              as discussed in this Court's Opinion and Order issued today. A separate sentencing
                              scheduling order (including the disclosure of the Presentence Report) shall issue shortly.


https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                  29/37
6/22/2020          Case 1:20-cv-00706-DLCEasternDocument        223-4
                                                District of New York - LIVE Filed  08/12/20
                                                                            Database 1.2 (Revision Page
                                                                                                   1.2.0.6) 91 of 124

                          SO ORDERED by Chief Judge Dora Lizette Irizarry on 7/25/2017. (Irizarry, Dora)
                          (Entered: 07/25/2017)
  07/26/2017           214 Letter MOTION to Withdraw as Attorney by Greg D. Andres. by Syed Imran Ahmed.
                           (Andres, Greg) (Entered: 07/26/2017)
  07/27/2017                  ORDER granting 214 Motion to Withdraw as Attorney. Greg D. Andres withdrawn from
                              case as to Syed Imran Ahmed (1). So Ordered by Chief Judge Dora Lizette Irizarry on
                              7/27/2017. (Carosella, Christy) (Entered: 07/27/2017)
  07/27/2017                  ORDER SETTING SENTENCING SCHEDULE as to Syed Imran Ahmed: The
                              Probation Department shall disclose the presentence report ("PSR") on or before
                              November 8, 2017. Sentencing is scheduled for January 12, 2018 at 10:00 AM in
                              courtroom 4 A South. Counsel are directed to my Standard Requirements for Criminal
                              Cases (available on the EDNY website) for procedures and deadlines for submission of
                              PSR objections and other sentencing memoranda and/or motions. Counsel must advise
                              the Probation Department and the Court in writing if there are no PSR objections. A
                              written response to any submitted objections is required from opposing counsel.
                              Questions concerning these requirements are directed to the courtroom deputy. So
                              Ordered by Chief Judge Dora Lizette Irizarry on 7/27/2017. (Carosella, Christy)
                              (Entered: 07/27/2017)
  08/04/2017           215 Letter re. parties' proposed briefing schedule as to Syed Imran Ahmed (Orenstein, Karin)
                           (Entered: 08/04/2017)
  08/10/2017                  ORDER as to Syed Imran Ahmed re 215 Letter -- The government's motion shall be filed
                              by September 1, 2017. Defendant's response shall be filed by September 29, 2017. The
                              parties are reminded to provide two hard courtesy copies of their papers to chambers
                              promptly. So Ordered by Chief Judge Dora Lizette Irizarry on 8/10/2017. (Carosella,
                              Christy) (Entered: 08/10/2017)
  08/17/2017                  ORDER as to Syed Imran Ahmed -- The presentence report ("PSR") was prepared by
                              Supervisory U.S. Probation Officer Frank Marcigliano on August 16, 2017. Please note
                              that sentencing is scheduled for January 12, 2018 at 10:00 AM in courtroom 4A South.
                              Counsel are directed to my Standard Requirements for Criminal Cases (available on the
                              EDNY website) for procedures and deadlines for submission of PSR objections and other
                              sentencing memoranda and/or motions. If there are no PSR objections, counsel must so
                              advise the Probation Department and the Court in writing. Opposing counsel must
                              respond to any PSR objections that are submitted; response must be made in writing
                              within fourteen days. The Government's sentencing submission shall be filed fourteen
                              day in advance of sentencing. Defendant's sentencing submission shall be filed seven
                              days in advance of sentencing. Counsel are reminded not to include the date of
                              sentencing in calculating the due dates for their submissions. Questions concerning these
                              requirements are directed to my courtroom deputy. So Ordered by Chief Judge Dora
                              Lizette Irizarry on 8/17/2017. (Carosella, Christy) (Entered: 08/17/2017)
  08/28/2017           217 MOTION for Extension of Time to File Dr. Ahmeds objections to the Presentence Report
                           (PSR) by Syed Imran Ahmed. (Fodeman, Morris) (Entered: 08/28/2017)
  08/30/2017                  ORDER granting 217 Motion for Extension of Time to File as to Syed Imran Ahmed (1)-
                              - However, there is no need for a delay by the government in submitting its objections,
                              which are due by August 30, 2017. In this way, defense counsel may also respond to the
                              government's objections in its submission of September 13, 2017. So Ordered by Chief
                              Judge Dora Lizette Irizarry on 8/30/2017. (Carosella, Christy) (Entered: 08/30/2017)
  09/01/2017           218 MOTION for Forfeiture of Property (Forfeiture Money Judgment) by USA as to Syed
                           Imran Ahmed. (Attachments: # 1 Proposed Order Preliminary Order of Forfeiture, # 2

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                   30/37
6/22/2020          Case 1:20-cv-00706-DLC
                                        EasternDocument        223-4
                                               District of New York - LIVE Filed  08/12/20
                                                                           Database 1.2 (Revision Page
                                                                                                  1.2.0.6) 92 of 124

                          Declaration HHS Investigator Susan G. O'Connor) (Orenstein, Karin) (Entered:
                          09/01/2017)
  09/11/2017           219 NOTICE OF ATTORNEY APPEARANCE: Martine M. Beamon appearing for Syed
                           Imran Ahmed (Beamon, Martine) (Entered: 09/11/2017)
  09/13/2017           220 OBJECTION TO PRESENTENCE INVESTIGATION REPORT by Syed Imran Ahmed
                           (Attachments: # 1 Exhibit A, # 2 Exhibit B) (Fodeman, Morris) (Entered: 09/13/2017)
  09/29/2017           221 RESPONSE in Opposition re 218 MOTION for Forfeiture of Property (Forfeiture Money
                           Judgment) (Fodeman, Morris) (Entered: 09/29/2017)
  10/17/2017                  ORDER as to Syed Imran Ahmed --- Defendant's opposition 221 to the government's
                              motion for forfeiture 218 references, but does not include as attachments, portions of
                              voluminous trial exhibits. In particular, there are references to Government Exhibit 77,
                              which is a compact disc containing thousands of documents. Defendant shall file via ECF
                              and submit two courtesy copies to chambers of the relevant portions of any exhibits
                              referenced in his opposition (Dkt. No. 221) NO LATER THAN October 24, 2017. The
                              government shall file a reply to defendant's opposition NO LATER THAN October 31,
                              2017, providing two hard courtesy copies to chambers immediately upon filing. SO
                              ORDERED by Chief Judge Dora Lizette Irizarry on 10/17/2017. (Irizarry, Dora)
                              (Entered: 10/17/2017)
  10/24/2017           223 Letter to The Honorable Dora L. Irizarry respectfully responding to the Court's order
                           dated October 17, 2017 as to Syed Imran Ahmed (Attachments: # 1 Exhibit GX 10, # 2
                           Exhibit GX 12, # 3 Exhibit GX 20, # 4 Exhibit GX 21, # 5 Exhibit GX 22, # 6 Exhibit
                           GX 31, # 7 Exhibit GX 77, # 8 Exhibit GX 82, # 9 Exhibit GX 83) (Fodeman, Morris)
                           (Entered: 10/24/2017)
  10/30/2017           224 REPLY TO RESPONSE to Motion re 218 MOTION for Forfeiture of Property
                           (Forfeiture Money Judgment) in reply to 221 (Attachments: # 1 Exhibit A - Proposed
                           Order of Forfeiture (revised), # 2 Exhibit B - Patient L.C. claims, # 3 Exhibit C - 2010
                           claims) (Orenstein, Karin) (Entered: 10/30/2017)
  12/28/2017           227 SENTENCING MEMORANDUM by USA as to Syed Imran Ahmed (Buford, Frank)
                           (Entered: 12/28/2017)
  01/02/2018           228 Letter MOTION for Leave to Electronically File Document under Seal Letter to The
                           Honorable Dora L. Irizarry respectfully requesting leave to file Dr. Ahmed's Sentencing
                           Memorandum and certain supporting exhibits under seal by Syed Imran Ahmed.
                           (Fodeman, Morris) (Entered: 01/02/2018)
  01/02/2018           229 Letter re Restitution for Supplemental Insurance Programs as to Syed Imran Ahmed
                           (Buford, Frank) (Entered: 01/02/2018)
  01/03/2018                  ORDER as to Syed Imran Ahmed re 228 Letter MOTION for Leave to Electronically
                              File Document under Seal Letter to The Honorable Dora L. Irizarry respectfully
                              requesting leave to file Dr. Ahmed's Sentencing Memorandum and certain supporting
                              exhibits under seal filed by Syed Imran Ahmed -- The request is granted. Counsel must
                              also file a redacted version via ECF. So Ordered by Chief Judge Dora Lizette Irizarry on
                              1/3/2018. (Carosella, Christy) (Entered: 01/03/2018)
  01/05/2018           230 SENTENCING MEMORANDUM by Syed Imran Ahmed (Attachments: # 1 Exhibit 1, #
                           2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8
                           Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit
                           13, # 14 Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Exhibit 17, # 18 Exhibit 18, #
                           19 Exhibit 19, # 20 Exhibit 20, # 21 Exhibit 21, # 22 Exhibit 22, # 23 Exhibit 23, # 24
                           Grealis Declaration, # 25 Grealis Declaration - Ex A, # 26 Grealis Declaration - Ex B, #
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                  31/37
6/22/2020          Case 1:20-cv-00706-DLCEasternDocument        223-4
                                                District of New York - LIVE Filed  08/12/20
                                                                            Database 1.2 (Revision Page
                                                                                                   1.2.0.6) 93 of 124

                          27 Grealis Declaration - Ex C, # 28 Grealis Declaration - Ex D, # 29 Shickle Report, # 30
                          Swegman Declaration) (Fodeman, Morris) (Entered: 01/05/2018)
  01/08/2018                  ORDER as to Syed Imran Ahmed re 229 Letter -- At sentencing on Friday, January 12,
                              2018, the Court will set a deadline for the Government's submission of precise loss
                              amounts incurred by the Supplemental Insurance Programs. Ordered by Chief Judge Dora
                              Lizette Irizarry on 1/8/2018. (Carosella, Christy) (Entered: 01/08/2018)
  01/11/2018                  ORDER as to Syed Imran Ahmed re 231 -- The request to file this letter under seal is
                              granted. So Ordered by Chief Judge Dora Lizette Irizarry on 1/11/2018. (Carosella,
                              Christy) (Entered: 01/11/2018)
  01/16/2018                  NOTICE OF HEARING as to Syed Imran Ahmed: Sentencing rescheduled for February
                              5, 2018 at 11:00 AM in Courtroom 4 A South before Chief Judge Dora Lizette Irizarry.
                              (Carosella, Christy) (Entered: 01/16/2018)
  01/17/2018           232 ORDER granting 218 Motion for Forfeiture of Property as to Syed Imran Ahmed -- For
                           the reasons set forth in the ATTACHED WRITTEN SUMMARY ORDER, the
                           government's forfeiture motion is granted. The Court finds that the Defendant is liable for
                           and must forfeit $4,175,964.85, which represents the entire revised amount sought by the
                           government for the Class III Claims, and brings the total amount of forfeiture for Class I,
                           Class II, and Class III Claims to $7,266,008.95. SO ORDERED by Chief Judge Dora
                           Lizette Irizarry on 1/17/2018. (Irizarry, Dora) (Entered: 01/17/2018)
  01/17/2018                  ORDER as to Syed Imran Ahmed re 229 Letter --- By letter dated January 2, 2018, the
                              government requests additional time to calculate further restitution figures based on the
                              precise loss amounts experienced by the Supplemental Insurance Programs. As an initial
                              matter, the Court is at a loss as to why the government has not calculated this restitution
                              amount given that the investigation of this case began in 2013 and the trial of this matter
                              was held in 2016. The government has had all relevant information at its disposal for
                              years. The government shall provide to the Court, defense counsel, and probation the
                              Supplemental Insurance Programs' loss amounts NO LATER THAN January 29, 2018
                              and shall indicate its position as to what effect, if any, the Supplemental Insurance
                              Programs' losses have on the calculation of the total loss figure and defendant's
                              offense level under the sentencing guidelines. Two hard copies of the government's
                              filing shall be provided to chambers promptly upon filing. SO ORDERED by Chief
                              Judge Dora Lizette Irizarry on 1/17/2018. (Irizarry, Dora) (Entered: 01/17/2018)
  01/17/2018           233 PRELIMINARY ORDER OF FORFEITURE as to Syed Imran Ahmed. So Ordered by
                           Chief Judge Dora Lizette Irizarry on 1/17/2018. (Carosella, Christy) (Entered:
                           01/17/2018)
  01/25/2018                  NOTICE OF HEARING as to Syed Imran Ahmed: Sentencing rescheduled for February
                              7, 2018 at 10:00 AM in Courtroom 4 A South before Chief Judge Dora Lizette Irizarry.
                              (Carosella, Christy) (Entered: 01/25/2018)
  01/29/2018           234 Letter re Restitution for Supplemental Insurance Programs as to Syed Imran Ahmed
                           (Buford, Frank) (Entered: 01/29/2018)
  02/06/2018           236 Letter re Updated Loss Amount for Supplemental Insurance Provider as to Syed Imran
                           Ahmed (Buford, Frank) (Entered: 02/06/2018)
  02/07/2018           237 Minute Entry for proceedings held before Chief Judge Dora Lizette
                           Irizarry:SENTENCING held on 2/7/2018 for Syed Imran Ahmed (1).COUNT 1: 96
                           months in custody. RESTITUTION: $7,266,008.95, due immediately and payable at the
                           rate of $25 per quarter while in custody and 10% of gross income per month while on
                           supervised release. Interest is not waived. COUNT 2: 5 years in custody to run
                           concurrently to the term imposed on count 1.COUNTS 3 and 4: 5 years in custody per
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                   32/37
6/22/2020          Case 1:20-cv-00706-DLC EasternDocument        223-4
                                                 District of New York - LIVE Filed  08/12/20
                                                                             Database 1.2 (Revision Page
                                                                                                    1.2.0.6) 94 of 124

                          count, to run concurrently to each other and concurrently to the terms imposed on counts
                          1 and 2. COUNTS 5 and 6: 60 months in custody per count, to run concurrently to each
                          other and consecutively to the terms imposed on counts 1 through 4. SUPERVISED
                          RELEASE: 3 years on each count (all to run concurrently) with special conditions. FINE:
                          $20,000, due immediately and payable at the rate of $25 per quarter while in custody and
                          10% of gross income per month while on supervised release; interest is waived as to the
                          fine. SPECIAL ASSESSMENTS: $100 per count, for a total of $600. FORFEITURE:
                          See Court's Order of Jan. 17, 2018, a copy of which will be attached to the judgment.
                          (Court Reporter David Roy.) (Williams, Erica) (Entered: 02/08/2018)
  02/14/2018           238 JUDGMENT as to Syed Imran Ahmed (1), Count(s) 1, COUNT 1: 96 months in custody;
                           COUNT(S) 2, 3 and 4: 60 months in custody to run concurrently to one another and the
                           term imposed on count 1. COUNT(S) 5 and 6: 60 months in custody on each count, to
                           run concurrently to one other and consecutively to the terms imposed on counts 1 through
                           4. SUPERVISED RELEASE: 3 years on each count 1-6 (to run concurrently) with
                           Special Conditions Of Supervision. TOTAL SPECIAL ASSESSMENT: $100 per count,
                           for a TOTAL of $600. RESTITUTION: $7,266,008.95, due immediately and payable at
                           the rate of $25 per quarter while in custody and 10% of gross income per month while on
                           supervised release. Interest is not waived. FINE: $20,000, due immediately and payable
                           at the rate of $25 per quarter while in custody and 10% of gross income per month while
                           on supervised release; interest is waived as to the fine. RECOM. TO BOP: Designation to
                           a facility in/near Michigan; and participation in RDAP. Ordered by Chief Judge Dora
                           Lizette Irizarry on 2/12/2018. (Layne, Monique) (Entered: 02/14/2018)
  02/26/2018           240 NOTICE OF APPEAL by Attorney for Syed Imran Ahmed re 238 Judgment entered
                           2/14/18. No fee paid. Appellant represented by CJA Counsel. Service done electronically.
                           (Fodeman, Morris) Modified on 2/26/2018 to reflect fee status and service. (McGee,
                           Mary Ann). (Entered: 02/26/2018)
  02/26/2018                  Electronic Index to Record on Appeal as to Syed Imran Ahmed sent to US Court of
                              Appeals 240 Notice of Appeal - Final Judgment, Documents are available via Pacer. For
                              docket entries without a hyperlink or for documents under seal, contact the court and
                              we'll arrange for the document(s) to be made available to you. (McGee, Mary Ann)
                              (Entered: 02/26/2018)
  03/05/2018           241 Certificate of Service by USA as to Syed Imran Ahmed Notice to potential claimants was
                           served on January 18, 2018 and was re-served on February 15, 2018. (Orenstein, Karin)
                           (Entered: 03/05/2018)
  03/28/2018           243 Letter to The Honorable Dora L. Irizarry as to Syed Imran Ahmed. (Williams, Erica)
                           (Entered: 03/28/2018)
  04/04/2018           244 MOTION to Amend/Correct 233 Order for Forfeiture of Property by USA as to Syed
                           Imran Ahmed. (Attachments: # 1 Proposed Order Amended Preliminary Order of
                           Forfeiture) (Orenstein, Karin) (Entered: 04/04/2018)
  04/04/2018           245 MOTION for Forfeiture of Property as Substitute Assets by USA as to Syed Imran
                           Ahmed. (Attachments: # 1 Declaration - Declaration of Special Agent David Lee, # 2
                           Proposed Order - Preliminary Order of Forfeiture of Substitute Assets) (Orenstein, Karin)
                           (Entered: 04/04/2018)
  04/12/2018           246 Certificate of Service by USA as to Syed Imran Ahmed Affidavit of publication, legal
                           notice was published on the official government website, www.forfeiture.gov, beginning
                           on March 13, 2018 and ending on April 11, 2018. (Orenstein, Karin) (Entered:
                           04/12/2018)
  04/26/2018           247 MOTION for Forfeiture of Property by USA as to Syed Imran Ahmed. (Attachments: # 1

https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                               33/37
6/22/2020          Case 1:20-cv-00706-DLC
                                        EasternDocument        223-4
                                               District of New York - LIVE Filed  08/12/20
                                                                           Database 1.2 (Revision Page
                                                                                                  1.2.0.6) 95 of 124

                          Proposed Order (revised Amended Order of Forfeiture)) (Orenstein, Karin) (Entered:
                          04/26/2018)
  05/07/2018           248 ORDER granting 247 Motion for Forfeiture of Property as to Syed Imran Ahmed (1).
                           The government is directed to serve a copy of this Order on Defendant no later than May
                           16, 2018 and file proof of service with the Court. So Ordered by Chief Judge Dora
                           Lizette Irizarry on 5/2/2018. (C/M). (Williams, Erica) (Entered: 05/07/2018)
  05/16/2018           249 Certificate of Service by USA as to Syed Imran Ahmed Notice to potential claimant was
                           served on May 8, 2018 (Orenstein, Karin) (Entered: 05/16/2018)
  05/16/2018           250 Letter regarding the government's efforts to serve legal documents as to Syed Imran
                           Ahmed (Attachments: # 1 Exhibit A (certificate of service)) (Orenstein, Karin) (Entered:
                           05/16/2018)
  05/21/2018                  ORDER STAYING TIME TO FILE NOTICE OF CLAIM -- In light of the difficulties
                              the government has encountered in serving process upon defendant while he is
                              transitioning to his designated Bureau of Prisons ("BOP") facility, the deadline by which
                              defendant must file a notice of claim in the civil forfeiture proceeding is adjourned sine
                              die. The government is directed to remain in contact with BOP and advise the Court
                              when defendant has arrived at his designated facility and can receive service by mail, at
                              which time the Court will enter an order setting an appropriate deadline for defendant's
                              response. The Court finds that there is no prejudice to the government in extending the
                              time in which defendant must respond. SO ORDERED by Chief Judge Dora Lizette
                              Irizarry on 5/21/2018. (Carosella, Christy) (Entered: 05/21/2018)
  05/24/2018           254 Letter dated 5/21/2018 to Chief Judge Irizarry, from Syed Imran Ahmed, informing the
                           Court that he is in a transit facility and has not been receiving any mail since 04/23/2018,
                           causing him to not be able to respond. (Williams, Erica) (Entered: 05/31/2018)
  05/29/2018           251 TRANSCRIPT of Proceedings as to Syed Imran Ahmed held on May 8, 2015, before
                           Judge Irizarry. Court Reporter/Transcriber Sherry Bryant. Email address:
                           sherryjb102@gmail.com. Transcript may be viewed at the court public terminal or
                           purchased through the Court Reporter/Transcriber before the deadline for Release of
                           Transcript Restriction. After that date it may be obtained through PACER.File redaction
                           request using event "Redaction Request - Transcript" located under "Other Filings - Other
                           Documents". Redaction Request due 6/19/2018. Redacted Transcript Deadline set for
                           6/29/2018. Release of Transcript Restriction set for 8/27/2018. (Hong, Loan) (Entered:
                           05/29/2018)
  05/29/2018           252 TRANSCRIPT of Proceedings as to Syed Imran Ahmed held on June 27, 2016, before
                           Judge Irizarry. Court Reporter/Transcriber Sherry Bryant. Email address:
                           sherryjb102@gmail.com. Transcript may be viewed at the court public terminal or
                           purchased through the Court Reporter/Transcriber before the deadline for Release of
                           Transcript Restriction. After that date it may be obtained through PACER.File redaction
                           request using event "Redaction Request - Transcript" located under "Other Filings - Other
                           Documents". Redaction Request due 6/19/2018. Redacted Transcript Deadline set for
                           6/29/2018. Release of Transcript Restriction set for 8/27/2018. (Hong, Loan) (Entered:
                           05/29/2018)
  05/31/2018           253 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on February 7, 2018, before Judge Dora L. Irizarry. Court
                           Reporter/Transcriber David R. Roy, Telephone number (718) 613-2609. Email address:
                           drroyofcr@gmail.com. Transcript may be viewed at the court public terminal or
                           purchased through the Court Reporter/Transcriber before the deadline for Release of
                           Transcript Restriction. After that date it may be obtained through PACER.File redaction
                           request using event "Redaction Request - Transcript" located under "Other Filings - Other
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                  34/37
6/22/2020          Case 1:20-cv-00706-DLCEasternDocument        223-4
                                                District of New York - LIVE Filed  08/12/20
                                                                            Database 1.2 (Revision Page
                                                                                                   1.2.0.6) 96 of 124

                          Documents". Redaction Request due 6/21/2018. Redacted Transcript Deadline set for
                          7/2/2018. Release of Transcript Restriction set for 8/29/2018. (Roy, David) (Entered:
                          05/31/2018)
  05/31/2018           255 Letter regarding the defendant's arrival at his designated BOP facility as to Syed Imran
                           Ahmed (Orenstein, Karin) (Entered: 05/31/2018)
  06/08/2018           256 Certificate of Service by USA as to Syed Imran Ahmed regarding June 1, 2018 Letter to
                           Mr. Ahmed (Orenstein, Karin) (Entered: 06/08/2018)
  06/11/2018           257 Certificate of Service by USA as to Syed Imran Ahmed Affidavit of publication, legal
                           notice was published on the official government website, www.forfeiture.gov beginning
                           on May 10, 2018 and ending on June 8, 2018. (Orenstein, Karin) (Entered: 06/11/2018)
  08/03/2018           258 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Proceedings as to Syed Imran
                           Ahmed held on 04-08-2015, before Judge DLI. Court Reporter/Transcriber Stacy Mace.
                           Email address: smacerpr@gmail.com. Transcript may be viewed at the court public
                           terminal or purchased through the Court Reporter/Transcriber before the deadline for
                           Release of Transcript Restriction. After that date it may be obtained through PACER.File
                           redaction request using event "Redaction Request - Transcript" located under "Other
                           Filings - Other Documents". Redaction Request due 8/24/2018. Redacted Transcript
                           Deadline set for 9/3/2018. Release of Transcript Restriction set for 11/1/2018. (Mace,
                           Stacy) (Entered: 08/03/2018)
  10/22/2018           259 Certificate of Service by USA as to Syed Imran Ahmed Notice to the addresses
                           designated for service by the New York Department of State, Division of Corporation's
                           database was mailed on July 27, 2018 (Orenstein, Karin) (Entered: 10/22/2018)
  10/24/2018           260 MOTION for Forfeiture of Property by USA as to Syed Imran Ahmed. (Attachments: # 1
                           Proposed Order - Final Order of Forfeiture) (Orenstein, Karin) (Entered: 10/24/2018)
  10/30/2018           261 FINAL ORDER OF FORFEITURE, granting 260 Motion for Forfeiture of Property as to
                           Syed Imran Ahmed (1). Ordered by Chief Judge Dora Lizette Irizarry on 10/29/2018. (4)
                           certified copies of the attached Order sent via inter-office mail, to FSA Law Clerk
                           Elizabeth Valeriane, at the US Attorney's Office. (Layne, Monique) (Entered:
                           10/30/2018)
  11/08/2018           262 Seizure Warrant Returned Executed in case as to Syed Imran Ahmed. Date Of Service:
                           Nov. 6, 2018, served on USMS.CATS ID 14-FBI-004415 ($142,299.73); CATS ID 14-
                           FBI-004414 ($288,520.00); CATS ID 14-FBI-004418 ($20,889.12) CATS ID 14-FBI-
                           004413 ($529,996.08) CATS ID 14-FBI-004411 ($5,715.18). these payments should be
                           credited to the FMJ $7,266,008.95 CATS ID 18-FBI-001445. (Layne, Monique)
                           (Entered: 11/08/2018)
  11/30/2018           263 Letter clarifying status of parallel forfeiture proceedings as to Syed Imran Ahmed
                           (Orenstein, Karin) (Entered: 11/30/2018)
  09/30/2019           264 PRELIMINARY ORDER OF FORFEITURE OF SUBSTITUTE ASSESTS, granting
                           245 Motion for Forfeiture of Property as to Syed Imran Ahmed (1). ORDERED,
                           ADJUDGED AND DECREED : 1. The Substitute Accounts are hereby forfeited by the
                           defendant as substitute assets pursuant to 21 U.S.C SEC. 853(p). 2. The Substitute
                           Accounts shall be applied towards the balance owed on the Forfeiture Money Judgment.
                           (SEE attached order for details). Ordered by Chief Judge Dora Lizette Irizarry on
                           9/27/2019. 5 cert. copies of the attached Order sent inter-off. mail to the U.S. Atty's
                           Office, Attn: FSA Paralegal, Elizabeth Valeriane. (Layne, Monique) (Entered:
                           09/30/2019)
  02/13/2020           265 ORDER of USCA (certified copy) as to Syed Imran Ahmed re 240 Notice of Appeal -
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                   35/37
6/22/2020          Case 1:20-cv-00706-DLCEasternDocument        223-4
                                                District of New York - LIVE Filed  08/12/20
                                                                            Database 1.2 (Revision Page
                                                                                                   1.2.0.6) 97 of 124

                          Final Judgment. It is Ordered the judgment of the District Court is AFFIRMED in part,
                          VACATED in part, and REMANDED for further proceedings consistent with this Order.
                          See document for further details. Certified Copy Issued: 2/13/20. USCA #18-550-cr.
                          Please Note that the USCA Mandate has not yet been issued. (McGee, Mary Ann)
                          (Entered: 02/13/2020)
  02/21/2020           266 CJA 20 as to Syed Imran Ahmed: Appointment of Attorney Donna R. Newman for Syed
                           Imran Ahmed. So Ordered by Judge Dora Lizette Irizarry on 2/20/2020. (Almonte,
                           Giselle) (Entered: 02/21/2020)
  02/24/2020           267 NOTICE OF ATTORNEY APPEARANCE: Donna R. Newman appearing for Syed
                           Imran Ahmed (Newman, Donna) (Entered: 02/24/2020)
  02/24/2020           268 MOTION for Extension of Time to File Memorandum Regarding Imposition of Fine by
                           Syed Imran Ahmed. (Newman, Donna) (Entered: 02/24/2020)
  02/26/2020                  ORDER granting 268 Motion for Extension of Time to File as to Syed Imran Ahmed (1)
                              -- The proposed briefing schedule is approved. Accordingly, defendant's brief is due on or
                              before March 16, 2020; Government's response is due on or before March 30, 2020;
                              defendant's reply is due on or before April 6, 2020. Two hard courtesy copies of all
                              submissions must be provided to chambers promptly. So Ordered by Judge Dora Lizette
                              Irizarry on 2/26/2020. (Carosella, Christy) (Entered: 02/26/2020)
  02/26/2020                  Set/Reset Deadlines re Motion or Report and Recommendation in case as to Syed Imran
                              Ahmed: Motion due by 3/16/2020; response due by 3/30/2020; reply due by 4/6/2020.
                              (Carosella, Christy) (Entered: 02/26/2020)
  02/27/2020           269 MOTION for Extension of Time to File Memorandum of Law in Support of Defendant's
                           Position with Respect to Imposition of a Fine by Syed Imran Ahmed. (Newman, Donna)
                           (Entered: 02/27/2020)
  02/28/2020                  ORDER granting 269 Motion for Extension of Time to File as to Syed Imran Ahmed (1).
                              The revised briefing schedule is approved. Two hard courtesy copies of all submissions
                              must be provided to chambers promptly. So Ordered by Judge Dora Lizette Irizarry on
                              2/28/2020. (Carosella, Christy) (Entered: 02/28/2020)
  02/28/2020                  Reset Deadlines re Motion or Report and Recommendation in case as to Syed Imran
                              Ahmed: Defendant's Motion due by 5/18/2020; Government's response due by 6/1/2020;
                              Defendant's reply due by 6/8/2020. (Carosella, Christy) (Entered: 02/28/2020)
  03/09/2020           270 Seizure Warrant Returned Executed in case as to Syed Imran Ahmed. Served 2/24/2020
                           on USMS. $482,217.000 tranf. to AFF. (Layne, Monique) (Entered: 03/09/2020)
  05/04/2020           271 MANDATE of USCA (certified copy) as to Syed Imran Ahmed. It is Ordered that we
                           VACATE the fine, AFFIRM the judgment of the District Court in all other respects, and
                           REMAND to the District Court to amend the Statement of Reasons and to reconsider the
                           amount of the fine. See document for further details. Issued as Mandate: 5/4/20. USCA
                           #18-550-cr. (McGee, Mary Ann) (Entered: 05/04/2020)
  05/14/2020           272 MOTION for Extension of Time to File Defendant's Position on the Imposition of a Fine
                           by Syed Imran Ahmed. (Newman, Donna) (Entered: 05/14/2020)
  05/14/2020                  ORDER granting 272 Motion for Extension of Time to File as to Syed Imran Ahmed (1)
                              -- Defendant's motion shall be filed by June 9, 2020; the Government's response shall be
                              filed by June 23, 2020; Defendant's reply shall be filed by June 30, 2020. So Ordered by
                              Judge Dora Lizette Irizarry on 5/14/2020. (Carosella, Christy) (Entered: 05/14/2020)
  05/14/2020                  Attorney update in case as to Syed Imran Ahmed: Attorneys Catherine Sara Grealis,
                              Sarah Breslow, and Morris J. Fodeman terminated. (Carosella, Christy) (Entered:
https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                36/37
6/22/2020          Case 1:20-cv-00706-DLC
                                       EasternDocument        223-4
                                              District of New York - LIVE Filed  08/12/20
                                                                          Database 1.2 (Revision Page
                                                                                                 1.2.0.6) 98 of 124

                          05/14/2020)
  05/14/2020                  Attorney update in case as to Syed Imran Ahmed: Attorneys Martine M. Beamon and
                              Monica Ann Friedman terminated. (Carosella, Christy) (Entered: 05/14/2020)
  05/14/2020                  Set/Reset Deadlines re Motion or Report and Recommendation in case as to Syed Imran
                              Ahmed: Motion due by 6/9/2020. Response due by 6/23/2020 Reply due by 6/30/2020.
                              (Carosella, Christy) (Entered: 05/14/2020)
  05/20/2020           273 Certificate of Service by USA as to Syed Imran Ahmed Affidavit of publication, leagal
                           notice was given on the official government website www.forfeiture.gov, starting on
                           February 21, 2020 and ending on March 21, 2020. (Orenstein, Karin) (Entered:
                           05/20/2020)
  05/21/2020           274 Certificate of Service by USA as to Syed Imran Ahmed Notice of Forfeiture and the
                           Preliminary Order of Forfeiture of Substitute Assets was mailed to potential claimant on
                           November 7, 2019 (Orenstein, Karin) (Entered: 05/21/2020)
  05/26/2020           275 MOTION for Forfeiture of Property (Substitute Assets) by USA as to Syed Imran Ahmed.
                           (Attachments: # 1 Proposed Order Final Order of Forfeiture of Substitute Assets)
                           (Orenstein, Karin) (Entered: 05/26/2020)
  05/27/2020           276 FINAL ORDER OF FORFEITURE OF SUBSITUTE ASSETS as to Syed Imran Ahmed
                           (1). So Ordered by Judge Dora Lizette Irizarry on 5/27/2020. (Carosella, Christy)
                           (Entered: 05/27/2020)
  06/09/2020           277 Letter MOTION to Reduce Sentence (to Impose No Fine On Resentencing) by Syed
                           Imran Ahmed. (Newman, Donna) (Entered: 06/09/2020)



                                                       PACER Service Center
                                                           Transaction Receipt
                                                              06/22/2020 18:43:52
                                  PACER Login: duanemorris            Client Code:      99999-00091
                                  Description:       Docket Report Search Criteria: 1:14-cr-00277-DLI
                                  Billable Pages: 30                  Cost:             3.00




https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?504269941000211-L_1_0-1#onelogGrabbed                                 37/37
Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 99 of 124




                     EXHIBIT 4
    Case
  Case    1:20-cv-00706-DLC
       1:14-cr-00277-DLI     Document
                          Document 39 223-4  Filed 08/12/20
                                      Filed 06/26/14  Page 1 Page  100 of 124
                                                             of 2 PageID  #: 146
                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
WPC/FTB                                              271 Cadman Plaza East
F. #2013R01395                                       Brooklyn, New York 11201


                                                     June 26, 2014

By Hand and ECF

The Honorable Dora L. Irizarry
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

               Re:     United States v. Syed Imran Ahmed
                       Criminal Docket No. 14-277 (DLI)

Dear Judge Irizarry:

               The government respectfully submits this letter to reply briefly to defense
counsel’s June 20, 2014 letter to the Court regarding the Bureau of Prison’s (“BOP”)
TRULINCS email system.
               First, although he never directly addresses the issue, counsel does not argue in his
letter that TRULINCS emails are privileged. Letter of Moe Fodeman dated June 20, 2014
(hereinafter “Fodeman Ltr.”) at 1 (contending that the government should not obtain his emails
“[r]egardless of whether such communications qualify for protection under the attorney-client
privilege”). The government appears to have misunderstood counsel’s prior communication on
that point. Thus it seems the parties agree there exists neither a legal nor a factual basis to
contend that emails sent over TRULINCS are privileged.
                Second, defense counsel essentially asks this Court to modify the BOP’s
administration of the nationwide TRULINCS system so that it can become a vehicle for
privileged communication. Counsel asks that the government be ordered to segregate out
attorney-client emails, contending that the process should consist of the “simple” task of “sorting
Dr. Ahmed’s emails by sender and recipient,” which “should take a matter of minutes and hardly
needs a team of additional [AUSAs] to accomplish.” Fodeman Ltr. at 3. In point of fact,
segregating out attorney-client emails from TRULINCS is not so simple. In fact, it is quite
burdensome, further evidence of the fact that the TRULINCS system was never designed or
intended to be used for privileged attorney-client communications.1 Rather than prevailing upon

       1
        Even if this type of segregation were possible, one can only imagine what defense
counsel would say if the government implemented the “seemingly insignificant” review
    Case
  Case    1:20-cv-00706-DLC
       1:14-cr-00277-DLI     Document
                          Document 39 223-4  Filed 08/12/20
                                      Filed 06/26/14  Page 2 Page  101 of 124
                                                             of 2 PageID  #: 147



this Court to address what he believes to be a problem with the nationwide TRULINCS systems,
perhaps counsel could raise these issues with the BOP, the institution that researched, instituted
and monitors the current system.
                Third, any attempt to claim that the Sixth Amendment somehow demands the
right to unmonitored email communication is fatally undermined by the program’s recent
adoption and conditional nature. See BOP Program Statement No. P5265.13, available at
http://www.bop.gov/ (“Use of TRULINCS is a privilege; therefore, the Warden or an authorized
representative may limit or deny the privilege of a particular inmate . . . .” (emphasis added)).
The existing set of communication channels available to defendants to communicate
confidentially with counsel -- unmonitored visits, unmonitored phone calls, monitored phone
calls, regular mail -- was sufficient to satisfy the Sixth Amendment before the recent creation of
TRULINCS, and they are similarly sufficient now, notwithstanding defense counsel’s recent
difficulties with the Metropolitan Detention Center.2
                Fourth, defense counsel suggests that the government is motivated by a desire to
read his emails with Dr. Ahmed. Fodeman Ltr. at 3 (arguing that despite contending that it is not
seeking a strategic advantage, the government “has offered no rational basis for its position” that
it may obtain attorney-client email). It is not. The government’s position is motivated by the
following rational bases: the law governing attorney-client privilege, the explicit notice given to
every user of the TRULINCS system that the emails are monitored, and the need to refrain from
wasting valuable resources by firewall reviewing emails that are not and never were privileged.
                                                     Respectfully submitted,

                                                     LORETTA E. LYNCH
                                                     United States Attorney

                                             By:     /s/ F. Turner Buford
                                                     F. Turner Buford
                                                     Trial Attorney
                                                     (718) 254-6483

cc:    Moe Fodeman, Esq. (by ECF)



process he proposes, spending a “matter of minutes” segregating out emails between defense
counsel and his client based on a search for specific senders and recipients, only to have
substantive emails between Dr. Ahmed and a defense investigator, or a paralegal, or an
outside attorney from whom Dr. Ahmed was seeking legal advice, sent to the trial team
because these third parties and their email addresses were unknown to the government.
       2
         When obtaining recorded telephone calls, government routinely asks the BOP not to
send it monitored attorney-client telephone calls despite the fact that such telephone calls are
not privileged communications. The BOP does not have the capacity to conduct such
segregation with its email productions.


                                                 2
Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 102 of 124




                      EXHIBIT 5
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 103 of 124   1
     19QJSAAC                    Conference

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                 v.                                S1 11 Cr. 111 NRB

5    MAROUN SAADE, et al.,

6                      Defendants.

7    ------------------------------x

8

9

10                                                  September 26, 2011
                                                    12:20 p.m.
11

12

13

14   Before:

15                        HON. NAOMI REICE BUCHWALD,

16                                                  District Judge

17

18

19

20

21

22

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 104 of 124   2
     19QJSAAC                    Conference

1              (In open court)

2              THE COURT:    Everyone should sit down, please.

3              (Case called)

4              THE COURT:    Can I get a status update.

5              MR. EVERDELL:     Yes, your Honor.

6              When we were last before the court, we had a

7    discussion about the status of discovery.         Let me report on

8    that to the court.     At this point, the government has now

9    produced all of the electronic media that was seized in

10   connection with the case to defense counsel.          Those are

11   forensic images, forensic copies, otherwise known as mirror

12   images of those devices.      Those have been produced along with a

13   program that we gave to defense counsel to be able to view

14   those images and search through them.

15             We are now in the process, the remaining items really

16   are the draft transcripts that we have begun producing of the

17   phone calls and meetings.      Those are being produced on a

18   rolling basis.    We have already produced a large number of

19   those.   We still have one group of phone calls left to be sent

20   out.   That is about 200 hours of phone calls to be sent out to

21   make draft transcripts of and two meetings.         Those will be sent

22   out in short order.     When those come back, we'll produce those

23   draft transcripts and then we'll be done with producing the

24   draft transcripts.

25             We have also made a production of some other materials


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 105 of 124     3
     19QJSAAC                    Conference

1    this morning to all defense counsel, but really the bulk that

2    remains is the draft transcripts which we are in the process of

3    producing.

4              THE COURT:    I guess there are two questions:

5              One is, are there any issues with respect to,

6    systematic issues related to the discovery so far; and

7              Secondly, how long do defense counsel need to continue

8    to review this material before you want to come back?

9              MR. STEIN:    Judge, I suspect on the systematic

10   question, although I spoke with the government earlier, the

11   computer images that Mr. Everdell was referring to have been

12   produced for us on a hard drive which can't be sent to the MDC.

13             So the government has informed us that they're going

14   to hopefully be able to work out something with the MDC so that

15   the computer information can be available to the clients as

16   well as to us and at this point it is not available to them.

17             MR. EVERDELL:     Your Honor, to follow up on that, we

18   have been talk talking to MDC about this issue.          We are still

19   working it out.     Obviously, we know the defendants need copies

20   of these.    We will get that done as soon as possible.         In the

21   meantime we have suggested to defense counsel if there are

22   specific items that they'd like their clients to see out of

23   this rather large amount of discovery, then they can burn that

24   onto a disc and those can go to the MDC.

25             We can assist with that process, but it will be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 106 of 124    4
     19QJSAAC                    Conference

1    helpful if there are certain items they know about, that they

2    would like their clients to look at, we can certainly get those

3    quickly by simply burning them onto a disk.

4              THE COURT:    They might not want you to know what

5    they're most interested in.

6              MR. EVERDELL:     They can do it themselves.       We offer

7    the assistance if they want to accept it.

8              THE COURT:    Do you have any other systematic problems?

9              Hearing none, let's move on to when we should get back

10   together.    I will await suggestions.

11             MR. GINSBERG:     We can't know for sure based on the

12   government's -- what the timing is going to be.          Until we get

13   the bulk of the transcripts and frankly, in this case, it is

14   different for sort of each group of defendants.          If we get

15   transcripts that relate to the narcotics transactions first,

16   that may be helpful to some of the lawyers but not to the other

17   group of lawyers, so it sounds to me like coming back before 60

18   days would not make any sense.

19             It sounds to me like given the amount of transcripts

20   we are talking about, and some of them have not yet been sent

21   out yet for transcription, so there is time to do that, to make

22   the transcripts and get them to us and for us to review them

23   with our clients before we're in a position to intelligently

24   tell the court that we have reviewed everything and we are in a

25   position to advise the court about any kind of motion schedule


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 107 of 124   5
     19QJSAAC                    Conference

1    or any additional discovery problems that may arise.

2               It seems to me we need at least that amount of time.

3               MR. EVERDELL:    Your Honor, if I could just expand upon

4    my comments before so it is clear.        The draft transcripts that

5    I was referring to, almost all of them have been produced

6    already at this point.      There are those three items, the 200

7    hours worth of phone calls and the two meetings which still do

8    need to be sent out to get draft transcripts created.           What has

9    already sent out, we produced.       The last batch of that we

10   handed over to defense counsel today.

11              So they have a substantial amount of this material

12   already.    I obviously don't want to rush defense counsel

13   because they need adequate time to prepare.         I do want it clear

14   they do have the bulk of these materials already, if we may

15   want to at least consider a motion schedule perhaps, your

16   Honor.

17              MR. GINSBERG:    I didn't mean to offend the government,

18   but 200 hours of telephone calls we have not received yet will

19   take all of us a substantial amount of time.          A few of us have

20   other cases we are working on and I think that a suggestion of

21   60 days was not unreasonable.

22              I didn't want to say something that sounded silly, but

23   that sounded to me like it made sense given the scope of the

24   material that we have received and this 200 hours and anything

25   else that may occur, but your Honor gets to make those


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 108 of 124        6
     19QJSAAC                    Conference

1    decisions.

2              MR. FRANKEL:     I believe we are similarly situated.         I

3    stand with Mr. Ginsberg.      In fact, the things that have not

4    been sent out may well be relevant to what we need to see, so

5    we can't get started until we have had a chance to see those.

6              MR. STEIN:    Judge, whatever time you pick, is it

7    possible to to pick a time again in the morning like today or

8    before the lunch break as opposed to 4:00 o'clock in the

9    afternoon?

10             THE COURT:    Why did we do that?      Is there a special

11   reason?

12             MR. STEIN:    I think I requested it.       It is more of an

13   accommodation to the clients, frankly, because they sit in the

14   cell block all day.     They bring them here early in the morning

15   and they sit all day.

16             THE COURT:    How about November 21st, at 12:30?        It is

17   a Monday.

18             MR. EVERDELL:     That is fine for the government, your

19   Honor.

20             MR. NEUMAN:    Judge, I have got plans.       I am out of

21   town on a conference through Monday.        It may be I can get

22   someone to cover for me.      I am fine with that if that is okay

23   with the court.

24             THE COURT:    I sort of think it makes some sense.           Is

25   there any objection to excluding the speedy trial time until


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 109 of 124   7
     19QJSAAC                    Conference

1    November 21?

2              MR. FRANKEL:     No.

3              MR. NEUMAN:    No, your Honor.

4              THE COURT:    I find that a continuance until November

5    21st serves the ends of justice and outweighs the best

6    interests of the public and the defendants in a speedy trial,

7    in that it will permit time for the government to complete

8    discovery and the defendants to consider that discovery.

9              MS. SHROFF:    I have a matter to raise with the court.

10             THE COURT:    Please.

11             MS. SHROFF:    I received from the government a letter

12   and enclosures that contain, I'm told, my client's and other

13   Defendants' e-mails as well as phone calls from the Federal

14   Bureau of Prisons.

15             It is my understanding from other cases that the

16   United States Attorney's Office has taken the position that the

17   e-mails between attorneys and their clients are not, in fact,

18   privileged, but the Assistants on the case won't read them

19   while they have some other Assistant go through our e-mails and

20   then decide whether or not the Assistant on this particular

21   case should read it.

22             I want the court to know and the government to know,

23   on behalf of Mr. Saade, I will object to any of his e-mails to

24   me or any of my colleagues or my staff be perused or read by

25   the United States Attorney's Office, whether it is by their


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 110 of 124    8
     19QJSAAC                    Conference

1    separate team or any other team, or I don't know what the

2    phrase is any more, their Chinese Wall team or whatever team it

3    is.

4              THE COURT:    Let me ask a background question.

5              If an inmate writes a letter, addresses the letter to

6    their attorney and, you know, writes on the outside of it

7    "attorney-client privilege" or something, what is the procedure

8    in the Bureau of Prisons for opening or not opening such a

9    piece of correspondence?

10             MS. SHROFF:    Your Honor, it is my understanding it is

11   not opened.    Certainly the government has never produced a

12   copy.   Here the government just simply asks the Bureau of

13   Prisons to send to them copies of the e-mails my client sends

14   to me through Cor-links, even though I couldn't personally

15   subpoena my own client's e-mails.

16             For example, if my client decided to e-mail somebody

17   who was another lawyer, I could not subpoena that and read it

18   myself to see what was being said or discussed, but the

19   government would have a copy of that e-mail.          I don't know if

20   they even need a subpoena to get it.        I am told from other

21   cases that the BOP just simply provided it to them.

22             I do not know, I have not asked these particular

23   Assistants what their position is, but that has been their

24   position in other cases.      I think it is completely

25   inappropriate for any Assistant to have any access to what my


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 111 of 124   9
     19QJSAAC                    Conference

1    client says to me, whether they're officers of the Court or

2    not, and whether they're on this case or not.          It is a

3    privileged communication between him and I, and it should not

4    be reviewed by anybody who does not work for my office.

5              MR. EVERDELL:     I can short-circuit this issue.

6              First, this has been the subject of a lot of

7    discussion in our office.      I am not sure that Ms. Shroff is

8    accurately stating our position.       To be honest, I couldn't

9    accurately state our position.       Now, there was a memo that went

10   around recently I haven't read yet.

11             I will say this:     It is my practice and at least in

12   this case, I will not read the prison calls and prison e-mails

13   to lawyers.    However, if that position changes, before we do

14   that, I will alert defense counsel we do intend to, and they

15   can raise whatever objection they want.

16             For now won't look at prison calls and e-mails sent

17   back and forth between lawyer and client, which was my practice

18   before this discussion began in our office.         If that changes,

19   we will alert them so they can raise whatever objection they

20   want.

21             THE COURT:    I think she is raising more than that.

22   She is saying why should anybody in your office have access?

23             MR. EVERDELL:     I think that is what we're saying.

24             What I am proposing at least at this stage in the

25   proceedings and without binding our office as a whole at least


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 112 of 124   10
     19QJSAAC                    Conference

1    for this case, we will segregate those e-mails and calls, we

2    won't let anybody else in our office look at them.           If that

3    position changes, if we feel the need we want to look at them

4    and feel we have the right to look at them based on the new

5    policy, we will alert defense counsel so they can raise

6    whatever objection they want in writing, and we can talk about

7    it with the court, and your Honor can rule on it

8               THE COURT:   Fair enough.     Let me give you my

9    off-the-cuff reaction.      You don't have the right to eavesdrop

10   on an attorney-client meeting in a prison or out of a prison,

11   and it seems to me that you don't have the right to open up

12   mail between counsel and an inmate or an inmate and counsel.

13              I appreciate there could be a situation in which the

14   lawyer was engaging in nefarious conduct with an inmate, in

15   which case the exception to the attorney-client privilege for

16   the crime of fraud would apply, but I would hope that in that

17   situation, the policy would be to ask a judge to look at the,

18   you know, communications after and only after you were able to

19   establish some sort of probable cause to believe that the

20   attorney was basically, you know, acting in an improper

21   fashion.

22              Barring that, I don't see why it should make a

23   difference whether the mode of communication is more modern or

24   more traditional.

25              MR. EVERDELL:    I understand the court's position.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 113 of 124    11
     19QJSAAC                    Conference

1               I think -- although I confess I am not as informed as

2    I should be to be discussing this right now -- I will tell you

3    I think the difference is that for meetings, of course, we are

4    not going to eavesdrop on those meetings.         Those are oral

5    communications.     For written correnspondence, we don't look at

6    those.    For example, phone calls above every phone is a warning

7    saying that these are monitored phones, and so that could

8    operate as a waiver.      I am not going to argue that --

9               THE COURT:   I don't think you really argue that

10   position.    I don't think your office takes that, you know,

11   position.

12              MR. EVERDELL:    It very well be I am talking out of

13   turn.    We are not going to look at those calls or let anybody

14   else unless there is some reason to.        Then we will alert

15   defense counsel and let the court know.

16              THE COURT:   Okay.

17              MR. FRANKEL:    I have something that only relates to

18   Mr. Orbach and commissary and money.        I don't think you need to

19   keep everyone.    They segregated him anyway.

20              The last time we spoke, the seized the money he had,

21   he has no commissary, no access to any funds.          I spoke to the

22   government.    The forfeiture people said we are not giving him

23   50 cents, too bad, that is the way it is.         We are allowed by

24   statute.

25              I would like to at least discuss that with the court.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 114 of 124     12
     19QJSAAC                    Conference

1    I don't know if you want to keep everyone else here to hear

2    that.

3              THE COURT:    It doesn't matter to me.       We can excuse

4    everybody.

5              MR. FRANKEL:     If you don't mind, Judge.

6              THE COURT:    Why don't we let everybody other than Mr.

7    Orbach be returned.

8              (Pause)

9              MR. FRANKEL:     Judge, Mr. Ginsberg has a related issue.

10   That is why he is staying.      That is fine.     It is nothing

11   terribly secretive except when he was arrested in Chicago, the

12   authorities there froze all of their bank accounts.           They lost

13   the home.    He and his wife are divorced.       She insisted.    They

14   have two sons in college.      There is no money for that.       That is

15   a separate issue.

16             He had $15.00 in cash, and that is all he had here, he

17   has no other money, no family here, no other assets, and since

18   he has been here, he has had no access to money for his

19   commissary account, to make calls.

20             He has family, including his brother in Israel who is

21   not financially well off, and he tries to contact him.           His

22   letters are delayed.     There is a woman called me from Brooklyn

23   from some Jewish organization saying she sent him mail.           He

24   never got it.

25             More than that, he can't even make the simplest


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 115 of 124       13
     19QJSAAC                    Conference

1    commissary visits for certain items, so I had asked last time,

2    and you suggested, as I did, to speak with the government.             I

3    was referred to the forfeiture people, and they basically got

4    back to me and said the statute says we can keep everything, we

5    don't have to give him everything, that is the way life is, too

6    bad, and that is the way it goes.

7               That is ridiculous.     We can spend time talking about

8    what they can do.     We were both in the office.       It is not what

9    you can do, but what is realistic?        I am not suggesting they

10   free up the property in Chicago or anything else.          I am

11   suggesting that a couple of hundred dollars a month go directly

12   from his commissary account from the $1500 they seized from his

13   pocket when he was arrested would last him the better part of

14   the year.

15              I would think something like that is a humanitarian

16   kind of approach.     Again when I spoke with the Assistant in the

17   civil division, it is not what you can do, it is what is

18   reasonable.    What are you going to do first with the 1500 as

19   part of your forfeiture?      You have all the property and money

20   and bank accounts in Illinois.       That is what the government was

21   looking for.    This is all else he has.       This wife has no money.

22   The kids have no money.      There is no one else who can send him

23   any funds.

24              He is really strapped and he is doing the e-mail thing

25   with me.    I am just learning the government might have access


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 116 of 124   14
     19QJSAAC                    Conference

1    to that.    I am shocked to hear it.      I didn't know anything

2    about that.    He can't even continue to do that without some

3    assistance.    We are not looking for charity from an outside

4    source.    That is why I am here, Judge.

5               THE COURT:   Let me give you a little bit of

6    perspective that I have learned in the context of other cases

7    of my own in which we have sentenced prisoners who have

8    restitution orders, and I have started to receive a number of

9    requests that I modify the efforts of the Bureau of Prisons to

10   recover restitution from inmates' commissary accounts.

11              One of the things that I believe I have learned

12   through that, because I was furnished by one of the sentenced

13   inmates with the price list from the commissary, and somewhat

14   to my surprise, I learned that many of the things on that list

15   are items that I would have thought that the government would

16   be automatically providing to someone in government custody.

17              But instead there are some basic hygienic items,

18   basics of over-the-counter medicine, sneakers, slippers, you

19   know, other things that one would hardly call a luxury, and I

20   would have thought would be automatically provided.

21              Given that, I issued an order in one case directing

22   that the restitution payments should be post-release, that it

23   was never my intent that a family member's contribution to a

24   commissary account be used to pay restitution.          That is just

25   not appropriate that the money would never be available for


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 117 of 124    15
     19QJSAAC                    Conference

1    restitution.

2               This I recognize is a slightly different issue, but

3    the commonality is that defendants really need some access to

4    money for basic needs given the system that we have created.            I

5    have actually asked our Probation Office to start looking into

6    this because maybe every other Judge in the Court understood

7    this problem, but I didn't understand it.

8               So it surely doesn't strike me, given that that's the

9    approach of the Bureau, that a defendant on a pretrial basis

10   should have some access to their money even if it is subject to

11   forfeiture on a modest basis that is not going to have any huge

12   impact on the national deficit.       So that they can do things

13   like make phone calls.      Otherwise, we are creating kind of an

14   isolation system.

15              That is I think more than is intended.        I am kind of

16   sympathetic to Mr. Frankel's request.        You know, there is

17   another answer, is that we don't charge inmates, you know, for

18   fundamental things.     If they need an aspirin, they get an

19   aspirin.    If we are making them pay for it, we ought to take

20   the logical corollary to that is that we allow them some access

21   to funds, even if they are arguably forfeitable particularly

22   since he is still on a pretrial basis and not convicted.

23              So does the government want to say anything?

24              MR. EVERDELL:    Your Honor, I confess I am not an

25   expert on the way the BOP works with respect to the commissary,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 118 of 124   16
     19QJSAAC                    Conference

1    but I had always thought -- your Honor raises the example of

2    sneakers -- I always thought they were provided with footwear.

3    If they wanted a different pair of sneakers, they could go to

4    the commissary and spend outside funds to buy a different pair

5    of sneakers.    The same thing with hygienic items, they're given

6    the basics for what they need, but if they want to buy other

7    items, they can use their other funds.

8              THE COURT:    Let me give you the most dramatic example.

9    It doesn't apply to this defendant.        The other one was a woman

10   who was a prisoner.     One of the items on the commissary list is

11   sanitary napkins.     That is a yes or no, they're provided or

12   they're not provided?      It wasn't like a fancy brand, you know,

13   versus a non-fancy brand.

14             Maybe that is correct on the items for shampoo, maybe

15   there is a generic shampoo and generic soap that is, you know,

16   provided in the shower, and if you want something a little

17   nicer, you have to pay for it.

18             One of the letters I received, and I don't remember

19   which defendant it is, said my sneakers are wearing out, I need

20   new sneakers.    So maybe the answer is yes, you get one pair,

21   but if you're there long enough and they start wearing out, the

22   government doesn't provide the second pair.         I am not sure.     As

23   I say, I have asked our Probation Department to start looking

24   into this because this was never an issue presented to me in

25   over 10 years, and suddenly it is.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 119 of 124     17
     19QJSAAC                    Conference

1              So I don't know if that means that, for reasons

2    related to budgetary issues, there has been a recent policy

3    change or what, I don't know.       But I do remember hearing when I

4    took the tour of the MCC, I think I learned that an inmate who

5    wants an aspirin needs to buy it, that the medical services

6    will provide the prescription medication, but they will not

7    provide the simple cold remedy or the aspirin.          If that is so,

8    I think that strikes me as wrong to prevent an inmate from

9    having access to a minimal amount of funds for these basic

10   needs.

11             I am not suggesting that he has a right to use

12   forfeitable funds to buy a Hershey bar, but I think there is a

13   distinction.    As I say, the problem can be solved by the Bureau

14   of Prisons having a policy for a person who has no money in

15   their commissary account, that they do provide these things

16   that they otherwise are charging for.        I don't know.     I don't

17   know the details of this.

18             MR. FRANKEL:     In Mr. Orbach's case, if I may, he gets

19   Kosher meals.    They don't always come.       Sometimes they do.      He

20   needs to be able to get a can of tuna fish and some bread when

21   they don't give him a Kosher meal because he won't eat the meat

22   and certain things prepared in other ways, and he doesn't have

23   that alternative that other inmates do where they can get a can

24   of tuna or cereal and things like that that he can eat at any

25   time.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 120 of 124   18
     19QJSAAC                    Conference

1              In addition, one of the things not covered I know for

2    sure is a sweatshirt, for example.        When the weather is going

3    to be getting cold soon, they don't issue sweatshirts.           You get

4    your outfit and undershirt, you don't get a long sleeve

5    sweatshirt.    You can buy them in the commissary.

6              DEFENDANT ORBACH:     Or pain medication.

7              MR. FRANKEL:     That they have to do by prescription.

8              Aspirin, any cold medication, people have allergies

9    but don't need to take prescription medication like Claritin,

10   you have to buy all of that.       We were looking for some of those

11   things, but as soon as it gets cold, he needs a sweatshirt.            He

12   doesn't have it.     They don't issue that.      That is not one of

13   the items on the list.

14             Those are the kind of things.        Again the meals become

15   very important especially this time of year and there are

16   certain ceremonial things for the holidays, as your Honor is

17   well aware, that he contacted me about.         The rabbi will try to

18   help him with some of the things, but other things that cost

19   money, they can't do that for all the inmates, so he has to do

20   that himself.

21             MR. EVERDELL:     Here is the rub, right:      As soon as we

22   start thinking about releasing funds, what is it for?           What is

23   the purpose?    A sweatshirt in the winter or something else,

24   that is something that is not a necessity.

25             What your Honor is raising sounds like a very real


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 121 of 124        19
     19QJSAAC                    Conference

1    problem.    It is not something I am familiar with, what the

2    BOP's procedures with this.       It is a problem with the BOP.         It

3    may be because of budget cuts, they are being more difficult or

4    they're rationing things and not giving out things they have in

5    the past.

6               They are coming to the government and approaching us

7    for forfeiture funds because the flip side, the whole purpose

8    of forfeiture, it is someone who has committed a criminal act

9    should not be using the proceeds of that criminal act or money

10   associated with that criminal act to be able to benefit from

11   that.   It shouldn't be for whatever purpose.

12              THE COURT:   But the standard for a pretrial detainee

13   is a due process standard.      It is not that you have to get to

14   an Eighth Amendment situation.       They are more protected.          He

15   still is a pretrial detainee, and to argue that if he gets an

16   aspirin from his forfeitable funds, that he is "benefiting" in

17   some way to me is not persuasive.

18              I think that if you arrest somebody and you keep them

19   in custody, you have a responsibility for them.          You have to,

20   you know, provide them with what we consider in a civilized

21   world basic necessities.      I don't think that that means that a

22   defendant whose property can be forfeited is supposed to suffer

23   from a headache when someone else who isn't in a forfeiture

24   situation can have a family member provide this.

25              I really don't know.     I wonder really, I am really


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 122 of 124        20
     19QJSAAC                    Conference

1    interested in learning what happens with the basic generation

2    of a defendant who is a citizen of another country who really

3    doesn't have a support structure here, how do they, you know,

4    manage given the number of things that are on that list?

5              You know, do they not get any opportunity to, you

6    know, to write a letter to someone because they can't afford

7    stamps and paper?     All of those things are on the list.        Do

8    they have absolutely -- do we intend to totally isolate them,

9    give them zero access to the outside world?

10             I don't really think that is the purpose.          I don't

11   think your office really intends to create that kind of

12   situation, to create such a difficult situation.

13             MR. EVERDELL:     I understand the court's position.             It

14   is not our office's position to create horrendous conditions of

15   confinement.    We don't control those situations.        The BOP does.

16             THE COURT:    You control the money here, so in this

17   case you do.

18             MR. EVERDELL:     True.   One other complication to this,

19   because it is relevant to the court's thinking, there is

20   another case against this defendant in the Northern District of

21   Illinois.    They have also seized a number of his assets.             I

22   don't know if there would have to be coordination.           Even if we

23   were inclined to release some of the funds, they may be

24   forfeitable under their case as well.        There are complicating

25   factors here.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 123 of 124   21
     19QJSAAC                    Conference

1              If what Mr. Frankel is proposing, if he wants to give

2    us, rather than saying release a couple of hundred dollars or

3    this or that or the other to my client, give us specifics what

4    he would use this money for, that might --

5              THE COURT:    He will be happy to do that.

6              MR. FRANKEL:     We are asking for an order of the Court

7    only to get paper, postage stamps, sweatshirts, articles of

8    clothing and food products, not candies and wonderful, exciting

9    other things.    That would be fine because those are the

10   necessities.

11             MR. EVERDELL:     We can reconsider the request.       If

12   Mr. Frankel wants to give the government a list of the items

13   his client feels like he needs and the prices for those items,

14   we can reconsider them.

15             THE COURT:    You need to get a copy of the commissary

16   list.

17             MR. FRANKEL:     I will do that.

18             THE COURT:    And go through it, and I have no problem

19   with him having a restricted access to what is on the list for

20   the types of things that I think are kind of basic.

21             MR. FRANKEL:     That will be fine.

22             THE COURT:    I hope you can work it out.

23             MR. EVERDELL:     Thank your Honor.

24             MR. FRANKEL:     The marshals are good enough to say they

25   will keep him downstairs so I can see him now in the attorney


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:20-cv-00706-DLC Document 223-4 Filed 08/12/20 Page 124 of 124    22
     19QJSAAC                    Conference

1    rooms.   We have another matter together, you and I.          It will

2    only be a few minutes.      I thank you for that.

3              THE COURT:    Thank you.

4              (Court adjourned)

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
